      Case 1:21-cv-00410-DKC Document 29-1 Filed 06/15/21 Page 1 of 130
                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND


CHAMBER OF COMMERCE OF THE               *
UNITED STATES OF AMERICA, et
al.,                                     *
                       Plaintiffs,
                                         *
             v.                               No. 1:21-cv-00410-DKC
                                         *

PETER FRANCHOT,                          *
                       Defendant.        *

         *        *       *      *   *   *     *      *      *     *       *

  MEMORANDUM IN SUPPORT OF DEFENDANT’S MOTION TO DISMISS



                                             BRIAN E. FROSH
                                             Attorney General of Maryland

                                             JULIA DOYLE BERNHARDT
                                             Federal Bar No. 25300
                                             jbernhardt@oag.state.md.us
                                             STEVEN M. SULLIVAN
                                             Federal Bar No. 24930
                                             ssullivan@oag.state.md.us
                                             Assistant Attorneys General
                                             200 Saint Paul Place, 20th Floor
                                             Baltimore, Maryland 21202
                                             (410) 576-7291
                                             (410) 576-6955 (facsimile)

                                             BRIAN L. OLINER
                                             Federal Bar No. 05780
                                             boliner@marylandtaxes.gov
                                             Assistant Attorney General
                                             80 Calvert Street, Room 303
                                             P.O. Box 591
                                             Annapolis, Maryland 21404
                                             (410) 260-7808

June 15, 2021                                Attorneys for Defendant
         Case 1:21-cv-00410-DKC Document 29-1 Filed 06/15/21 Page 2 of 130



                                             TABLE OF CONTENTS
                                                                                                                            Page

MEMORANDUM IN SUPPORT OF DEFENDANT’S MOTION TO DISMISS ............ 1

STATEMENT OF FACTS .................................................................................................. 2

         Maryland’s Digital Ad Tax Act................................................................................ 2

         Statutory Remedy for Contesting a Tax Liability .................................................... 3

         Allegations in the Amended Complaint ................................................................... 4

ARGUMENT....................................................................................................................... 5

I.       STANDARDS OF REVIEW ........................................................................................... 5

         A.        Subject Matter Jurisdiction ............................................................................ 5

         B.        Failure to State a Claim ................................................................................. 6

II.      THE PLAINTIFFS’ CLAIMS ARE NOT RIPE. ................................................................ 6

         A.        The Plaintiffs’ Challenge Is Not Yet Fit for Judicial Decision. .................... 8

         B.        The Plaintiffs Have Failed to Show That They Will Suffer Hardship
                   If the Court Declines to Hear the Case Now. ................................................ 9

III.     THE TAX INJUNCTION ACT PRECLUDES FEDERAL COURT JURISDICTION
         OVER THIS PREEMPTIVE CHALLENGE TO MARYLAND’S DIGITAL
         ADVERTISING TAX. ................................................................................................. 10

         A.        This Action Is Barred Because It Seeks to Declare Invalid and Enjoin
                   the Digital Advertising Tax, Which Is a “Tax” Within the Meaning of
                   the Tax Injunction Act. ................................................................................ 12

                   1.        The Latest Supreme Court Precedents Explain Why the Digital
                             Advertising Tax Is A “Tax” Under the Tax Injunction Act. ............ 12

                   2.        Plaintiffs’ Denial that the Digital Advertising Tax is a “Tax”
                             Under the Tax Injunction Act Conflicts with Supreme Court
                             Guidance........................................................................................... 14

                   3.        The Digital Advertising Tax Is a “Tax” Even Under the
                             Superseded Valero Test.................................................................... 19
         Case 1:21-cv-00410-DKC Document 29-1 Filed 06/15/21 Page 3 of 130



         B.        Maryland Law Provides a “Plain, Speedy and Efficient Remedy.” ............ 23

         C.        This Suit Is Precisely the Type of Action Congress Meant to Prevent
                   When It Enacted the Tax Injunction Act. .................................................... 24

IV.      PRINCIPLES OF COMITY INDEPENDENTLY WARRANT DISMISSAL OF THE
         ACTION BECAUSE MARYLAND PROVIDES AN ADEQUATE REMEDY AT LAW
         FOR RESOLVING ALL CHALLENGES TO A MARYLAND TAX. .................................. 26

V.       THERE IS NO PRIVATE RIGHT OF ACTION TO ENFORCE THE INTERNET TAX
         FREEDOM ACT. ....................................................................................................... 28

VI.      EVEN IF IT AUTHORIZES A PRIVATE RIGHT OF ACTION, THE INTERNET TAX
         FREEDOM ACT DOES NOT PREEMPT THE DIGITAL ADVERTISING TAX ACT. ......... 35

         A.        The ITFA Does Not Satisfy the Requirements for Preemption. ................. 36

         B.        The Act Does Not Conflict with the ITFA. ................................................. 37

VII.     THE DIGITAL ADVERTISING TAX ACT DOES NOT VIOLATE THE COMMERCE
         CLAUSE OR THE DUE PROCESS CLAUSE. ................................................................ 41

         A.        The Amended Complaint Fails to State a Claim for Violation of the
                   Commerce Clause........................................................................................ 42

         B.        The Amended Complaint Fails to State a Claim for Violation of the
                   Due Process Clause. .................................................................................... 46

VIII. THE PASS-THROUGH PROVISION OF THE ACT DOES NOT VIOLATE THE DUE
      PROCESS CLAUSE, COMMERCE CLAUSE, OR FIRST AMENDMENT. ......................... 46

         A.        Supreme Court Precedent Confirms That States Have the Power to
                   Impose a Pass-through Prohibition. ............................................................ 47

         B.        The First Amendment Challenge Fails to State a Claim Because the
                   Pass-Through Prohibition Regulates Conduct, Not Speech. ....................... 48

CONCLUSION ................................................................................................................. 50




                                                              ii
    Case 1:21-cv-00410-DKC Document 29-1 Filed 06/15/21 Page 4 of 130



APPENDIX:

    Maryland Digital Advertising Gross Revenues Tax Act
             2021 Md. Laws Chapter 37 .................................................................. App. 1
             2021 Md. Laws Chapter 669 (Amending Chapter 37) ....................... App. 35

    Internet Tax Freedom Act ............................................................................. App. 60




                                                     iii
      Case 1:21-cv-00410-DKC Document 29-1 Filed 06/15/21 Page 5 of 130



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND


CHAMBER OF COMMERCE OF THE                    *
UNITED STATES OF AMERICA, et
al.,                                          *
                        Plaintiffs,
                                              *
              v.                                    No. 1:21-cv-00410-DKC
                                              *

PETER FRANCHOT,                               *
                        Defendant.            *

          *        *       *      *    *      *      *       *      *      *      *

  MEMORANDUM IN SUPPORT OF DEFENDANT’S MOTION TO DISMISS

       The plaintiffs, four non-profit entities representing the interests of various corporate

taxpayers, bring this action against Comptroller of Maryland Peter Franchot, in his official

capacity, under 42 U.S.C. § 1983 and 28 U.S.C. § 2201, seeking declaratory and injunctive

relief against enforcement of Chapters 37 and 669 of the 2021 Laws of Maryland (H.B.

732, 2020 Reg. Legis. Sess.) (“Digital Ad Tax Act” or “Act”). Plaintiffs allege violations

of the Internet Tax Freedom Act (“ITFA”), 47 U.S.C. § 151 note (Count I); Commerce

Clause, U.S. Const. art. I, § 8, cl. 3 (Counts II, IV); Due Process Clause, U.S. Const. amend.

XIV, § 1 (Count III); and First Amendment, U.S. Const. amend. I (Count IV).

       The Court should decline to consider the merits of plaintiffs’ claims in this action

for two reasons: (1) the plaintiffs’ challenges are not ripe because they allege only that

their members have an undetermined, future expectation of paying a tax; and
      Case 1:21-cv-00410-DKC Document 29-1 Filed 06/15/21 Page 6 of 130



(2) established law precludes a federal civil action challenging a tax where state law

provides a “plain, speedy, and efficient remedy,” as Maryland law does.

       If the Court nonetheless determines that it may address the merits, plaintiffs’

challenges to Maryland’s Digital Ad Tax Act fail because the enactment is not preempted

by the ITFA, which does not authorize a private right of action, and the Act does not violate

the Commerce Clause, the Due Process Clause, or the First Amendment.


                                STATEMENT OF FACTS

       Maryland’s Digital Ad Tax Act

       Maryland’s Digital Ad Tax Act, 2021 Md. Laws ch. 37, codified at Title 7.5 of the

Tax-General Article, imposes a tax on a business’s annual gross revenues derived from

digital advertising services in the State, if the business has at least $100 million in global

annual gross revenues, Md. Code Ann., Tax-Gen. §§ 7.5-102, 7.5-103.                 “‘Digital

advertising services’ includes advertisement services on a digital interface, including

advertisements in the form of banner advertising, search engine advertising, interstitial

advertising, and other comparable advertising services.” Id. § 7.5-101(d). Amendments

adopted in 2021, among other things, exclude advertising services on digital interfaces

owned or operated by a broadcast entity or news media entity, 2021 Md. Laws ch. 669, § 1

(S.B. 787) (amending Tax-Gen. § 7.5-101), and prohibit a covered taxpayer from directly

passing on the cost of the digital ad tax to a purchaser of digital advertising services, id.

(amending Tax-Gen. § 7.5-102).




                                              2
      Case 1:21-cv-00410-DKC Document 29-1 Filed 06/15/21 Page 7 of 130



       The progressive tax rate is graduated in increments of 2.5%, from 2.5% to 10%,

based on the global annual gross revenues of the business, Tax-Gen. § 7.5-103; the

“assessable base” is the business’s “annual gross revenues derived from digital advertising

services in the State” of Maryland, id. § 7.5-101(c). The assessable base is determined

using an apportionment fraction based on the annual gross revenues of the business derived

from digital advertising services in the State (the numerator) and in the United States (the

denominator).      Id. § 7.5-102(b)(1).   “The Comptroller shall adopt regulations that

determine the state from which revenues from digital advertising services are derived.” Id.

§ 7.5-102(b)(2).

       After deducting the Comptroller’s costs to administer the tax, Tax-Gen. § 2-4A-01,

all remaining revenues from the digital advertising gross revenues tax are distributed to the

Blueprint for Maryland’s Future Fund, Tax-Gen. § 2-4A-02, for use in implementing the

Blueprint for Maryland’s Future, a comprehensive package of improvements based on the

recommendations of the Maryland Commission on Innovation and Excellence in Education

and intended to “transform Maryland’s education system to world–class student

achievement levels,” Md. Code Ann., Educ. § 1-301(a).

       Statutory Remedy for Contesting a Tax Liability

       The Maryland Tax General Article contains an “extensive and comprehensive”

remedial scheme, Comptroller v. Zorzit, 221 Md. App. 274, 293 (2015), that provides a

taxpayer a choice between pre- and post-deprivation methods for contesting alleged tax




                                             3
       Case 1:21-cv-00410-DKC Document 29-1 Filed 06/15/21 Page 8 of 130



liabilities.1 Thus, any aggrieved member of the plaintiff organizations who wishes to assert

that the tax is illegal or inapplicable has a choice of two methods to contest its tax liability:

(1) decline to pay the tax and be assessed, or (2) pay the tax and seek a refund. Either way,

an aggrieved taxpayer is entitled to appeal the Comptroller’s final determination to the

Maryland Tax Court (an administrative agency of the State) and may seek judicial review

of the Tax Court’s decision. Tax‐Gen. §§ 13-510(a)(2), 13‐532(a).

       Allegations in the Amended Complaint

       According to the amended complaint, the plaintiffs are membership organizations

with members that “will be liable to pay the charge imposed by the Act.” ECF 25 ¶¶ 15,

14-21. That charge, they allege, will assess a “massive share of each digital advertiser’s

gross—not net—receipts,” which they term “highly unusual.” ECF 25 ¶¶ 41, 60.

       Plaintiffs allege that the “vast majority of the global gross annual revenues of large

online digital advertising companies are earned outside of Maryland.” ECF 25 ¶ 68. And

because the tax rate is based on an advertiser’s global revenues, plaintiffs assert that it

“punishes” them for their “extraterritorial activities,” ECF 25 ¶ 42, “extraterritorial

conduct,” ECF 25 ¶ 84, and “earning of revenues outside of Maryland,” ECF 25 ¶ 92. In

support of this claim, plaintiffs allege that the largest companies with the largest global

revenues are taxed at the highest rate of assessment, and therefore the highest rates apply



       1
         Under a pre-deprivation method, a tax authority assesses the taxpayer for the tax
due and the taxpayer appeals that assessment before paying the tax. E.g., Tax-Gen.
§§ 13-401, 13-402, 13-508, 13-510. A post-deprivation method calls for the taxpayer to
pay the tax due, seek a refund and, if the refund is denied, appeal that denial. E.g., Tax-
Gen. §§ 13-901, 13-902, 13-904, 13-508, 13-510.


                                               4
      Case 1:21-cv-00410-DKC Document 29-1 Filed 06/15/21 Page 9 of 130



only to companies located outside Maryland. ECF 25 ¶ 67. Plaintiffs assert that the General

Assembly’s “punitive purpose” is confirmed by the legislative history, and they point to a

New York Times op-ed piece in May 2019 and the testimony of its author in support of

House Bill 732 at the Senate hearing on the proposed legislation. ECF 25 ¶¶ 43-44.

       Under Senate Bill 787, 2021 Md. Laws ch. 669, taxpayers may not directly pass the

cost of the tax to “downstream market participants.” ECF 25 ¶ 5.

       Applicable law does not require the filing of an estimated tax return and payment of

estimated taxes under the Act until April 15, 2022, and does not require the filing of an

original tax return until April 15, 2023. Tax-Gen., §§ 7.5-201(a), 7.5-201(b)(1); 2021 Md.

Laws ch. 37, § 2. As Senate Bill 787 clarifies, the Act “‘shall be applicable’ to all taxable

years after December 31, 2021.” ECF 25 ¶ 31.


                                       ARGUMENT

I.     STANDARDS OF REVIEW

       A.     Subject Matter Jurisdiction

       Federal Rule of Civil Procedure 12(b)(1) governs motions to dismiss for lack of

subject matter jurisdiction, which is the basis for defendant’s argument II (ripeness) and

argument III (Tax Injunction Act). Under Rule 12(b)(1), “the plaintiff bears the burden of

proving, by a preponderance of the evidence, the existence of subject matter jurisdiction.”

Demetres v. East W. Constr., Inc., 776 F.3d 271, 272 (4th Cir. 2015); see AGI Assocs., LLC

v. City of Hickory, 773 F.3d 576, 578 (4th Cir. 2014) (“The burden of establishing subject

matter jurisdiction rests with the plaintiff as ‘the party asserting jurisdiction.’”) (quoting

Adams v. Bain, 697 F.2d 1213, 1219 (4th Cir. 1982)). Where, as here, a defendant makes

                                              5
      Case 1:21-cv-00410-DKC Document 29-1 Filed 06/15/21 Page 10 of 130



a facial challenge to subject matter jurisdiction, a court accepts the “facts of the complaint

as true as [the court] would in [the] context of a Rule 12(b)(6) challenge.” Kenny v. Wilson,

885 F.3d 280, 287 (4th Cir. 2018) (citing Adams, 697 F.2d at 1219).

       B.     Failure to State a Claim

       Federal Rule of Civil Procedure 12(b)(6) governs defendant’s other arguments.

       To survive a motion to dismiss for failure to state a claim on which relief can be

granted, “a complaint must contain sufficient factual matter, accepted as true, ‘to state a

claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Although the Court is

required to “‘take the facts in the light most favorable to the plaintiff,’” the Court “need

not accept legal conclusions couched as facts or ‘unwarranted inferences, unreasonable

conclusions, or arguments.’” Wag More Dogs, LLC v. Cozart, 680 F.3d 359, 365 (4th Cir.

2012) (quoting Giarratano v. Johnson, 521 F.3d 298, 302 (4th Cir. 2008) (internal citation

omitted)). “While legal conclusions can provide the framework of a complaint, they must

be supported by factual allegations.” Iqbal, 556 U.S. at 679.

II.    THE PLAINTIFFS’ CLAIMS ARE NOT RIPE.

       Each of the plaintiffs’ claims hinges on whether any unnamed members of the

plaintiff organizations will owe a tax under the Act. That question will be unanswerable,

and thus in the realm of speculation, at least until the Comptroller issues the regulations

required by Tax-General § 7.5-102(b)(2) for determining “the state from which revenues

from digital advertising services are derived,” id., which is the key to apportioning

revenues as required by § 7.5-102(a).


                                              6
      Case 1:21-cv-00410-DKC Document 29-1 Filed 06/15/21 Page 11 of 130



       Article III of the Constitution, through its “case or controversy” limitation,

constrains federal courts to forgo hearing a lawsuit not yet ripe for judicial decision.

Scoggins v. Lee’s Crossing Homeowners Ass’n, 718 F.3d 262, 269 (4th Cir. 2013). Thus,

“ripeness is a question of subject matter jurisdiction,” South Carolina v. United States, 912

F.3d 720, 730 (4th Cir. 2019), cert. denied, 140 S. Ct. 392 (2019), which turns upon

whether the timing of judicial involvement in a dispute is premature. ‘“Analyzing ripeness

is similar to determining whether a party has standing,’” and ‘“[a]lthough the phrasing

makes the questions of who may sue and when they sue seem distinct, in practice there is

an obvious overlap between the doctrines of standing and ripeness.’” Id. (citations omitted;

emphasis added).

       Under the ripeness doctrine, before a dispute can be heard, it must be in a “clean-

cut and concrete form,” Miller v. Brown, 462 F.3d 312, 319 (4th Cir. 2006) (quoting Rescue

Army v. Municipal Ct. of L.A., 331 U.S. 549, 584 (1947)), “not dependent on future

uncertainties” or “contingent future events that may not occur as anticipated,” Scoggins,

718 F.3d at 270 (quoting Texas v. United States, 523 U.S. 296, 300 (1998)). A court must

dismiss a case that is not ripe to avoid “entangling [itself] in abstract disagreements over

administrative policies, and also to protect the [administrative] agencies from judicial

interference until an administrative decision has been formalized and its effects felt in a

concrete way by the challenging parties.” Abbott Labs. v. Gardner, 387 U.S. 136, 148-49

(1967). Just as with other administrative policies and agencies, courts should not “interfere

prematurely with state tax administration.” Alcan Aluminium Ltd. v. Department of

Revenue, 724 F.2d 1294, 1298 n.9 (7th Cir. 1984).


                                             7
      Case 1:21-cv-00410-DKC Document 29-1 Filed 06/15/21 Page 12 of 130



       To determine if a claim is ripe, a court considers two factors: (1) whether the case

is fit for adjudication and (2) the hardship to the parties if the court withholds consideration.

Pacific Gas & Elec. Co. v. State Energy Res. Conservation & Dev. Comm’n, 461 U.S. 190,

201 (1983) (citation omitted). Both factors confirm that this case is not ripe.

       A.     The Plaintiffs’ Challenge Is Not Yet Fit for Judicial Decision.

       “[A] case is ‘fit for judicial decision when the issues are purely legal and when the

action in controversy is final and not dependent on future uncertainties.’” Lansdowne on

the Potomac Homeowners Ass’n v. OpenBand at Lansdowne, LLC, 713 F.3d 187, 198 (4th

Cir. 2013) (citation omitted). “Allegations of possible future injury do not satisfy the

requirements of Art[icle] III.” Whitmore v. Arkansas, 495 U.S. 149, 158 (1990).

       For disputes involving state taxation, the Fourth Circuit has not delineated when a

tax controversy becomes ripe. Most circuits to consider the matter have required the taxing

authority to first assess or collect the disputed tax; all require a plaintiff to have more than

an undetermined, future expectation of paying the tax. See Wal-Mart Puerto Rico, Inc. v.

Zaragoza-Gomez, 834 F.3d 110, 115-16 (1st Cir. 2016) (controversy ripe but plaintiff had

already paid estimated corporate taxes); Birdman v. Office of the Governor, 677 F.3d 167,

173-74 (3d Cir. 2012) (case is not ripe until a taxing authority has taken definitive action,

by determining the amount owed or undertaking enforcement action); Alcan Aluminium,

724 F.2d at 1299 (“[A] mere request for information pursuant to a state tax audit to

determine whether a taxation statute is applicable is not sufficient to make [a] case ripe.”);

Shell Petroleum, N.V. v. Graves, 709 F.2d 593, 596-97 (9th Cir. 1983) (even after

assessment was issued, claim was not ripe as plaintiffs had plain, speedy, and efficient state


                                               8
      Case 1:21-cv-00410-DKC Document 29-1 Filed 06/15/21 Page 13 of 130



court remedy); Southland Royalty Co. v. Navajo Tribe of Indians, 715 F.2d 486, 491 (10th

Cir. 1983) (constitutional attacks on taxes related to oil and gas leases deemed premature

where taxes had not yet been collected and the record was insufficient for deciding issues).

       As previously mentioned, the Act requires the Comptroller to promulgate

regulations to determine the source of taxable revenues.         Tax-Gen. § 7.5-102(b)(2).

Plaintiffs have filed suit so prematurely that the Comptroller has yet to do so. Because

there are no regulations extant, the amount of tax, if any, that plaintiffs’ members will have

to pay is unknowable, and therefore the issues are not concrete.

       B.     The Plaintiffs Have Failed to Show That They Will Suffer
              Hardship If the Court Declines to Hear the Case Now.

       The court must also analyze the hardship the parties will suffer if the court declines

to hear the case. Abbott Labs., 387 U.S. at 152. That hardship must outweigh the benefits

that deferring the case yields the agency and the Court. West Va. Highlands Conservatory,

Inc. v. Babbitt, 161 F.3d 797, 801 (4th Cir. 1998) (citation omitted).

       A plaintiff must show that the hardship is “immediate, direct, and significant” in

light of the “totality of the circumstances.” Id. at 801; see Lansdowne on the Potomac

Homeowners Ass’n, 713 F.3d at 199 (explaining that a court looks to “the immediacy of

the threat and the burden imposed on the [plaintiff]”). This necessary showing cannot be

satisfied by plaintiffs’ “[m]ere uncertainty as to the validity of a legal rule,” which does

not “constitute[] a hardship for purposes of the ripeness analysis.”          National Park

Hospitality Ass’n v. Department of Interior, 538 U.S. 803, 811 (2003).




                                              9
       Case 1:21-cv-00410-DKC Document 29-1 Filed 06/15/21 Page 14 of 130



       Plaintiffs have failed to show that immediate, direct, and significant hardship will

result if the Court declines to hear this suit. Instead, they offer allegations of future injury,

by describing an unnamed and hypothetical “global company.”                ECF 25 ¶¶ 57-58.

Plaintiffs allege that the Act will “mak[e their members] liable for the charge, interfere[]

with their business models, and mak[e] it more difficult for them to provide high quality

services to their clients and customers.” ECF 25 ¶¶ 14, 16, 18, 20.

       At most, plaintiffs allege that some of their members, whose identities are not

presently known, might confront a need to comply with the Act by making estimated

payments in 2022 and filing an original return in 2023, at which time an assessment could

be entered. But worrying about some future need to comply with a state law does not

constitute a hardship. National Park Hospitality Ass’n, 538 U.S. at 811 (explaining that

accepting uncertainty about a law’s legitimacy or applicability as a “hardship” would soon

“overwhelm[]” courts “with requests for what essentially would be advisory opinions

because most business transactions could be priced more accurately if even a small portion

of existing legal uncertainties were resolved”).

       Given the current lack of (1) statutorily required regulations, (2) ability to determine

the tax owed, (3) obligation to pay estimated taxes, and (4) authority to assess or collect

the tax, the case is not yet fit for judicial decision.

III.   THE TAX INJUNCTION ACT PRECLUDES FEDERAL COURT JURISDICTION
       OVER THIS PREEMPTIVE CHALLENGE TO MARYLAND’S DIGITAL
       ADVERTISING TAX.

       The Tax Injunction Act (“TIA”), 28 U.S.C. § 1341, bars this suit, because it

“removes the jurisdiction of federal courts over any action that would ‘enjoin, suspend or


                                                10
      Case 1:21-cv-00410-DKC Document 29-1 Filed 06/15/21 Page 15 of 130



restrain the assessment, levy or collection of any tax under State law where a plain, speedy

and efficient remedy may be had in the courts of such State.’” Gwozdz v. HealthPort

Techs., LLC, 846 F.3d 738, 742 (4th Cir. 2017) (quoting 28 U.S.C. § 1341). The TIA

imposes a “broad jurisdictional barrier,” Moe v. Confederated Salish & Kootenai Tribes of

Flathead Reservation, 425 U.S. 463, 470 (1976), and its “broad prophylactic terms” apply

to “declaratory as well as injunctive relief,” including “injunctive or declaratory relief

under [42 U.S.C.] § 1983,” Folio v. City of Clarksburg, 134 F.3d 1211, 1214 (4th Cir.

1998) (citing California v. Grace Brethren Church, 457 U.S. 393, 411 (1982), and

Rosewell v. LaSalle Nat’l Bank, 450 U.S. 503 (1981)).

       The test for whether the TIA bars a suit involves two questions: (1) “whether the

relief sought here would ‘enjoin, suspend or restrain the assessment, levy or collection of

any tax under State law,’” and, if so, then (2) “whether ‘a plain, speedy and efficient remedy

may be had in the courts of’ [such State].” Direct Mktg. Ass’n v. Brohl, 575 U.S. 1, 7

(2015). As explained below, plaintiffs’ suit is the very sort of action Congress sought to

prevent, because their amended complaint seeks to declare invalid and “permanently

enjoin” imposition of “a ‘Digital Advertising Gross Revenues Tax,’” ECF 25 at 22, and

Maryland law unquestionably provides “a plain, speedy and efficient remedy.” Under

recent guidance issued by the Supreme Court, which supersedes the older authorities cited

by plaintiffs, see ECF 25 at 13-14 ¶ 55, the relief sought in the amended complaint

unquestionably would “enjoin . . . the assessment, levy or collection of” a “tax.” The

second part of the TIA inquiry already has been answered definitively in a binding Fourth




                                             11
      Case 1:21-cv-00410-DKC Document 29-1 Filed 06/15/21 Page 16 of 130



Circuit decision holding that Maryland law provides “a plain, speedy and efficient remedy”

that satisfies the TIA. Therefore, the TIA requires dismissal of this suit.

       A.     This Action Is Barred Because It Seeks to Declare Invalid and
              Enjoin the Digital Advertising Tax, Which Is a “Tax” Within the
              Meaning of the Tax Injunction Act.

              1.     The Latest Supreme Court Precedents Explain Why the
                     Digital Advertising Tax Is A “Tax” Under the Tax
                     Injunction Act.

       Recently, the Supreme Court has clarified the law governing whether a suit seeks

relief that is barred by either the Anti-Injunction Act, 26 U. S. C. § 7421(a) (for challenges

to federal tax legislation), or the TIA (for challenges to state tax legislation). The same

principles tend to apply under both statutes because the TIA “was modeled on the Anti-

Injunction Act (AIA)”; the Supreme Court “assume[s] that words used in both Acts are

generally used in the same way,” Direct Mktg., 575 U.S. at 8 (interpreting the TIA in light

of AIA case law); and the AIA contains key words that also appear in the TIA, including

“assessment,” “collection,” and―most significantly for purposes of this case―“tax.” 2 See

CIC Servs., LLC v. Internal Revenue Serv., 141 S. Ct. 1582, 1589 and n.1 (2021) (following

Direct Mktg. in interpreting AIA). Moreover, both statutes share the same essential

legislative purpose: “In both 26 U.S.C. § 7421(a) and 28 U.S.C. § 1341, Congress directed

taxpayers to pursue refund suits instead of attempting to restrain collections.” Hibbs v.

Winn, 542 U.S. 88, 104 (2004); see Direct Mktg., 575 U.S. at 19 (‘“[I]n enacting the [TIA],


       2
         The AIA provides that, except as authorized by certain enumerated sections of the
Internal Revenue Code, “no suit for the purpose of restraining the assessment or collection
of any tax shall be maintained in any court by any person, whether or not such person is
the person against whom such tax was assessed.” 26 U.S.C. § 7421(a).


                                             12
      Case 1:21-cv-00410-DKC Document 29-1 Filed 06/15/21 Page 17 of 130



Congress trained its attention on taxpayers who sought to avoid paying their tax bill by

pursuing a challenge route other than the one specified by the taxing authority.’”) (quoting

Hibbs, 542 U.S. at 104-05).

       In its May 2021 decision in CIC Services, a unanimous Supreme Court explained

the correct analysis whenever a federal court considers a challenge to tax legislation. First,

a court “look[s] to the face of the . . . complaint” to “determine the suit’s object,” that is,

“the ‘relief requested’―the thing sought to be enjoined.” 141 S. Ct. at 1589-90 (citations

omitted); see Hibbs, 542 U.S. at 99 (“To determine whether this litigation falls within the

TIA’s prohibition, it is appropriate, first, to identify the relief sought.”). The pertinent

statutory bar, whether it be the AIA or the TIA, “kicks in when the target of a requested

injunction is a tax obligation.” CIC Servs., 141 S. Ct. at 1590.

       Second, when, as here, the requested relief targets the obligation to pay a “tax [that]

imposes a cost on perfectly legal behavior”—as opposed to a “penalt[y]” or “sanction” for

“violation” of a “legal mandate”—then the TIA, like the AIA, “bars pre-enforcement

review, prohibiting a taxpayer from bringing . . . a ‘preemptive[]’ suit to foreclose tax

liability. . . . And it does so always—whatever the taxpayer’s subjective reason for

contesting the tax at issue.” Id. at 1593 (brackets in original). That is, “[i]f the dispute is

about a tax rule,” then “the sole recourse is to pay the tax and seek a refund.” Id. This

statutory imperative “is just as true when the tax in question is a so-called regulatory tax—

that is, a tax designed mainly to influence private conduct, rather than to raise revenue.”

Id. The TIA, like the AIA, “draws no distinction between regulatory and revenue-raising




                                              13
      Case 1:21-cv-00410-DKC Document 29-1 Filed 06/15/21 Page 18 of 130



tax rules,” meaning “[i]t applies whenever a suit calls for enjoining the . . . assessment and

collection of taxes—of whatever kind.” Id. at 1594.

       In CIC Services, as in Direct Marketing, the complaint could not be considered an

attempt to “restrain” the “assessment,” “levy,” or “collection” of a tax, and the Court thus

concluded that the statutory bar did not apply, because the asserted claims for relief

challenged only a reporting requirement, without contesting an underlying tax obligation.

CIC Servs., 141 S. Ct. at 1592; Direct Mktg., 575 U.S. at 7-8, 11. When applied to

plaintiffs’ amended complaint, however, CIC Services’ analysis compels the conclusion

that the TIA bars this suit. From the very first paragraph to the “Prayer for Relief” on the

last page, the amended complaint makes clear that “the target of [its] requested injunction

is a tax obligation,” CIC Servs., 141 S. Ct. at 1590. See ECF 25 at 1 ¶1 (“This lawsuit

seeks a declaration and injunction against enforcement of . . . a ‘Digital Advertising Gross

Revenues Tax’ on sellers of digital advertising services.”); id. at 22 (“Plaintiffs respectfully

request that the Court . . . 3. permanently enjoin Defendant and his agents, employees, and

all persons acting under his direction or control from taking any action to enforce the Act

insofar as it imposes a ‘Digital Advertising Gross Revenues Tax’ . . . .”). Accordingly, the

TIA “kicks in,” due to what the face of the amended complaint reveals. CIC Servs., 141

S. Ct. at 1590.

              2.      Plaintiffs’ Denial that the Digital Advertising Tax is a
                      “Tax” Under the Tax Injunction Act Conflicts with
                      Supreme Court Guidance.

       As their only proffered reason why the TIA’s jurisdictional bar should not apply,

plaintiffs insist that the digital advertising tax is not a “tax” within the meaning of the TIA,


                                              14
      Case 1:21-cv-00410-DKC Document 29-1 Filed 06/15/21 Page 19 of 130



ECF 25 at 9 ¶ 38, though they also insist, with equal vigor, that it is a “tax,” under the

definition Congress adopted in the ITFA, as invoked in Count I of the amended complaint,

id. at 13 ¶ 55; 17 ¶ 77. The “not-a-tax” half of plaintiffs’ conflicting interpretations must

be rejected, however, because their arguments in support of it contradict the Supreme

Court’s guidance in CIC Services.3

       Plaintiffs assert that “[t]he exaction assessed by the Act is a punitive fee, penalty, or

fine, and not a ‘tax’ within the meaning of the Tax Injunction Act, 28 U.S.C. § 1341,” ECF

25 at 9 ¶ 38, for various reasons4 that boil down to the following: “the Act disapproves of

and disfavors” certain practices of companies taxed, id. at 9 ¶ 40; it imposes a cost for

engaging in those practices, a cost plaintiffs deem unacceptably high, id. ¶ 41; and,

therefore, “[t]he Act is akin to a penalty for perceived misconduct,” id. at 11 ¶ 47. The

Supreme Court has expressly rejected that line of thinking.


       3
         The plaintiffs’ insistence that the digital advertising tax is a “tax” under the ITFA
actually helps to confirm that it is also a “tax” under the TIA. Because both the ITFA and
the TIA “are creatures of Congress’s own creation[, h]ow they relate to each other is up to
Congress, and the best evidence of Congress’s intent is the statutory text.” National Fed’n
of Indep. Bus. [“NFIB”] v. Sebelius, 567 U.S. 519, 544 (2012). For this reason, the
Supreme Court has “applied the [AIA] to statutorily described ‘taxes’ even where that label
was inaccurate.” Id. (citing “Bailey v. George, 259 U.S. 16 [] (1922) ([AIA] applies to
‘Child Labor Tax’ struck down as exceeding Congress’s taxing power in [Bailey v.] Drexel
Furniture [Co., 259 U.S. 20 (1922)])”). Therefore, under NFIB, since Congress in the
ITFA defined a “tax” to include “any charge imposed by any governmental entity for the
purpose of generating revenues for governmental purposes” that “is not a fee imposed for
a specific privilege, service, or benefit conferred,” ITFA § 1105(8)(A)(i), absent a contrary
instruction from Congress, the Supreme Court will treat any such charge as a tax under the
TIA.
       4
       Among the features of the Act that indicate its punitive nature, according to the
amended complaint, are its alleged “extraterritoriality, narrow applicability, and
assessment against gross revenue rather than net income.” ECF 25 at 9 ¶ 38.


                                              15
      Case 1:21-cv-00410-DKC Document 29-1 Filed 06/15/21 Page 20 of 130



       In CIC Services, the Court repudiated, for purposes of the AIA and, therefore, the

TIA, any “distinction between regulatory and revenue-raising tax rules”―that is, between

“a tax designed mainly to influence private conduct” and one expected “to raise revenue.”

141 S. Ct. at 1594, 1593. The Court cited examples of cases where it had held that the AIA

barred pre-enforcement challenges to exactions assessed upon “conduct that was legal but

disfavored for tax purposes,” id. at 1593, including Bailey v. George, 259 U. S. 16 (1922),

which concerned the same Child Labor Tax addressed in a case cited in paragraph 55 of

the amended complaint, Bailey v. Drexel Furniture Co., 259 U.S. at 38.5

       CIC Services further contrasted that type of conduct-influencing imposition, which

the Court deemed a “tax” for purposes of the AIA, with what the Court considered a

“penalty,” described in terms of a “sanction” for “violation” of a “legal mandate.” 141

S. Ct. at 1593. Thus, in the Court’s view, ‘“if the concept of penalty means anything, it

means punishment for an unlawful act or omission.’” NFIB, 567 U.S. at 567 (citation

omitted). If, as in this case, applicable law permits the taxpayer to continue engaging in

the activity that renders it liable for the tax, and neither the challenged legislation “nor any

other law attaches negative legal consequences” to that activity “beyond requiring a



       5
         Contrary to the amended complaint’s characterization, Drexel Furniture did not
say anything “expressly of the AIA,” ECF 25 at 13 ¶ 55; the AIA played no part in Drexel
Furniture because it was a refund case, where the taxpayer “paid the [Child Labor] tax
under protest, and, after rejection of its claim for a refund, brought this suit,” 259 U.S. at
34, thus pursuing available remedies before filing suit, as Congress intended when it
enacted the AIA. In George, the plaintiff did not pay the Child Labor tax but filed a claim
for abatement of the assessment before filing suit, 259 U.S. at 19; the district court granted
the plaintiff relief, but the Supreme Court reversed and remanded with instructions to
dismiss pursuant to the AIA, id. at 20.


                                              16
      Case 1:21-cv-00410-DKC Document 29-1 Filed 06/15/21 Page 21 of 130



payment to the [taxing authority],” then the charge is not imposed as “punishment for an

unlawful act or omission,” and the legislation at issue “merely imposes a tax” and not a

“penalty.”6 Id. at 568. Or, as CIC Services explains more succinctly, “the legal rule at

issue is a tax provision” when “[t]he tax does not backstop the violation of another law that

independently prohibits or commands an action” and, “[i]nstead, the tax imposes a cost on

perfectly legal behavior.” 141 S. Ct. 1593. Thus, the Act “imposes a tax” and not a

“penalty,” NFIB, 567 U.S. at 567, because neither this legislation nor any other provision

of Maryland law purports to render digital advertising services unlawful or subject to

“negative legal consequences,” id. at 568, other than the obligation to pay the tax.

       In this analysis, the “plaintiffs’ reasons for suing,” including digital advertising

companies’ “subjective reason” for believing they are being targeted unfairly, are

“irrelevant” to the determination of whether the challenged legislation imposes a “tax” that

triggers the statutory prohibition against pre-enforcement litigation. CIC Servs., 141 S. Ct.

at 1593. “Americans have never had much enthusiasm for paying taxes,” id. at 1586, and

anyone subject to a tax obligation might have “subjective reason,” id. at 1593, to believe

the obligation onerous and, therefore, punitive. Therefore, regardless of why plaintiffs




       6
         As pointed out in NFIB, a departure from this formula may arise if Congress
exercises its authority to “describe something as a penalty but direct that it nonetheless be
treated as a tax for purposes of the Anti-Injunction Act.” 567 U.S. at 544 (citing the
example of 26 U.S.C. § 6671(a) (“any reference in this title to ‘tax’ imposed by this title
shall be deemed also to refer to the penalties and liabilities provided by” Subchapter 68B
of the Internal Revenue Code)).


                                             17
      Case 1:21-cv-00410-DKC Document 29-1 Filed 06/15/21 Page 22 of 130



object to the digital advertising tax, their suit seeking “to prevent the levying of taxes . . .

could not go forward.” Id.

       Plaintiffs’ assertion that the digital advertising tax is not a tax for TIA purposes

relies on pre-2010 opinions that are now superseded to the extent they suggested, contrary

to CIC Services, “that government charges that have ‘regulatory or punitive purposes’ are

not ‘taxes’ within the meaning of the TIA.” ECF 25 ¶ 55 (citing Retail Indus. Leaders

Ass’n [“RILA”] v. Fielder, 475 F.3d 180, 189 (4th Cir. 2007) (quoting Valero Terrestrial

Corp. v. Caffrey, 205 F.3d 130, 134 (4th Cir. 2000))). The analysis in Valero and RILA

does not comport with CIC Services for at least three reasons.

       First, the Supreme Court has rejected the “revenue-raising” versus “regulatory”

distinction that is central to the analysis used in Valero and RILA to determine whether a

charge is a “tax.” Compare CIC Servs., 141 S. Ct. 1593-94 (“The [AIA] . . . draws no

distinction between regulatory and revenue-raising tax rules.”), with Valero, 205 F.3d at

134 (“[T]he general inquiry is to assess whether the charge is for revenue raising purposes,

making it a ‘tax,’ or for regulatory or punitive purposes, making it a ‘fee.’”) and RILA, 475

F.3d at 189 (“[T]he [TIA’s] . . . applicability depends primarily on whether a given measure

serves ‘revenue raising purposes’ rather than ‘regulatory or punitive purposes.’”). Second,

the Valero approach calls for weighing three factors with the aim of locating a challenged

exaction somewhere on an imagined continuum ranging between the Platonic ideal of a

“classic tax” at one end and a “classic fee” at the other, 205 F.3d at 134, a process that can

be “inconclusive as to whether the charge is a tax or a fee” even “after considering the . . .

three factors,” Clear Channel Outdoor, Inc. v. Baltimore, 22 F. Supp. 3d 519, 525 (D. Md.


                                              18
      Case 1:21-cv-00410-DKC Document 29-1 Filed 06/15/21 Page 23 of 130



2014). Given its inherent uncertainty and variability of potential outcome, see, e.g.,

Norfolk S. Ry. Co. v. City of Roanoke, 916 F.3d 315, 321 (4th Cir. 2019) (“Courts have

reached different results in applying the third factor to stormwater management charges.”),

the Valero test illustrates the lack of any ‘“bright-line distinctions . . . between regulatory

and revenue-raising taxes,’” since ‘“[e]very tax is in some measure regulatory’”―a reality

that caused the Supreme Court to conclude there is no such distinction, CIC Servs., 141 S.

Ct. at 1593 (citations omitted). Third, Valero’s multifactor weighing does not even purport

to satisfy the Supreme Court’s “rule favoring clear boundaries in the interpretation of

jurisdictional statutes.” Direct Mktg., 575 U.S. at 11 (citation omitted); see, e.g., Collins

Holding Corp. v. Jasper County, 123 F.3d 797, 800 (4th Cir. 1997) (acknowledging that

applying the multipart test “requires careful analysis because the line between ‘tax’ and

‘fee’ can be a blurry one”). In stark contrast, the Supreme Court’s idea of a “clear

boundary” is exemplified by CIC Services’ instruction that the statutory bar “applies

whenever a suit calls for enjoining . . . assessment and collection of taxes—of whatever

kind.” 141 S. Ct. at 1594.

              3.     The Digital Advertising Tax Is a “Tax” Even Under the
                     Superseded Valero Test.

       Even if, contrary to the Supreme Court’s guidance, this Court were to apply Valero’s

analysis, it would confirm that the digital advertising tax is a “tax” for TIA purposes. That

test insists the term “tax” must be given a “‘broader’ interpretation” than might apply in

other contexts and looks to three factors: “(1) what entity imposes the charge; (2) what

population is subject to the charge; and (3) what purposes are served by the use of the



                                              19
      Case 1:21-cv-00410-DKC Document 29-1 Filed 06/15/21 Page 24 of 130



monies obtained by the charge.” Valero, 205 F.3d at 134. The third factor is both “the

most important,” id., and “the heart of the inquiry,” Collins Holding, 123 F.3d at 800.

       The first factor points to “tax” because the digital advertising tax was enacted by

the General Assembly, 2021 Md. Laws ch. 37, and will be administered by the State’s

general assessor and collector of taxes, the Comptroller, id. § 2, p. 21 (amending Tax-Gen.

§ 2-102(a)); see Md. Const. art. VI, § 2. Collins Holding, 123 F.3d at 800 (“An assessment”

is “more likely to be a tax” if “imposed directly by a legislature” and where “responsibility

for administering and collecting the assessment lies with the general tax assessor,” as

opposed to “a regulatory agency.”).

       The second factor―what population is subject to the charge―has been described

as a “relatively minor” consideration, Club Ass’n. v. Wise, 293 F.3d 723, 726 (4th Cir.

2002), and one that “counts for too little to weigh against the strength of the other

factors . . .,” since “[m]any revenue measures that are indisputably taxes . . . fall on a

limited portion of the population,” Entergy Nuclear Vt. Yankee, LLC v. Shumlin, 737 F.3d

228, 233 (2d Cir. 2013). The Fourth Circuit has treated the size of the assessed population

as decisive only where the charge was imposed on a single taxpayer, and no one else, as

was the case in GenOn Mid-Atl., LLC v. Montgomery County, 650 F.3d 1021, 1024 (4th

Cir. 2011) (“The chief problem with Montgomery County’s carbon charge is that the

burden falls on GenOn alone[.]”). Here, the exact number of entities potentially subject to

the digital advertising tax is not yet known, but the amended complaint itself alleges that




                                             20
      Case 1:21-cv-00410-DKC Document 29-1 Filed 06/15/21 Page 25 of 130



“many” entities will be subject to the tax.7 Therefore, the number of taxpayers assessed

easily satisfies GenOn’s criterion: that the tax “apply to at least more than one entity.” Id.

       Even if the Court were to conclude that the second factor does not point toward

“tax,” the digital advertising tax is nonetheless a tax under Valero because it satisfies “the

most important factor,” which is “the purpose behind the statute” as determined by “the

ultimate use of the revenue” generated. Valero, 205 F.3d at 134. That is, “if the ultimate

use of the revenue benefits the general public then the charge will qualify as a ‘tax.’” Id.

Here, the challenged statute unquestionably benefits the general public, because Maryland

is depending on the digital advertising tax to generate as much as $250 million in annual

revenues8 to fund the Blueprint for Maryland’s Future, 2021 Md. Laws chs. 36, 55, the

most significant set of educational improvements and reforms the State has undertaken in

a generation. See Md. Code Ann., Educ. § 1-302(a)(1) (The Blueprint aims to provide

“students with instruction and skills set to international standards that will enable them to

be successful in the 21st-century economy and productive citizens of the State.”). Thus,




       7
         See ECF 25 at 4 ¶ 15 (“Many of the Chamber’s members will be liable to pay the
charge imposed by the Act.” (emphasis added)); id. at 5 ¶ 17 (“Many of IA’s members will
be liable to pay the charge imposed by the Act.” (emphasis added)); id. ¶ 19 (“Many of
NetChoice’s members will be liable to pay the charge imposed by the Act.”) (emphasis
added)); id. at 6 ¶ 21 (“Many of CCIA’s members will be liable to pay the charge imposed
by the Act.” (emphasis added)).
       8
         H.B. 732 (2020 Reg. Legis. Sess.) Fiscal and Policy Note – Enrolled, Revised at
9; but see S.B. 787 (2021 Reg. Legis. Sess.) Fiscal and Policy Note – Third Reader –
Revised at 4 (explaining that exemptions created by S.B. 787 “may reduce the overall
revenue impact of the digital advertising tax provisions of Chapter 37; however, the amount
of the revenue decrease cannot be reliably estimated” at this time).


                                             21
      Case 1:21-cv-00410-DKC Document 29-1 Filed 06/15/21 Page 26 of 130



every public school district in the State will benefit from funding supplied by the digital

advertising tax.

       As prescribed by H.B. 732, and as acknowledged in the amended complaint, ECF

25 ¶ 46, the revenue produced by the digital advertising tax can be used for only two

purposes: (1) to fund “the Blueprint for Maryland’s Future Fund established under

Education § 5-219, Tax-Gen. § 2-4A-02, and (2) to cover “the amount necessary to

administer” the tax, Tax-Gen. § 2-4A-01. “[T]hat revenue is placed in a special fund” does

not “warrant characterizing a charge as a ‘fee’” if “the revenue of the special fund is used

to benefit the population at large[.]” Valero, 205 F.3d at 135. Unlike charges that have

been deemed “fees,” no part of digital advertising tax revenue will be used “to benefit

regulated entities or defray the cost of regulation” of digital advertising services. Collins

Holding, 123 F.3d at 800. As was true in Clear Channel Outdoor, Inc. v. Baltimore, 153

F. Supp. 3d 865 (D. Md. 2015) (TIA barred suit challenging city’s billboard ordinance),

the digital advertising tax is a tax, not a fee, because the State is using the “revenue to

benefit the general public by funding programming at public schools,” id. at 874, and not

using revenue “to provide narrow benefits to entities owning or operating” digital

advertising firms or “to defray the costs of regulating [digital] advertising” services, id. at

873. Nor does the tax “form[] part of a comprehensive regulatory scheme” governing

digital advertising services. Norfolk S. Ry., 916 F.3d at 321. Therefore, whether viewed

according to CIC Services or under the Valero test, the digital advertising tax is a “tax”

within the meaning of the TIA.




                                              22
      Case 1:21-cv-00410-DKC Document 29-1 Filed 06/15/21 Page 27 of 130



       B.     Maryland Law Provides a “Plain, Speedy and Efficient Remedy.”

       The second question regarding the TIA’s applicability already has been answered

by the Fourth Circuit, which has held that “Maryland has established just such a remedy”

that is ‘“plain, speedy and efficient’” within the meaning of the TIA. Gwozdz, 846 F.3d at

740 (quoting 28 U.S.C. § 1341).            The Court in Gwozdz reviewed Maryland’s

‘“comprehensive remedial scheme for the refund of taxes erroneously paid,’” id. at 740

(citation omitted), including an “administrative remedy [that] encompasses ‘every type of

tax, fee, or charge improperly collected by a Maryland governmental entity,’” id. at 741

(citation omitted). Under this scheme, “[a] taxpayer begins by requesting reimbursement

from the Comptroller”; “[t]he taxpayer may request an informal hearing,” and “may appeal

the Comptroller’s final determination to the Maryland Tax Court” (an administrative

agency not part of the judiciary), and if dissatisfied with the result, “may appeal the Tax

Court’s decision to the Maryland circuit court.” Id. at 740-41 (citing Tax–Gen. §§ 13-

901(a)(2), 13-508(a)(2), 13-904(a)(2), 13-510(a)(2), 13-532(a)(2)). This administrative

remedy has been held to be “a taxpayer’s sole route to relief,” and “[b]eyond the

administrative scheme, ‘no action lies to challenge the validity of a tax paid under a mistake

of law . . . regardless of the nature of the legal attack mounted.’” Id. at 741 (citations

omitted). “[T]hat [the] initial remedy is an administrative one (followed by judicial review)

does not place it outside the TIA’s purview. Nor does the provision of initial administrative

exclusivity remove the state’s collection procedures from the protection of the Act.” Id.

       The statutory provisions governing Maryland’s administrative remedy have not

changed materially since Gwozdz was decided in 2017. The scope of this administrative


                                             23
      Case 1:21-cv-00410-DKC Document 29-1 Filed 06/15/21 Page 28 of 130



remedy is more than broad enough to redress all of the claims in the amended complaint,

because the Maryland Tax Court is ‘“fully competent to resolve issues of constitutionality

and the validity of statutes . . . subject to judicial review,’” Holzheid v. Comptroller, 240

Md. App. 371, 388 (2019) (quoting Prince George’s County v. Ray’s Used Cars, 398 Md.

632, 651 (2007) (other citation omitted)), and the Tax Court has jurisdiction to resolve not

just “whether a refund was denied properly,” but also any question having a “direct

relationship” to that inquiry, Comptroller v. Science Applications Int’l Corp., 405 Md. 185,

195, 192 (2008). Because Maryland’s statutory scheme “provides taxpayers with a forum

in which to challenge the validity of tax assessments and therefore constitutes the kind of

state remedy envisioned by the [TIA, t]hat Act, in turn, ‘insulates’ Maryland’s system of

taxation from interference by the federal courts.” International Lotto Fund v. Virginia

State Lottery Dep’t, 20 F.3d 589, 593 (4th Cir. 1994) (citation omitted).

       C.     This Suit Is Precisely the Type of Action Congress Meant to
              Prevent When It Enacted the Tax Injunction Act.

       The TIA seeks to free States’ tax collection procedures “from interference by the

federal courts[.]” Great Lakes Dredge & Dock Co. v. Huffman, 319 U.S. 293, 301 (1943).

Even before the TIA’s enactment, the Supreme Court had counseled against entertaining

federal suits “to enjoin the collection of a state tax,” because “scrupulous regard for the

rightful independence of state governments” and “a proper reluctance to interfere by

injunction with their fiscal operations, require that such relief should be denied in every

case where the asserted federal right may be preserved without it.” Matthews v. Rodgers,

284 U.S. 521, 525 (1932). Nevertheless, in “[p]urporting to construe these equitable



                                             24
      Case 1:21-cv-00410-DKC Document 29-1 Filed 06/15/21 Page 29 of 130



principles . . ., the federal courts had become ‘free and easy with injunctions,’” so much so

“that the federal court became the preferred forum” for “large out-of-state corporations.”

Fair Assessment in Real Est. Ass’n, Inc. v. McNary, 454 U.S. 100, 129 (1981) (Brennan,

J., concurring in the judgment). The “drafters of the [TIA] were particularly concerned

with this practice of out-of-state corporations,” which involved “delaying payment of state

taxes during the pendency of federal litigation.” Rosewell, 450 U.S. at 522 n.29 (citing

Sen. Rep. No. 1035, 75th Cong., 1st Sess. at 1-2; 81 Cong. Rec. 1416 (1937) (remarks of

Sen. Bone)). The drafters also sought to achieve fairness by “eliminat[ing] disparities

between taxpayers who could seek injunctive relief in federal court—usually out-of-state

corporations . . . —and taxpayers with recourse only to state courts, which generally

required taxpayers to pay first and litigate later.” Hibbs, 542 U.S. at 104 (citing S. Rep.

No. 1035 at 1-2).

       This case implicates similar concerns.       The plaintiff organizations purport to

represent the interests of large out-of-state corporations; they seek to enjoin the State’s

effort to raise revenue needed for public education; and by filing this federal suit, they hope

to gain an advantage that is generally unavailable to other Maryland taxpayers, who are

required by law to pursue objections to tax assessments through the State’s administrative

appeal process. For the very reasons that motivated Congress to enact it, the TIA requires

dismissal of this action.




                                              25
      Case 1:21-cv-00410-DKC Document 29-1 Filed 06/15/21 Page 30 of 130



IV.    PRINCIPLES OF COMITY INDEPENDENTLY WARRANT DISMISSAL OF THE
       ACTION BECAUSE MARYLAND PROVIDES AN ADEQUATE REMEDY AT
       LAW FOR RESOLVING ALL CHALLENGES TO A MARYLAND TAX.

       The TIA is only “a partial codification of the federal reluctance to interfere with

state taxation.” National Private Truck Council, Inc. v. Oklahoma Tax Comm’n, 515 U.S.

582, 590 (1995). Though the TIA acts as a “broad jurisdictional barrier,” Moe, 425 U.S.

at 470, its vital forerunner, the comity doctrine, is even “more embracive,” Levin v.

Commerce Energy, Inc., 560 U.S. 413, 417, 424 (2010). Comity “counsels lower federal

courts to resist engagement in certain cases falling within their jurisdiction,” a “constraint”

that “has particular force when lower federal courts are asked to pass on the

constitutionality of state taxation of commercial activity.” Id. at 421. This constraint

“predated” the TIA, ‘“was not restricted by [the TIA’s] passage,’” and has “continuing

sway . . ., independent of the [TIA].” Id. at 423, 424 (quoting McNary¸ 454 U.S. at 110).

Thus, even where the TIA does not preclude jurisdiction, “principles of federalism and

comity generally counsel that courts should adopt a hands-off approach with respect to

state tax administration.” National Private Truck Council, 515 U.S. at 586; see, e.g., Direct

Mktg., 575 U.S. at 15 (holding that TIA did not bar suit challenging State’s notice and

reporting requirements imposed on retailers, but remanding comity issue for lower court

consideration).9


       9
         On remand to the Tenth Circuit in Direct Marketing, Colorado’s taxing authority
‘“affirmatively waived reliance on the comity doctrine,’” Direct Mktg. Ass’n v. Brohl, 814
F.3d 1129, 1134 n.7 (10th Cir. 2016) (citation omitted), because the damage comity seeks
to avoid had been done: the case already had “been pending for five years in federal court,”
the State already had “lost significant tax revenue while the federal injunction ha[d] been
in place,” and “[r]equiring the parties to re-litigate in state . . . court . . . would entail years

                                                26
      Case 1:21-cv-00410-DKC Document 29-1 Filed 06/15/21 Page 31 of 130



       For these reasons, if the Court has reservations about whether the TIA bars this

action, or if the Court simply prefers to avoid resolving that issue, then the comity doctrine

still calls for the case to be dismissed. See Levin, 560 U.S. at 432 (“Because we conclude

that the comity doctrine justifies dismissal of respondents’ federal-court action, we need

not decide whether the TIA would itself block the suit.”); see also id. (noting that a “federal

court has flexibility to choose among threshold grounds for dismissal” (citation omitted)).

Under the comity doctrine, “federal courts refrain from ‘interfer[ing] . . . with the fiscal

operations of the state governments . . . in all cases where the Federal rights of the persons

could otherwise be preserved unimpaired’” through remedies available under state law.

Direct Mktg., 575 U.S. at 15 (quoting Levin, 560 U.S. at 422 (brackets and ellipses in

original; emphasis added)).

       Because this “background presumption” of noninterference preexisted the

enactment of 42 U.S.C. § 1983, the Supreme Court has held “that Congress did not

authorize injunctive or declaratory relief under § 1983 in state tax cases when there is an

adequate remedy at law” provided by the State. National Private Truck Council, 515 U.S.

at 588; McNary, 454 U.S. at 116 (holding that “taxpayers are barred by the principle of

comity from asserting § 1983 actions against the validity of state tax systems in federal

courts”). Nowhere has the Supreme Court suggested that a federal court might evade this

limitation on § 1983 relief merely by opining that a challenged state tax is something other




of additional delay and concomitant revenue loss,” Appellants’ Supp. Br., No. 12-1175,
2015 WL 2337625 *74-*75 (10th Cir. May 13, 2015) (emphasis omitted).


                                              27
     Case 1:21-cv-00410-DKC Document 29-1 Filed 06/15/21 Page 32 of 130



than a tax, in the manner that plaintiffs advocate with respect to the TIA. For example, in

its most recent holding on comity in state tax cases, the Supreme Court concluded that

comity barred a challenge to a State’s scheme imposing various types of charges on gross

receipts, where the State provided an adequate remedy, Levin, 560 U.S. at 426, but the

Court’s analysis did not question whether the charges were taxes or fees or any other sort

of charge, nor did the Court so much as hint that such a question could be germane to the

application of comity.10 Thus, the only question that need be answered is whether

applicable state laws provide an adequate remedy, a question the Fourth Circuit has already

answered in the affirmative with respect to Maryland.         Gwozdz, 846 F.3d at 740.

Consequently, comity counsels dismissal.

V.     THERE IS NO PRIVATE RIGHT OF ACTION TO ENFORCE THE INTERNET
       TAX FREEDOM ACT.

       No private right of action to enforce a federal statute can exist unless “Congress

intended to create [such] a federal right.” Gonzaga Univ. v. Doe, 536 U.S. 273, 283 (2002).

Absent the requisite congressional authorization, a private plaintiff cannot rely on the

Supremacy Clause as the basis of its action, even in a preemption challenge, because the

Supreme Court has held that “the Supremacy Clause is not the ‘source of any federal



       10
         In a case decided before the Supreme Court’s decision in Levin, DIRECTV, Inc.
v. Tolson, 513 F.3d 119 (4th Cir. 2008) (holding comity required dismissal of suit
challenging state’s gross receipts tax on cable and satellite television providers), the
opinion responded to plaintiff’s argument by discussing whether the challenged charge was
a tax or a fee and concluding that it was a tax, id. at 125-26. But the sole authority
DIRECTTV cited for its tax vs. fee analysis was Valero, 205 F.3d at 134, a TIA case that
contains no mention of comity. In any case, as explained above, Valero’s test has been
superseded by the Supreme Court’s recent decision in CIC Services.


                                            28
      Case 1:21-cv-00410-DKC Document 29-1 Filed 06/15/21 Page 33 of 130



rights,’ and certainly does not create a cause of action”; rather, the Clause “is silent

regarding who may enforce federal laws in court, and in what circumstances they may do

so.” Armstrong v. Exceptional Child Ctr., Inc., 575 U.S. 320, 324-25 (2015) (citations

omitted). In this case, Congress clearly did not, either expressly or implicitly, establish a

private right of action to enforce the ITFA.

       “Like substantive federal law itself, private rights of action to enforce federal law

must be created by Congress,” and a court may not entertain a private suit to enforce a

federal statute unless its text “displays an intent to create not just a private right but also a

private remedy.” Alexander v. Sandoval, 532 U.S. 275, 286 (2001) (citations omitted).

These requirements apply irrespective of whether the relief sought by plaintiffs is monetary

or equitable. See id. at 293 (holding that private plaintiffs had no right of action to seek

injunction to remedy violation of disparate impact regulations pursuant to Title VI, § 602).

       First, the text of the ITFA contains neither an express grant of a private right of

action nor any express authorization of a private remedy. Where Congress has expressly

conferred private rights of action with the availability of private remedies, the language

tends to convey those rights straightforwardly. For example, the Fair Credit Reporting Act

(“FCRA”), 15 U.S.C. §§ 1681-1681x, expressly establishes the right of “any person” to

sue for damages to remedy a failure to comply with the FCRA’s requirements, whether




                                               29
      Case 1:21-cv-00410-DKC Document 29-1 Filed 06/15/21 Page 34 of 130



that failure is willful, id. § 1681n(a),11 or merely negligent, id. § 1681o(a).12 See Safeco

Ins. Co. of Am. v. Burr, 551 U.S. 47, 53 (2007) (“FCRA provides a private right of action

against businesses that use consumer reports but fail to comply.”). No express language

of that sort appears in the text of ITFA. Therefore, the Act does not expressly authorize

any private enforcement action or private remedy.

       As for whether the statute confers an implied right of action, in recent decisions the

Supreme Court has “expressed doubt about” the federal judiciary’s “authority to recognize

any causes of action not expressly created by Congress.” Hernandez v. Mesa, 140 S. Ct.

735, 742 (2020) (citing Jesner v. Arab Bank, PLC, 138 S. Ct. 1386, 1391-1403 (2018));

see Jesner, 138 S. Ct. at 1402 (“The Court’s recent precedents cast doubt on the authority

of courts to extend or create private causes of action[.]”) (citations omitted); Ziglar v.

Abbasi, 137 S. Ct. 1843, 1856 (2017) (“If the statute does not itself so provide, a private


       11
            15 U.S.C. § 1681n(a) provides
        Any person who willfully fails to comply with any requirement imposed under this
subchapter with respect to any consumer is liable to that consumer in an amount equal to
the sum of—(1)(A) any actual damages sustained by the consumer as a result of the failure
or damages of not less than $100 and not more than $1,000; or (B) in the case of liability
of a natural person for obtaining a consumer report under false pretenses or knowingly
without a permissible purpose, actual damages sustained by the consumer as a result of the
failure or $1,000, whichever is greater; (2) such amount of punitive damages as the court
may allow; and (3) . . . the costs of the action together with reasonable attorney's fees as
determined by the court.
       12
            15 U.S.C. § 1681o(a) provides
        Any person who is negligent in failing to comply with any requirement imposed
under this subchapter with respect to any consumer is liable to that consumer in an amount
equal to the sum of—(1) any actual damages sustained by the consumer as a result of the
failure; and (2) . . . the costs of the action together with reasonable attorney’s fees as
determined by the court.


                                             30
      Case 1:21-cv-00410-DKC Document 29-1 Filed 06/15/21 Page 35 of 130



cause of action will not be created through judicial mandate.”); Iqbal, 556 U.S. at 675

(“[I]mplied causes of action are disfavored[.]”).

       If and to the extent federal courts retain the ability to find a right of action to be

implied in the language of a statute, the test for doing so is not easily satisfied, and cannot

be satisfied here. In evaluating whether a statute can be construed to confer a private right

of action, “[s]tatutory intent . . . is determinative,” for “[w]ithout it, a cause of action does

not exist and courts may not create one, no matter how desirable that might be as a policy

matter, or how compatible with the statute.” Sandoval, 532 U.S. at 286-87 (citations

omitted). “To create a private right of action, Congress must ‘speak[ ] with a clear voice,’

and the statute must ‘unambiguously’ express the intent ‘to create not just a private right

but also a private remedy.’” Clear Sky Car Wash LLC v. Chesapeake, 743 F.3d 438, 444

(4th Cir. 2014) (quoting Gonzaga, 536 U.S. at 280, 283, and Sandoval, 532 U.S. at 286)

(emphasis in original). The Fourth Circuit has also instructed that the same analysis applies

irrespective of whether the plaintiff asserts a claim based directly on a statute or seeks to

enforce that statute via 42 U.S.C. § 1983.          Clear Sky Car Wash, 743 F.3d at 444

(“[D]etermining whether another statute . . . confers rights for enforcement under § 1983

‘is no different from the initial inquiry in an implied right of action case.’” (quoting

Gonzaga, 536 U.S. at 285)).

       A key indicator of whether Congress intended to “create new rights” is the entity or

person directly addressed by the statute. Sandoval, 532 U.S. at 289. For language to be

arguably “rights-creating,” id. at 288, the statute’s “text must be phrased in terms of the

persons benefited,” Gonzaga, 536 U.S. at 284. For example, § 601 of Title VI of the Civil


                                               31
      Case 1:21-cv-00410-DKC Document 29-1 Filed 06/15/21 Page 36 of 130



Rights Act of 1964, 42 U.S.C. § 2000d (“No person in the United States shall, on the ground

of race, color, or national origin . . . be subjected to discrimination”), speaks in terms of

the “person” who is to be protected by the statute and, therefore, “reveals congressional

intent to create new rights.” Sandoval, 532 U.S. at 289. On the other hand, “[s]tatutes that

focus on the person regulated rather than [persons] protected create ‘no implication of an

intent to confer rights on a particular class of persons.’” Id. (quoting California v. Sierra

Club, 451 U.S. 287, 294 (1981)).

       Here, the ITFA’s operative language, found in § 1101(a), focuses on the States and

political subdivisions whose tax laws are “regulated” by the statute, i.e. those entities the

statute directs to observe a tax moratorium:

       Moratorium.—No State or political subdivision thereof shall impose any of
       the following taxes during the period beginning on October 1, 1998, and
       ending 3 years after the date of the enactment of this Act—

              (1) taxes on Internet access, unless such tax was generally imposed
              and actually enforced prior to October 1, 1998; and

              (2) multiple or discriminatory taxes on electronic commerce.

ITFA § 1101(a). This subsection, which constitutes the meat of the statute, addresses itself

to a “State or political subdivision” and does not mention private persons at all. Id.

       In fact, the statute does not mention any private actors until it reaches subsections

(d) and (e) of § 1101, each of which addresses and elaborates upon an exception to the

moratorium requirement, and thus each of these subsections describes circumstances in

which ITFA’s prohibition regarding state and local taxation does not apply. The exception

in subsection (d)(1) mentions “any person or entity” involved “in interstate or foreign



                                               32
      Case 1:21-cv-00410-DKC Document 29-1 Filed 06/15/21 Page 37 of 130



commerce by means of the World Wide Web,” not to protect those “persons or entities,”

but to discourage them from engaging in practices that threaten the safety of minors. Thus,

subparagraph (d)(1) provides that the moratorium shall “not apply in the case of any person

or entity who knowingly” and “for commercial purposes” makes “any communication” via

the Internet “that is available to any minor and that includes any material that is harmful to

minors unless such person or entity has restricted access by minors” through methods

authorized by the ITFA. Similarly, the exception in § 1101(e)(1) is also designed to protect

minors and prevent them from being victimized by material communicated via the Internet.

Subparagraph (e)(1) renders the moratorium inapplicable to “an Internet access provider”

unless the provider offers customers “screening software that is designed to permit the

customer to limit access to material . . . harmful to minors.”

       The language in these exceptions, explaining circumstances where the moratorium

does not apply, cannot be construed to confer a private right to enforce the moratorium

when it arguably does apply. Instead, subsections (d) and (e) are patently intended to

protect or benefit persons other than the commercial entities the subsections render

taxable.13

       Other sections of the ITFA offer no support for the notion of a private right of action.

Section 1102(a) established an Advisory Commission on Electronic Commerce to conduct

a “study of Federal, State and local, and international taxation and tariff treatment of



       13
           Similarly, an exception in § 1106(a) renders “charges for Internet access . . .
subject to taxation” if an “Internet access provider” cannot “reasonably identify the charges
. . . from its books and records kept in the regular course of business.”


                                              33
      Case 1:21-cv-00410-DKC Document 29-1 Filed 06/15/21 Page 38 of 130



transactions using the Internet and Internet access and other comparable intrastate,

interstate or international sales activities.”    § 1102(g)(1); see § 1103 (requiring the

Commission to report to Congress within 18 months after ITFA’s enactment). Section

§ 1105 consists of various definitions, some of which mention private persons or entities,

but where, as here, the “focus” of the legislation is a prohibition directed at the “persons

regulated,” Sandoval, 532 U.S. at 289―in this case States and political subdivisions―the

mere mention of a statute’s private beneficiaries does not suffice to convey an intent to

grant a private right of action.

       For example, in Astra USA, Inc. v. Santa Clara County, 563 U.S. 110 (2011), the

Court considered the program created by § 340B of the Public Health Services Act, 42

U.S.C. § 256b, under which “manufacturers participating in Medicaid must offer

discounted drugs to covered entities,” including mostly “local facilities that provide

medical care for the poor.” Astra USA, 563 U.S. at 115. Even though the program was

intended to benefit those “covered entities” by lowering their costs, and the text of § 340B

contained multiple mentions of those covered entities, 14 the Court ruled 8-0 that Congress

did not intend for those entities to have a right of action to enforce the manufacturers’

obligations, either under the statute itself, id. at 117 (the statute “assigned no auxiliary

enforcement role to covered entities”), or as third-party beneficiaries of implementing

agreements between manufacturers and the Department of Health and Human Services, id.




       14
          See, e.g., 42 U.S.C. § 256b(a), subparagraphs (1), (4)-(9); § 256b(d)(1)(B)(ii)
(requiring manufacturers to establish procedures for refunds to covered entities).


                                             34
      Case 1:21-cv-00410-DKC Document 29-1 Filed 06/15/21 Page 39 of 130



at 118 (third-party suit to enforce agreement would “in essence” be “a suit to enforce the

statute itself” and ‘“would be inconsistent with . . . the legislative scheme . . . to the same

extent as would a cause of action directly under the statute’”).

       Nothing in the text or structure of ITFA “‘unambiguously’ express[es] the intent ‘to

create not just a private right but also a private remedy,’” as is required to warrant the

conclusion that the plaintiffs here have a right of action to enforce the statute. Clear Sky

Car Wash, 743 F.3d at 444. For this reason, it is not surprising that the only court to address

the question directly has concluded that there is no private right of action to enforce the

ITFA.15 Cabral v. Caesars Entm’t Corp., No. 78580, 467 P.3d 638 (Table), 2020 WL

4353616, at *1-*2 (Nev. Sup. Ct. July 29, 2020) (unpublished disposition).

VI.    EVEN IF IT AUTHORIZES A PRIVATE RIGHT OF ACTION, THE INTERNET
       TAX FREEDOM ACT DOES NOT PREEMPT THE DIGITAL ADVERTISING
       TAX ACT.

       If, despite the significant obstacles to review, the Court were to consider the merits

of plaintiffs’ ITFA claim, it should conclude that the ITFA does not preempt the Digital

Advertising Tax Act, because (1) the ITFA lacks a key attribute the Supreme Court has


       15
          In what appears to be, according to a Westlaw search, the only instance where a
court has granted relief to a plaintiff on ITFA grounds, the majority opinion in Performance
Mktg. Ass’n v. Hamer, 998 N.E.2d 54 (Ill. 2013), did not consider whether plaintiff had a
right of action under the ITFA; instead, the court apparently proceeded as if the Supremacy
Clause itself authorized the plaintiff’s ITFA preemption challenge to an Illinois law that
required out-of-state Internet retailers to collect state use tax, see id., 998 N.E.2d at 58; see
also id. at 69 (Karmeier, J., dissenting) (“Today’s decision by the majority marks the first
time a court of review in the United States has determined that the [ITFA] preempts a state
from enacting an internet affiliate tax law to facilitate the collection of existing use taxes
to which the state is legally entitled.”). The Supreme Court has since rejected the notion
that the Supremacy Clause can serve as the “‘source of any federal rights,’” or “create a
cause of action.” Armstrong, 575 U.S. at 324-25.


                                               35
      Case 1:21-cv-00410-DKC Document 29-1 Filed 06/15/21 Page 40 of 130



held necessary for preemption, and (2) even if the ITFA could somehow be read to satisfy

that requirement, the digital ad tax is neither a “discriminatory tax” nor a “multiple tax,”

as those terms are defined in the ITFA, since, as plaintiffs themselves allege, digital

advertising services taxed by the Act are not similar to other forms of advertising and

Maryland’s tax is unique and not duplicative of other states’ taxes. As in “all pre-emption

cases,” the analysis must start with a presumption against preemption: “‘the assumption

that the historic police powers of the States were not to be superseded by the Federal Act

unless that was the clear and manifest purpose of Congress.’” Wyeth v. Levine, 555 U.S.

555, 565 (2009) (citations omitted; emphasis added); see New York, LE & WR Co. v.

Pennsylvania, 153 U.S. 628, 643 (1894) (referring to taxation as a State’s “exercise of its

police powers”).

       A.     The ITFA Does Not Satisfy the Requirements for Preemption.

       The Supreme Court explained the applicable principles of preemption in Murphy v.

National Collegiate Athletic Ass’n, 138 S. Ct. 1461, 1475 (2018) (holding Congress

exceeded its powers in enacting statute prohibiting states from enacting laws legalizing

sports gambling). Before the ITFA or any other federal statute can be deemed to preempt

state law, “it must satisfy two requirements”: “First, it must represent the exercise of a

power conferred on Congress by the Constitution,” and “[s]econd, since the Constitution

‘confers upon Congress the power to regulate individuals, not States,’” the federal statute

must be “one that regulates private actors.” Id. at 1479 (citation omitted). The ITFA might

satisfy the first requirement, based on Congress’s express powers regarding taxation, U.S.

Const. art. I, § 8 cl. 1, and interstate commerce, id. cl. 3, but the text of the ITFA cannot


                                             36
      Case 1:21-cv-00410-DKC Document 29-1 Filed 06/15/21 Page 41 of 130



satisfy the second requirement. As explained above, the statute’s operative provision

imposing the tax moratorium, § 1101(a), addresses only a “state or political subdivision,”

and does not purport to “regulate[] private actors,” or even mention them. Murphy, 138 S.

Ct. at 1479 (citation omitted).

       The importance of this second requirement for preemption was explained in

Murphy, which struck down a federal statute that, like the ITFA, prohibited states and local

government entities from enacting certain laws, 28 U.S.C. § 3702, and contained

grandfather clauses exempting from the prohibition already extant laws, 28 U.S.C. § 3704.

The second Murphy requirement’s insistence that the federal statute must regulate

individuals, and not States, derives from “a fundamental structural decision incorporated

into the Constitution, i.e., the decision to withhold from Congress the power to issue orders

directly to the States.” Murphy, 138 S. Ct. at 1475. The Constitutional Convention instead

opted for “a plan under which ‘Congress would exercise its legislative authority directly

over individuals rather than over States.’” Id. at 1476 (citation omitted). As a result,

Congress has ‘“the power to regulate individuals, not States.’” Id. (citation omitted).

       Because the ITFA’s tax moratorium, like the statute in Murphy, expressly attempts

to regulate States’ ability to enact legislation, and does not purport to regulate individuals,

the ITFA departs from the Constitution’s plan and cannot be deemed to preempt the Act.

       B.     The Act Does Not Conflict with the ITFA.

       In any case, if the provisions of the ITFA invoked by plaintiffs could be applied

here, Maryland’s Act does not impose a “discriminatory tax” or “multiple tax” as defined

in the ITFA.      The Act is not discriminatory because, as the amended complaint


                                              37
      Case 1:21-cv-00410-DKC Document 29-1 Filed 06/15/21 Page 42 of 130



acknowledges, ECF 25 ¶¶ 71-75, digital advertising services are not “similar,” ITFA

§ 1105(2)(A), to traditional mass marketing advertising, which does not share digital

advertising services’ ability to provide instantaneous and precise targeting, user interaction,

and tracking services. The Act does not impose a “multiple tax” because, according to the

amended complaint, it is unique, ECF 25 ¶ 25, and because it taxes only revenues derived

from services in Maryland.

       As pertinent to Count I of the amended complaint, a “discriminatory tax” under the

ITFA is “any tax imposed by a State . . . on electronic commerce that– (i) is not generally

imposed and legally collectible by such State . . . on transactions involving similar property,

goods, services, or information accomplished through other means” or “(ii) is not generally

imposed and legally collectible at the same rate by such State . . . on transactions involving

similar property, goods, services, or information accomplished through other means . . . .”

ITFA § 1105(2)(A).

       The digital ad tax does not come within this definition of “discriminatory tax,” first,

because the Act does not tax seller-purchaser “transactions” as such, id., or at least, not on

a per transaction basis, but instead imposes a tax on “annual gross revenues,” Tax-Gen. §

7.5-102(a).

       Second, the digital ad tax is not discriminatory under the ITFA because the Act does

“generally impose” the same digital ad tax on all gross revenues derived from “services”

that are “similar,” ITFA § 1105(2), in that they involve “advertisement services on a digital

interface, including advertisements in the form of banner advertising, search engine

advertising, interstitial advertising, and other comparable advertising services.” Tax-Gen.


                                              38
      Case 1:21-cv-00410-DKC Document 29-1 Filed 06/15/21 Page 43 of 130



§ 7.5-101(d). As the amended complaint acknowledges, digital advertising services

materially differ from and, therefore, are not “similar” to advertising services

“accomplished through other means.” ITFA § 1105(2). Paragraphs 71-75 of the amended

complaint describe only some of the techniques and advantages that make digital

advertising services qualitatively and quantitatively more effective than non-digital

advertising, including the use of “content aggregators along with search engines, social

media websites, online shopping websites, streaming video websites, and more,” ECF 25

¶ 71, all of which are ready and able to be deployed within seconds, or even nanoseconds,

with each “click” of a user’s keyboard or touchpad, id. ¶ 65.

       Unlike digital advertising, non-digital advertising services do not offer the ability,

through “[s]earch-engine marketing,” to instantaneously and continuously “target a

particular audience efficiently, based on factors like location and user interests, as

expressed in their search terms.” Id. ¶ 72. Because of these advantages, plaintiffs allege,

“[o]nline advertising is almost twice as efficient as traditional television advertising in

converting advertising spend into sales revenue.” Id. ¶ 75. As these allegations show,

plaintiffs and their digital advertising service-provider members evidently do not

themselves believe that the services they offer are “similar” to non-digital modes of

advertising.

       State “Legislatures have especially broad latitude in creating classifications and

distinctions in tax statutes,” Regan v. Taxation with Representation of Wash., 461 U.S. 540,

547 (1983), and “[t]he State may impose different specific taxes upon different trades and

professions and may vary the rate of excise upon various products,” Allied Stores of Ohio,


                                             39
      Case 1:21-cv-00410-DKC Document 29-1 Filed 06/15/21 Page 44 of 130



Inc. v. Bowers, 358 U.S. 522, 526–27 (1959). Congress in the ITFA did not purport to

repeal these established principles. See Gregory v. Ashcroft, 501 U.S. 452, 460 (1991)

(“[I]f Congress intends to alter the ‘usual constitutional balance between the States and the

Federal Government,’ it must make its intention to do so ‘unmistakably clear in the

language of the statute.’”) (citation omitted). Therefore, because it imposes a tax on gross

revenues derived from what, according to plaintiffs, is the uniquely sophisticated and

“efficient,” ECF 25 ¶ 75, field of digital advertising services, the Act does not constitute a

“discriminatory tax” under the ITFA.

       Neither does the Act impose a “multiple tax,” as defined by the ITFA to mean “any

tax that is imposed by one State . . . on the same or essentially the same electronic

commerce that is also subject to another tax imposed by another State . . . (whether or not

at the same rate or on the same basis), without a credit . . . for taxes paid in other

jurisdictions.” § 1105(6)(A). First, Maryland’s digital ad tax is not a “multiple tax”

because it is not duplicative of taxes imposed by other States. One of the amended

complaint’s themes is that Maryland’s Act is unique and not the same as taxes imposed in

other jurisdictions: “The Act imposes a one-of-a-kind charge . . .” ECF 25 ¶ 25; see also

id. ¶ 62 (identifying only “[s]everal European countries, including Great Britain, France,

Hungary, Italy, Spain, and Turkey” as “hav[ing] proposed or implemented digital services

charges”); id. ¶ 64 (describing a similar French tax as “highly unusual”). Second, because

the Act taxes only gross revenues “derived from digital advertising services in the State”

of Maryland, Tax-Gen § 7.5-102(a), and is to be properly sourced and fairly apportioned

vis-à-vis other States under future regulations, id. subsections (b) and (c), the digital ad tax


                                              40
       Case 1:21-cv-00410-DKC Document 29-1 Filed 06/15/21 Page 45 of 130



will not constitute a tax “on the same or essentially the same electronic commerce that is

also subject to another tax imposed by another State,” ITFA § 1105(6)(A).

VII.   THE DIGITAL ADVERTISING TAX ACT DOES NOT VIOLATE THE
       COMMERCE CLAUSE OR THE DUE PROCESS CLAUSE.

       “The Commerce Clause and the Due Process Clause impose distinct but parallel

limitations on a State’s power to tax out-of-state activities.” MeadWestvaco Corp. ex rel.

Mead Corp. v. Illinois Dep’t of Revenue, 553 U.S. 16, 24 (2008). The Commerce Clause

“forbids the States to levy taxes that discriminate against interstate commerce or that

burden it by subjecting activities to multiple or unfairly apportioned taxation.” Id. The

Due Process Clause requires ‘“some minimum connection’” between the State ‘“and the

person, property or transaction it seeks to tax,’” and a “rational relationship between the

tax and the ‘values connected with the taxing State.’” Id. (citations omitted). “Where, as

here, there is no dispute that the taxpayer has done some business in the taxing State, the

inquiry shifts from whether the State may tax to what it may tax,” a question that is

answered via “the unitary business principle.” Id. at 25 (citation omitted). “Under that

principle, a State need not ‘isolate the intrastate income-producing activities from the rest

of the business’ but ‘may tax an apportioned sum of the corporation’s multistate business

if the business is unitary.’” Id. (citations omitted).

       The Supreme Court has explained the “‘broad inquiry’ subsumed in both

constitutional requirements”: “‘whether the taxing power exerted by the state bears fiscal

relation to protection, opportunities and benefits given by the state’—that is, ‘whether the

state has given anything for which it can ask return.’” Id. at 24-25 (citations omitted).



                                              41
      Case 1:21-cv-00410-DKC Document 29-1 Filed 06/15/21 Page 46 of 130



       A.     The Amended Complaint Fails to State a Claim for Violation of
              the Commerce Clause.

       A state tax survives a challenge under the Commerce Clause if the ‘“tax is applied

to an activity with a substantial nexus with the taxing State, is fairly apportioned, does not

discriminate against interstate commerce, and is fairly related to the services provided by

the State.’” Comptroller of Md. v. Wynne, 575 U.S. 542, 547 (2015) (quoting Complete

Auto Transit, Inc. v. Brady, 430 U.S 274, 279 (1977)). This analysis applies the same way

to both taxes on gross revenues and taxes on net income. See Complete Auto, 430 U.S. at

275, 289 (upholding a State’s taxes on “gross proceeds of sales or gross income or values,

as the case may be”). Though plaintiffs suggest that a tax on “gross—not net—receipts”

is “a highly unusual and extraordinarily severe form of exaction,” ECF 25 ¶ 41, the

Supreme Court does not agree, and has “squarely rejected the argument that the Commerce

Clause distinguishes between taxes on net and gross income,” Wynne, 575 U.S. at 552.

       A business need not have a physical presence within the State to satisfy the nexus

requirement, so long as it has “availed itself of the substantial privilege of carrying on

business in [the State].” South Dakota v. Wayfair, Inc., 138 S. Ct. 2080, 2099 (2018).

Likewise, “‘the mere act of carrying on business in interstate commerce does not exempt a

corporation from state taxation.’” Complete Auto, 430 U.S. at 288 (citations omitted). The

Commerce Clause was not intended “‘to relieve those engaged in interstate commerce from

their just share of state tax burden even though it increases the cost of doing business.’”

Id. (citation omitted); see id. at 276-78, 288 (upholding state tax on gross revenues earned

doing business in State).



                                             42
      Case 1:21-cv-00410-DKC Document 29-1 Filed 06/15/21 Page 47 of 130



       Plaintiffs do not dispute that, in engaging in interstate commerce, their members do

substantial business in the State. ECF 25 ¶¶ 15, 17, 19, 21 (conceding that “many” member

companies conduct sufficient digital advertising business in Maryland to render them

“liable to pay the charge imposed by the Act”); id. ¶ 57 (hypothesizing one such company

“with 2% of its revenues and profits apportioned to Maryland,” representing $150 million

in Maryland revenue). This establishes that the tax meets prong one of the Complete Auto

test: substantial nexus with the State.

       To determine whether a tax is fairly apportioned, a court examines whether the tax

is both “internally consistent” and “externally consistent.” The internal consistency test

“‘looks to the structure of the tax at issue to see whether its identical application by every

State in the Union would place interstate commerce at a disadvantage as compared with

commerce intrastate.’” Wynne, 575 U.S. at 562 (quoting Oklahoma Tax Comm’n v.

Jefferson Lines, Inc., 514 U.S. 175, 185 (1995)). The external consistency test examines

whether “the [taxpayer’s] income attributed to the State is in fact ‘out of all appropriate

proportions to the business transacted . . . in that State,’ or has ‘led to a grossly distorted

result.’” Trinova Corp. v. Michigan Dep’t of Treasury, 498 U.S. 358, 380 (1991) (citations

omitted).

       On its face, Maryland’s digital ad tax passes both the internal consistency and

external consistency tests because the Act’s plain language expresses legislative intent that

the State’s scheme reach only revenue earned from digital advertising services “in the

State” of Maryland, Tax-Gen § 7.5-102(a), and do so in fair proportion to a taxpayer’s

economic activity in the State, id. § 7.5-102(b)(1) (providing for “an apportionment


                                              43
       Case 1:21-cv-00410-DKC Document 29-1 Filed 06/15/21 Page 48 of 130



fraction” with a “numerator” of in-State revenue and a “denominator” including revenue

earned “in the United States”). See Wynne, 575 U.S. at 562; Trinova Corp., 498 U.S. at

380.   The Act further requires the Comptroller to promulgate regulations that will

“determine the state from which revenues from digital advertising services are derived,”

Tax-Gen. § 7.5-102(b)(2), thereby ensuring that assessable revenues are fairly apportioned

to in-state activity; there is no reason to believe that those regulations will fail to fulfill the

General Assembly’s expectation of fair attribution and apportionment.

       The Act passes the internal consistency test, because given the Act’s design to reach

only in-state revenues, if each State imposed the same taxing scheme on digital advertising

services, each State’s tax would reach only in-state revenue from digital advertising

services in that State; this design eliminates any possibility of more than one State taxing

the same digital ad revenue. Thus, on its face, the Act’s taxing scheme passes the internal

consistency test.

       For much the same reasons, the tax passes the external consistency test: the tax is

designed to reach only that revenue fairly attributable to economic activity in the State, and

the taxing formula is designed to ensure that a taxpayer is taxed only in proportion to its

activity in Maryland.      “States have wide latitude in the selection of apportionment

formulas[.]” Moorman Mfg. Co., v. G.D. Bair, 437 U.S. 267, 274 (1978). Hence, a court

may invalidate a “formula-produced assessment” only “when the taxpayer has proved by

‘clear and cogent evidence’ that the income attributed to the State is in fact ‘out of all

appropriate proportion to the business transacted . . . in that State’ or has ‘led to a grossly

distorted result.’” Id. (citations omitted). Plaintiffs, in their facial challenge on behalf of


                                                44
      Case 1:21-cv-00410-DKC Document 29-1 Filed 06/15/21 Page 49 of 130



anonymous members with only unspecified or hypothetical activities and revenues, have

not alleged facts that could plausibly meet this burden.

       Nor can plaintiffs show that Maryland’s digital ad tax discriminates against

interstate commerce facially by providing “differential treatment of in-state and out-of-

state economic interests that benefits the former and burdens the latter.” Oregon Waste

Sys., Inc. v. Department of Envtl. Quality of Or., 511 U.S. 93, 99 (1994). To the contrary,

the Act applies equally to Maryland-based and out-of-state businesses and is, therefore,

nondiscriminatory on its face. “[N]ondiscriminatory regulations that have only incidental

effects on interstate commerce are valid unless ‘the burden imposed on such commerce is

clearly excessive in relation to the putative local benefits.’” Id. at 99 (quoting Pike v. Bruce

Church, Inc., 397 U.S. 137, 142 (1970)); see Commonwealth Edison Co. v. Montana, 453

U.S. 609, 619 (1981) (upholding generally applicable Montana severance tax on coal

extracted from in-state mines against challenge that it discriminated against interstate

commerce because 90 percent of the coal was shipped to out-of-state users; noting that

“there is no real discrimination in this case; the tax burden is borne according to the amount

of coal consumed and not according to any distinction between in-state and out-of-state

consumers”).

       Finally, the tax is “fairly related to the services provided by the State.” Wynne, 575

U.S. at 547 (quoting Complete Auto, 430 U.S. at 279). “The fair relation prong of Complete

Auto requires no detailed accounting of the services provided to the taxpayer on account of

the activity being taxed, nor, indeed, is a State limited to offsetting the public costs created

by the taxed activity.” Jefferson Lines, 514 U.S. at 199. Rather, the question is merely


                                              45
      Case 1:21-cv-00410-DKC Document 29-1 Filed 06/15/21 Page 50 of 130



whether “the measure of the tax” is “reasonably related to the extent of the contact” with

the taxing State.     Commonwealth Edison, 453 U.S. at 626 (emphasis in original).

Maryland’s digital ad tax applies only to revenue earned from a taxpayer’s digital

advertising services provided in the State. In conducting these services in the State,

businesses use the State’s telecommunications and digital infrastructure.          Thus, this

requirement is satisfied.

       B.     The Amended Complaint Fails to State a Claim for Violation of
              the Due Process Clause.

       Plaintiffs concede that their members do business in the State; that fact satisfies the

nexus requirement of the Due Process Clause. MeadWestvaco, 553 U.S. at 25. Thus, to

make a successful due process challenge, plaintiffs must establish that there is no “rational

relationship between the tax and the values connected with the taxing State.” Id. at 24.

Plaintiffs cannot meet that burden, for the same reasons they fail under prong four of the

Complete Auto test.

VIII. THE PASS-THROUGH PROVISION OF THE ACT DOES NOT VIOLATE THE
      DUE PROCESS CLAUSE, COMMERCE CLAUSE, OR FIRST AMENDMENT.

       Finally, plaintiffs assert that the direct pass-through prohibition added to the Act by

Senate Bill 787, Tax-Gen. § 7.5-102(c), (1) violates the Due Process Clause and Commerce

Clause because of its alleged extraterritorial and discriminatory implications 16 and



       16
         See Count III, ¶ 93 (alleging the provision affects ‘transactions taking place wholly
outside Maryland’s geographic borders”); Count IV, ¶ 95 (“Some such transactions take
place outside the territorial limits of Maryland.”); ¶ 95(b) (positing that under one
alternative interpretation, the provision “unjustifiably favor[s] instate purchasers” and
“disfavor[s] out-of-state purchasers”).


                                             46
      Case 1:21-cv-00410-DKC Document 29-1 Filed 06/15/21 Page 51 of 130



(2) offends the First Amendment if viewed as a regulation of speech, rather than conduct

(Count IV, ¶ 96). The Due Process Clause/Commerce Clause challenge fails to state a

claim for much the same reasons just explained: for provisions regarding state taxes,

apportionment that satisfies the MeadWestvaco and Complete Auto analysis effectively

resolves any extraterritoriality and discrimination concerns under the Due Process and

Commerce Clauses, notwithstanding a state tax’s application to, or impact on, a taxpayer’s

“out-of-state activities.” MeadWestvaco, 553 U.S. at 24. The freedom of speech challenge

fails to state a claim because the direct pass-through prohibition regulates conduct, not

speech, and plaintiffs acknowledge this to be a plausible interpretation of the statute. ECF

25 ¶ 95 (“If the pass-through prohibition is interpreted to prohibit the targets of the Act

from passing on the charge to downstream market participants at all, it regulates conduct.”).

None of these facial challenges, whether under the Due Process and Commerce Clauses or

the First Amendment, even purports to satisfy the standard for a facial attack on legislation,

which requires plaintiffs to establish that the Act “is unconstitutional in all of its

applications.” Washington State Grange v. Washington State Republican Party, 552 U.S.

442, 449 (2008) (emphasis added).

       A.     Supreme Court Precedent Confirms That States Have the Power
              to Impose a Pass-through Prohibition.

       The State unquestionably has the authority to enact a provision determining who

will bear the cost of a tax and who will not, sometimes referred to as “tax incidence.” The

Supreme Court has long recognized that the ability to regulate tax incidence is an

“incidental power” inherent in the power to tax. Helvering v. National Grocery Co., 304



                                             47
      Case 1:21-cv-00410-DKC Document 29-1 Filed 06/15/21 Page 52 of 130



U.S. 282, 286-87 (1938) (“‘Congress in raising revenue has incidental power to defeat

obstructions to that incidence of taxes which it chooses to impose.’” (citation omitted)); id.

at 286-90 (rejecting various constitutional challenges to imposition of 50% tax rate on

corporations’ accumulated gains to discourage corporate attempts to shield shareholders

from liability for federal surtax). The Supreme Court has also recognized that a State may

lawfully impose a pass-through prohibition to prevent a taxpayer from passing on the cost

of the tax to customers, except to the extent the prohibition would interfere with a

comprehensive regulatory scheme through which Congress has preempted the field of

regulating such entities’ prices and costs. Exxon Corp. v. Eagerton, 462 U.S. 176 (1983).

Thus, absent a congressional decision to “occupy the field” of regulating digital advertising

service-providers’ prices and costs, id. at 184, which has not occurred, Eagerton

“confirm[s]” the State’s “power to prohibit” taxed entities “from passing” a “tax on to

their purchasers.” Id. at 192.

       B.     The First Amendment Challenge Fails to State a Claim Because
              the Pass-Through Prohibition Regulates Conduct, Not Speech.

       The amended complaint expresses some doubt over whether the Act’s pass-through

prohibition is meant to cover speech rather than conduct. ECF 25 ¶¶ 95-96 (proposing

alternative conduct restriction and speech restriction interpretations). Whether or not

plaintiffs’ uncertainty is warranted, under applicable precedent the provision must be read

to render it constitutional if reasonably possible. Gonzales v. Carhart, 550 U.S. 124, 153

(2007) (“‘[T]he elementary rule is that every reasonable construction must be resorted to,

in order to save a statute from unconstitutionality.’” (citations omitted).



                                             48
      Case 1:21-cv-00410-DKC Document 29-1 Filed 06/15/21 Page 53 of 130



       Using plain language, the Act prohibits a covered taxpayer from “directly pass[ing]

on the cost of the tax . . . to a customer . . . by means of a separate fee, surcharge, or line-

item.” Tax-Gen. § 7.5-102(c). Thus, it regulates the taxpayer’s ability to engage in

conduct that directly imposes on a customer the cost of the digital ad tax paid by the

taxpayer, but it does not purport to regulate the taxpayer’s speech. That is, under the

Supreme Court’s analysis, the pass-through prohibition regulates what a digital advertising

firm “could collect,” i.e. the digital ad tax paid, and, therefore, “regulate[s] the [firm’s]

conduct.” Expressions Hair Design v. Schneiderman, 137 S. Ct. 1144, 1150 (2017).

Though a digital advertising services firm uses “written or oral communications” with

customers to convey an amount charged for services, First Amendment protection is not

implicated by the fact that the pass-through prohibition “would indirectly dictate the

content of that speech” by “determining the amount [of the digital ad tax] charged” to the

customer (and limiting that amount to zero). Id. at 1150-51. In that billing scenario, “the

law’s effect on speech would be only incidental to its primary effect on conduct, and ‘it

has never been deemed an abridgment of freedom of speech or press to make a course of

conduct illegal merely because the conduct was in part initiated, evidenced, or carried out

by means of language, either spoken, written, or printed.’” Id. at 1151 (citation omitted).

Because the pass-through prohibition does not regulate speech, other than “incidental[ly],”

id., it does not implicate the First Amendment.

       In BellSouth Telecomm., Inc. v. Farris, 542 F.3d 499 (6th Cir. 2008), cited in ¶ 49

of the amended complaint, the Sixth Circuit explained the difference between a pass-

through prohibition’s regulation of conduct versus another law’s regulation of speech, as


                                              49
      Case 1:21-cv-00410-DKC Document 29-1 Filed 06/15/21 Page 54 of 130



illustrated by two provisions of a Kentucky statute that imposed a 1.3% tax on gross

revenues of telecommunications providers.         That statute “banned providers from

‘collect[ing] the tax directly’ from consumers and from ‘separately stat[ing] the tax on the

bill.’” Id. at 500. The court dubbed the first provision “the no-direct-collection clause”

and the second “the no-stating-the-tax clause.” Id. at 504. The Sixth Circuit held that the

“no-stating-the-tax clause” “regulated speech, not conduct,” id. at 506, whereas “the no-

direct-collection clause” “refer[red] to non-expressive conduct, not speech, and as a result

[was] beyond the protection of the First Amendment,” id. at 510. Because the pass-through

prohibition, or “no-direct-collection clause,” was “[r]egulating only conduct,” it was

deemed “not unconstitutional on its face, which is to say in all or virtually all of its

applications.” Id. at 511 (citing Wash. State Grange, 552 U.S. at 449). Therefore, the

Sixth Circuit upheld Kentucky’s pass-through prohibition against a First Amendment

challenge, though it struck down the “no-stating-the-tax clause” as a restriction on speech.

       The Maryland Act lacks the “no-stating-the-tax” feature of the Kentucky statute that

restricted speech in violation of the First Amendment. Instead, the Act contains a pass-

through prohibition that regulates economic activity, not speech, similar to the “no-direct-

collection clause” upheld in BellSouth. Consequently, the amended complaint fails to state

a claim under the First Amendment.


                                     CONCLUSION

       The motion to dismiss should be granted.




                                            50
Case 1:21-cv-00410-DKC Document 29-1 Filed 06/15/21 Page 55 of 130



                                    Respectfully submitted,

                                    BRIAN E. FROSH
                                    Attorney General of Maryland

                                    /s/ Julia Doyle Bernhardt
                                    ___________________________
                                    JULIA DOYLE BERNHARDT
                                    Federal Bar No. 25300
                                    jbernhardt@oag.state.md.us

                                    /s/ Steven M. Sullivan
                                    ___________________________
                                    STEVEN M. SULLIVAN
                                    Federal Bar No. 24930
                                    ssullivan@oag.state.md.us
                                    Assistant Attorneys General
                                    200 Saint Paul Place, 20th Floor
                                    Baltimore, Maryland 21202
                                    (410) 576-7291
                                    (410) 576-6955 (facsimile)

                                    /s/ Brian L. Oliner
                                    ___________________________
                                    BRIAN L. OLINER
                                    Federal Bar No. 05780
                                    boliner@marylandtaxes.gov
                                    Assistant Attorney General
                                    80 Calvert Street, Room 303
                                    P.O. Box 591
                                    Annapolis, Maryland 21404
                                    (410) 260-7808

                                    Attorneys for Defendant




                               51
Case 1:21-cv-00410-DKC Document 29-1 Filed 06/15/21 Page 56 of 130




                           APPENDIX
     Case 1:21-cv-00410-DKC Document 29-1 Filed 06/15/21 Page 57 of 130




Chapter 37

                     (House Bill 732 of the 2020 Regular Session)

AN ACT concerning

     Electronic Smoking Devices, Other Tobacco Products, and Cigarettes –
     Taxation and Regulation – Tobacco Tax, Sales and Use Tax, and Digital
                       Advertising Gross Revenues Tax

FOR the purpose of applying certain provisions of tax law regulating the sale, manufacture,
     distribution, possession, and use of cigarettes and other tobacco products to certain
     electronic smoking devices; altering the definition of “other tobacco products” to
     include certain consumable products and the components or parts of those products
     and to exclude certain other products; requiring the Governor, for a certain fiscal
     year and for each fiscal year thereafter, to include at least a certain appropriation in
     the annual budget years, to include in the annual budget bill an appropriation for
     certain activities; establishing a certain sales and use tax rate for open electronic
     smoking devices; altering the definition of “electronic smoking device” to exclude
     certain batteries or battery chargers; imposing the tobacco tax on certain electronic
     smoking devices; repealing the prohibition on a county, a municipal corporation, a
     special taxing district, or any other political subdivision from imposing a tax on
     cigarettes or tobacco products; establishing a presumption that an electronic
     smoking device is subject to the tobacco tax; establishing that certain electronic
     smoking devices are contraband products; establishing the burden of proving that an
     electronic smoking device is not subject to the tobacco tax; providing exemptions from
     the tobacco tax for certain electronic smoking devices; altering the tobacco tax rate
     for certain cigarettes and other tobacco products; setting the tobacco tax rate for
     electronic smoking devices; requiring certain persons to pay the tobacco tax on
     certain electronic smoking devices and to file certain returns; requiring certain
     wholesalers to keep and allow inspection of certain records for certain sales of
     electronic smoking devices; altering the definition of “out–of–state sellers” to include
     certain persons who sell, ship, or deliver cigarettes, cigarettes or other tobacco
     products, and electronic smoking devices; requiring out–of–state sellers to pay the
     tobacco tax on cigarettes, cigarettes or other tobacco products, and electronic
     smoking devices on which the tobacco tax has not been paid; making certain
     electronic smoking devices subject to certain enforcement provisions applicable to
     cigarettes and other tobacco products; prohibiting certain acts relating to electronic
     smoking devices; authorizing the Comptroller to require an electronic smoking
     devices wholesaler to post security in a certain amount; imposing certain
     requirements relating to certain transportation of other tobacco products; clarifying
     that all electronic smoking devices used, possessed, or held in the State on or after a
     certain date providing that all cigarettes or other tobacco products used, possessed,
     or held in the State on or after certain dates are subject to the tax enacted under this
     Act; authorizing the Comptroller to determine the method of assessing and collecting
     certain additional taxes; requiring certain additional taxes to be remitted to the




                                          App. 1
     Case 1:21-cv-00410-DKC Document 29-1 Filed 06/15/21 Page 58 of 130




      Comptroller by a certain date; requiring the Comptroller to distribute certain
      revenue attributable to certain taxes to The Blueprint for Maryland’s Future Fund;
      making conforming changes; defining certain terms; altering certain definitions;
      repealing certain obsolete provisions; making stylistic changes; providing for the
      termination of certain provisions of this Act; providing for a delayed effective date
      for certain provisions of this Act; and generally relating to the taxation and
      regulation of electronic smoking devices, other tobacco products, and cigarettes
      altering the sales and use tax rate imposed on sales of certain electronic smoking
      devices and vaping liquid; prohibiting a county, a municipal corporation, a special
      taxing district, or any other political subdivision, subject to a certain exception, from
      imposing a tax on electronic smoking devices; altering the tobacco tax rate for certain
      cigarettes and other tobacco products; imposing a tax on certain annual gross
      revenues derived from certain digital advertising services in the State; providing for
      the calculation of the part of the annual gross revenues of a person derived from
      digital advertising services in the State; providing for the calculation of the tax;
      requiring certain persons that have certain annual gross revenues derived from
      digital advertising services in the State to complete and file with the Comptroller a
      certain return in a certain manner; requiring certain persons that reasonably expect
      the person’s annual gross revenues derived from digital advertising services to exceed
      a certain amount to complete and file with the Comptroller a certain declaration of
      estimated tax in a certain manner; requiring a person required to file a certain return
      to maintain certain records; requiring a person to pay the digital advertising gross
      revenues tax in a certain manner; requiring the Comptroller to distribute digital
      advertising gross revenues tax revenue in a certain manner; requiring the Comptroller
      to make an assessment of certain digital advertising gross revenues tax due under
      certain circumstances; requiring the Comptroller to assess interest on unpaid digital
      advertising gross revenues taxes in a certain manner; providing certain criminal
      penalties for failing to file a certain return or filing a certain false return; requiring
      that the Comptroller administer the laws that relate to the digital advertising gross
      revenues tax; requiring that all cigarettes and other tobacco products used, possessed,
      or held in the State on or after a certain date are subject to the tax enacted under
      certain sections of this Act; authorizing the Comptroller to determine the method of
      assessing and collecting certain additional taxes; requiring certain additional taxes
      to be remitted to the Comptroller by a certain date; requiring the Comptroller to report
      to certain committees of the General Assembly on or before a certain date; requiring
      the Governor, for certain fiscal years, to include in the annual budget bill certain
      appropriations; declaring the intent of the General Assembly; defining certain terms;
      altering the definition of certain terms; making certain conforming changes;
      providing for the application of this Act; and generally relating to the tobacco tax,
      sales and use tax, and a digital advertising gross revenues tax.

BY repealing and reenacting, without amendments,
      Article – Business Regulation
      Section 16.5–101(a) and 16.7–101(a), (d) through (g), and (j)
      Annotated Code of Maryland
      (2015 Replacement Volume and 2019 Supplement)




                                           App. 2
     Case 1:21-cv-00410-DKC Document 29-1 Filed 06/15/21 Page 59 of 130




BY repealing and reenacting, with amendments,
      Article – Business Regulation
      Section 16.5–101(i) and 16.7–101(c)
      Annotated Code of Maryland
      (2015 Replacement Volume and 2019 Supplement)

BY repealing and reenacting, with amendments,
      Article – Health – General
      Section 13–1015
      Annotated Code of Maryland
      (2019 Replacement Volume)

BY repealing and reenacting, without amendments,
      Article – Tax – General
      Section 1–101(a) and (p), 11–104(a), and 12–101(a)
      Annotated Code of Maryland
      (2016 Replacement Volume and 2019 Supplement)

BY adding to
     Article – Tax – General
     Section 1–101(g–1); 2–4A–01 and 2–4A–02 to be under the new subtitle “Subtitle 4A.
            Digital Advertising Gross Revenues Tax Revenue Distribution”; 7.5–101
            through 7.5–301 to be under the new title “Title 7.5. Digital Advertising Gross
            Revenues Tax”; and 11–104(j), 13–402(a)(6), and 13–1001(g)
     Annotated Code of Maryland
     (2016 Replacement Volume and 2019 Supplement)

BY repealing and reenacting, with amendments,
      Article – Tax – General
      Section 2–102, 12–101(d), 12–102, 12–105, 13–402(a)(4) and (5), 13–602(a),
             13–702(a), 13–1002(b) and (c), and 13–1101(b) and (c)
      Annotated Code of Maryland
      (2016 Replacement Volume and 2019 Supplement)

BY repealing and reenacting, without amendments,
      Article – Education
      Section 5–219(b)
      Annotated Code of Maryland
      (2018 Replacement Volume and 2019 Supplement)

BY repealing and reenacting, with amendments,
      Article – Education
      Section 5–219(f)
      Annotated Code of Maryland
      (2018 Replacement Volume and 2019 Supplement)




                                         App. 3
     Case 1:21-cv-00410-DKC Document 29-1 Filed 06/15/21 Page 60 of 130




BY repealing and reenacting, with amendments,
      Article – Health – General
      Section 13–1015
      Annotated Code of Maryland
      (2019 Replacement Volume)

BY repealing and reenacting, with amendments,
      Article – Tax – General
      Section 12–101 through 12–302, 13–408, 13–825(h), 13–834(c), 13–836(b)(2), 13–837,
             13–839, 13–1014, and 13–1015 2–1303(a), 12–101, 12–102, 12–105, 12–201,
             and 12–302
      Annotated Code of Maryland
      (2016 Replacement Volume and 2019 Supplement)

BY adding to
     Article – Tax – General
     Section 2–1602.1 and 11–104(j)
     Annotated Code of Maryland
     (2016 Replacement Volume and 2019 Supplement)

BY repealing and reenacting, without amendments,
      Article – Tax – General
      Section 13–834(a) and 13–836(a)(1) 12–102
      Annotated Code of Maryland
      (2016 Replacement Volume and 2019 Supplement)

      SECTION 1. BE IT ENACTED BY THE GENERAL ASSEMBLY OF MARYLAND,
That the Laws of Maryland read as follows:

                             Article – Business Regulation

16.5–101.

      (a)    In this title the following words have the meanings indicated.

    (i)  (1) “Other tobacco products” means, EXCEPT                   AS   PROVIDED      IN
PARAGRAPH (3) OF THIS SUBSECTION, A PRODUCT THAT IS:

             [(1)    any cigar or roll for smoking, other than a cigarette, made in whole or
in part of tobacco; or

              (2)    any other tobacco or product made primarily from tobacco, other than a
cigarette, that is intended for consumption by smoking or chewing or as snuff]




                                          App. 4
     Case 1:21-cv-00410-DKC Document 29-1 Filed 06/15/21 Page 61 of 130




                (I)  INTENDED FOR HUMAN CONSUMPTION OR LIKELY TO BE
CONSUMED, WHETHER SMOKED, HEATED, CHEWED, ABSORBED, DISSOLVED,
INHALED, OR INGESTED IN ANY OTHER MANNER, AND THAT IS MADE OF OR DERIVED
FROM, OR THAT CONTAINS:

                           1.     TOBACCO; OR

                           2.     NICOTINE; OR

                    (II)
                   A COMPONENT OR PART USED IN A CONSUMABLE PRODUCT
DESCRIBED UNDER ITEM (I) OF THIS PARAGRAPH.

             (2)    “OTHER TOBACCO PRODUCTS” INCLUDES:

                    (I)
                     CIGARS, PREMIUM CIGARS, PIPE TOBACCO, CHEWING
TOBACCO, SNUFF, AND SNUS; AND

                    (II)   FILTERS, ROLLING PAPERS, PIPES, AND HOOKAHS.

             (3)    “OTHER TOBACCO PRODUCTS” DOES NOT INCLUDE:

                    (I)    CIGARETTES;

                    (II)   ELECTRONIC SMOKING DEVICES; OR

               (III) DRUGS,   DEVICES,    OR   COMBINATION   PRODUCTS
AUTHORIZED FOR SALE BY THE U.S. FOOD AND DRUG ADMINISTRATION UNDER THE
FEDERAL FOOD, DRUG, AND COSMETIC ACT.

16.7–101.

      (a)    In this title the following words have the meanings indicated.

      (c)    (1)   “Electronic smoking device” means a device that can be used to deliver
aerosolized or vaporized nicotine to an individual inhaling from the device.

             (2)    “Electronic smoking device” includes:

                     (i)   an electronic cigarette, an electronic cigar, an electronic cigarillo,
an electronic pipe, an electronic hookah, a vape pen, and vaping liquid; and

                    (ii)    EXCEPT AS PROVIDED IN PARAGRAPH (3) OF THIS
SUBSECTION, any component, part, or accessory of such a device regardless of whether or
not it is sold separately, including any substance intended to be aerosolized or vaporized
during use of the device.



                                            App. 5
     Case 1:21-cv-00410-DKC Document 29-1 Filed 06/15/21 Page 62 of 130




             (3)    “Electronic smoking device” does not include:

                  (I)  a drug, device, or combination product authorized for sale by the
U.S. Food and Drug Administration under the Federal Food, Drug, and Cosmetic Act; OR

                    (II)   A    BATTERY      OR      BATTERY     CHARGER       WHEN      SOLD
SEPARATELY.

       (d)   “Electronic smoking devices manufacturer” means a person that:

             (1)    manufactures, mixes, or otherwise produces electronic smoking devices
intended for sale in the State, including electronic smoking devices intended for sale in the
United States through an importer; and

              (2)     (i)   sells electronic smoking devices to a consumer, if the consumer
purchases or orders the devices through the mail, a computer network, a telephonic
network, or another electronic network, a licensed electronic smoking devices wholesaler
distributor, or a licensed electronic smoking devices wholesaler importer in the State;

                      (ii)  if the electronic smoking devices manufacturer also holds a
license to act as an electronic smoking devices retailer or a vape shop vendor, sells electronic
smoking devices to consumers located in the State; or

                     (iii) unless otherwise prohibited or restricted under local law, this
article, or the Criminal Law Article, distributes sample electronic smoking devices to a
licensed electronic smoking devices retailer or vape shop vendor.

       (e)   “Electronic smoking devices retailer” means a person that:

             (1)    sells electronic smoking devices to consumers;

             (2)    holds electronic smoking devices for sale to consumers; or

             (3)   unless otherwise prohibited or restricted under local law, this article,
the Criminal Law Article, or § 24–305 of the Health – General Article, distributes sample
electronic smoking devices to consumers in the State.

       (f)   “Electronic smoking devices wholesaler distributor” means a person that:

             (1)    obtains at least 70% of its electronic smoking devices from a holder of
an electronic smoking devices manufacturer license under this subtitle or a business entity
located in the United States; and

             (2)    (i)    holds electronic smoking devices for sale to another person for
resale; or




                                            App. 6
     Case 1:21-cv-00410-DKC Document 29-1 Filed 06/15/21 Page 63 of 130




                    (ii)   sells electronic smoking devices to another person for resale.

        (g)   “Electronic smoking devices wholesaler importer” means a person that:

             (1)     obtains at least 70% of its electronic smoking devices from a business
entity located in a foreign country; and

              (2)   (i)    holds electronic smoking devices for sale to another person for
resale; or

                    (ii)   sells electronic smoking devices to another person for resale.

       (j)   “Vape shop vendor” means an electronic smoking devices business that derives
at least 70% of its revenues, measured by average daily receipts, from the sale of electronic
smoking devices and related accessories.

                                      Article – Education

5–219.

        (b)   There is The Blueprint for Maryland’s Future Fund.

        (f)   The Fund consists of:

              (1)   Revenue distributed to the Fund under §§ 2–605.1, 2–1303, AND
2–1602.1 of the Tax – General Article;

              (2)   Money appropriated in the State budget for the Fund; and

              (3)   Any other money from any other source accepted for the benefit of the
Fund.

                               Article – Health – General

13–1015.

      (a)    For fiscal year 2011 and fiscal year 2012, the Governor shall include at least
$6,000,000 in the annual budget in appropriations for activities aimed at reducing tobacco
use in Maryland as recommended by the Centers for Disease Control and Prevention,
including:

            (1)  Media campaigns           aimed     at   reducing   smoking   initiation   and
encouraging smokers to quit smoking;




                                            App. 7
     Case 1:21-cv-00410-DKC Document 29-1 Filed 06/15/21 Page 64 of 130




           (2)      Media campaigns educating the public about the dangers of secondhand
smoke exposure;

             (3)    Enforcement of existing laws banning the sale or distribution of tobacco
products to individuals under the age of 21 years;

             (4)    Promotion and implementation of smoking cessation programs; and

             (5)    Implementation of school–based tobacco education programs.

      (b)    (1) For fiscal [year 2013 and each fiscal year thereafter,] YEARS 2013
THROUGH     2021, the Governor shall include at least $10,000,000 in the annual budget in
appropriations for the purposes described in subsection (a) of this section.

             (2)
              FOR FISCAL YEAR 2022 AND EACH FISCAL YEAR THEREAFTER,
THE GOVERNOR SHALL INCLUDE AT LEAST $21,000,000 $12,500,000 $18,250,000
IN THE ANNUAL BUDGET IN APPROPRIATIONS FOR THE PURPOSES DESCRIBED IN
SUBSECTION (A) OF THIS SECTION.

                                 Article – Tax – General

2–1303.

       (a)    After making the distributions required under §§ 2–1301 through 2–1302.1 of
this subtitle, the Comptroller shall pay:

           (1)   revenues from the hotel surcharge into the Dorchester County
Economic Development Fund established under § 10–130 of the Economic Development
Article;

         (2) REVENUES FROM THE SALES AND USE TAX ON OPEN ELECTRONIC
SMOKING DEVICES UNDER § 11–104(J) OF THIS ARTICLE TO THE BLUEPRINT FOR
MARYLAND’S FUTURE FUND ESTABLISHED UNDER § 5–219 OF THE EDUCATION
ARTICLE;

             [(2)] (3)     subject to subsection (b) of this section, to The Blueprint for
Maryland’s Future Fund established under § 5–219 of the Education Article, revenues
collected and remitted by:

                    (i)   a marketplace facilitator; or

                   (ii) a person that engages in the business of an out–of–state vendor
and that is required to collect and remit sales and use tax as specified in COMAR
03.06.01.33B(5); and




                                           App. 8
     Case 1:21-cv-00410-DKC Document 29-1 Filed 06/15/21 Page 65 of 130




                [(3)] (4)      the remaining sales and use tax revenue into the General Fund
of the State.

2–1602.1.

     AFTER MAKING THE DISTRIBUTIONS REQUIRED UNDER §§ 2–1601 AND 2–1602
OF THIS SUBTITLE, THE COMPTROLLER SHALL DISTRIBUTE THE NET INCREASE IN
TOBACCO TAX REVENUE ATTRIBUTABLE TO TOBACCO TAX RATES IN EXCESS OF THE
RATES IN EFFECT ON JUNE 30, 2020, TO THE BLUEPRINT FOR MARYLAND’S
FUTURE FUND ESTABLISHED UNDER § 5–219 OF THE EDUCATION ARTICLE.

11–104.

         (J)    (1)    (I)     IN THIS SUBSECTION THE FOLLOWING WORDS HAVE THE
MEANINGS INDICATED.

                 (II) “ELECTRONIC SMOKING DEVICE” HAS                          THE    MEANING
STATED IN § 16.7–101 OF THE BUSINESS REGULATION ARTICLE.

                       (III) “OPEN
                           ELECTRONIC SMOKING DEVICE” MEANS AN
ELECTRONIC SMOKING DEVICE THAT HAS A TANK, RESERVOIR, OR OTHER
CONTAINER FOR VAPING LIQUID THAT CAN BE MANUALLY FILLED AND REFILLED
WITH VAPING LIQUID.

               (IV) “VAPING LIQUID” HAS THE MEANING STATED IN § 16.7–101
OF THE BUSINESS REGULATION ARTICLE.

           (2) THE SALES AND USE TAX RATE FOR OPEN ELECTRONIC SMOKING
DEVICES IS 12%.

         (a)    Except as otherwise provided in this section, the sales and use tax rate is:

                (1)    for a taxable price of less than $1:

                       (i)     1 cent if the taxable price is 20 cents;

                       (ii)    2 cents if the taxable price is at least 21 cents but less than 34
cents;

                       (iii)   3 cents if the taxable price is at least 34 cents but less than 51
cents;

                       (iv)    4 cents if the taxable price is at least 51 cents but less than 67
cents;




                                                App. 9
     Case 1:21-cv-00410-DKC Document 29-1 Filed 06/15/21 Page 66 of 130




                      (v)    5 cents if the taxable price is at least 67 cents but less than 84
cents; and

                      (vi)   6 cents if the taxable price is at least 84 cents; and

             (2)      for a taxable price of $1 or more:

                      (i)    6 cents for each exact dollar; and

                      (ii)   for that part of a dollar in excess of an exact dollar:

                             1.     1 cent if the excess over an exact dollar is at least 1 cent but
less than 17 cents;

                             2.     2 cents if the excess over an exact dollar is at least 17 cents
but less than 34 cents;

                             3.     3 cents if the excess over an exact dollar is at least 34 cents
but less than 51 cents;

                             4.     4 cents if the excess over an exact dollar is at least 51 cents
but less than 67 cents;

                           5.       5 cents if the excess over an exact dollar is at least 67 cents
but less than 84 cents; and

                             6.     6 cents if the excess over an exact dollar is at least 84 cents.

    (J) (1) (I)              IN THIS SUBSECTION, THE FOLLOWING WORDS HAVE THE
MEANINGS INDICATED.

                 (II) “ELECTRONIC SMOKING DEVICE” HAS THE MEANING
STATED IN § 16.7–101 OF THE BUSINESS REGULATION ARTICLE.

               (III) “VAPING LIQUID” HAS THE MEANING STATED IN § 16.7–101
OF THE BUSINESS REGULATION ARTICLE.

          (2) EXCEPT AS PROVIDED IN PARAGRAPH (3) OF THIS SUBSECTION,
THE SALES AND USE TAX RATE FOR ELECTRONIC SMOKING DEVICES IS 12% OF THE
TAXABLE PRICE.

          (3) THE SALES AND USE TAX FOR VAPING LIQUID SOLD IN A
CONTAINER THAT CONTAINS 5 MILLILITERS OR LESS OF VAPING LIQUID IS 60% OF
THE TAXABLE PRICE.




                                             App. 10
     Case 1:21-cv-00410-DKC Document 29-1 Filed 06/15/21 Page 67 of 130




12–101.

       (a)    In this title the following words have the meanings indicated.

      (b)    “Cigarette” means any size or shaped roll for smoking that is made of tobacco
or tobacco mixed with another ingredient and wrapped in paper or in any other material
except tobacco.

     (C) “ELECTRONIC SMOKING DEVICE” HAS THE MEANING STATED IN §
16.7–101 OF THE BUSINESS REGULATION ARTICLE.

       (D) “ELECTRONIC SMOKING DEVICES RETAILER” HAS THE MEANING
STATED IN § 16.7–101 OF THE BUSINESS REGULATION ARTICLE.

       [(c)] (E)    “Manufacturer” means a person who acts as:

              (1)   a manufacturer as defined in § 16–201 of the Business Regulation
Article [or as];

              (2) an other tobacco products manufacturer as defined in § 16.5–101 of the
Business Regulation Article; OR

            (3) AN ELECTRONIC SMOKING DEVICES MANUFACTURER AS DEFINED
IN § 16.7–101 OF THE BUSINESS REGULATION ARTICLE.

       [(d)] (F) (D) “Other tobacco [product” means:

              (1)    any cigar or roll for smoking, other than a cigarette, made in whole or
in part of tobacco; or

              (2)     any other tobacco or product made primarily from tobacco, other than a
cigarette, that is intended for consumption by smoking or chewing or as snuff] PRODUCTS”
HAS THE MEANING STATED IN § 16.5–101 OF THE BUSINESS REGULATION ARTICLE.

       [(e)] (G)    “Other tobacco products retailer” means a person authorized under §
16.5–205(b) of the Business Regulation Article to purchase other tobacco products on which
the tobacco tax has not been paid.

       [(f)] (H)    “Out–of–state seller” means a person located outside the State that
sells, holds for sale, ships, or delivers [premium cigars or pipe tobacco] CIGARETTES,
OTHER TOBACCO PRODUCTS, OR ELECTRONIC SMOKING DEVICES CIGARETTES OR
OTHER TOBACCO PRODUCTS to consumers in the State if, during the previous calendar
year or the current calendar year:




                                          App. 11
     Case 1:21-cv-00410-DKC Document 29-1 Filed 06/15/21 Page 68 of 130




            (1) the person’s gross revenue from the sale of [premium cigars or pipe
tobacco] CIGARETTES, OTHER TOBACCO PRODUCTS, OR ELECTRONIC SMOKING
DEVICES CIGARETTES OR OTHER TOBACCO PRODUCTS in the State exceeds $100,000;
or

             (2)   the person sold [premium cigars or pipe tobacco] CIGARETTES, OTHER
TOBACCO PRODUCTS, OR ELECTRONIC SMOKING DEVICES CIGARETTES OR OTHER
TOBACCO PRODUCTS into the State in 200 or more separate transactions.

      [(g) “Pipe tobacco” has the meaning stated in § 16.5–101 of the Business
Regulation Article.

      (h)   “Premium cigars” has the meaning stated in § 16.5–101 of the Business
Regulation Article.]

      (i) (G) “Sell” means to exchange or transfer, or to make an agreement to exchange or
transfer, title or possession of property, in any manner or by any means, for consideration.

       (j) (H) “Tax stamp” means a device in the design and denomination that the
Comptroller authorizes by regulation for the purpose of being affixed to a package of
cigarettes as evidence that the tobacco tax is paid.

      (k) (I) “Tobacconist” means a person authorized under § 16.5–205(e) of the Business
Regulation Article to purchase other tobacco products on which the tobacco tax has not been
paid.

      (l) (J) “Unstamped cigarettes” means a package of cigarettes to which tax stamps
are not affixed in the amount and manner required in § 12–304 of this title.

       (M)“VAPE SHOP VENDOR” HAS THE MEANING STATED IN § 16.7–101 OF THE
BUSINESS REGULATION ARTICLE.

      [(m)] (N) (K)     “Wholesale price” means the price for which a wholesaler buys
other tobacco products, exclusive of any discount, trade allowance, rebate, or other
reduction.

      [(n)] (O) (L) “Wholesaler” means, unless the context requires otherwise, a person
who acts as:

             (1)   a wholesaler as defined in § 16–201 of the Business Regulation Article
[or as];

            (2) an other tobacco products wholesaler as defined in § 16.5–101 of the
Business Regulation Article;




                                         App. 12
     Case 1:21-cv-00410-DKC Document 29-1 Filed 06/15/21 Page 69 of 130




             (3) AN ELECTRONIC SMOKING DEVICES WHOLESALER DISTRIBUTOR,
AS DEFINED IN § 16.7–101 OF THE BUSINESS REGULATION ARTICLE; OR

          (4) AN ELECTRONIC SMOKING DEVICES WHOLESALER IMPORTER, AS
DEFINED IN § 16.7–101 OF THE BUSINESS REGULATION ARTICLE.

      (a)    In this title the following words have the meanings indicated.

      (d)    “Other tobacco product” [means:

              (1)    any cigar or roll for smoking, other than a cigarette, made in whole or
in part of tobacco; or

              (2)    any other tobacco or product made primarily from tobacco, other than a
cigarette, that is intended for consumption by smoking or chewing or as snuff] HAS THE
MEANING STATED FOR “OTHER TOBACCO PRODUCTS” IN                       § 16.5–101 OF THE
BUSINESS REGULATION ARTICLE.

12–102.

      [(a)] Except as provided in § 12–104 of this subtitle, a tax is imposed on cigarettes
[and], other tobacco products, AND ELECTRONIC SMOKING DEVICES in the State.

      [(b)   A county, municipal corporation, special taxing district, or other political
subdivision of the State may not impose a tax on cigarettes or, other tobacco products.]

      (a)    Except as provided in § 12–104 of this subtitle, a tax is imposed on cigarettes
and other tobacco products in the State.

      (b)    (1) [A] EXCEPT AS PROVIDED IN PARAGRAPH (2) OF THIS
SUBSECTION, A county, municipal corporation, special taxing district, or other political
subdivision of the State may not impose a tax on cigarettes [or], other tobacco products, OR
ELECTRONIC SMOKING DEVICES AS DEFINED UNDER § 16.7–101 OF THE BUSINESS
REGULATION ARTICLE.

          (2) IF A COUNTY IMPOSED A TAX ON ELECTRONIC SMOKING DEVICES
ON JANUARY 1, 2020, THE COUNTY MAY CONTINUE TO IMPOSE A TAX ON ELECTRONIC
SMOKING DEVICES AT THE SAME RATE THAT WAS IN EFFECT ON JANUARY 1, 2020.

12–105.

      (a)    The tobacco tax rate for cigarettes is:

             (1)    [$1.00 for each package of 10 or fewer cigarettes;



                                           App. 13
     Case 1:21-cv-00410-DKC Document 29-1 Filed 06/15/21 Page 70 of 130




             (2)    $2.00] $3.75 for each package of [at least 11 and not more than] 20
cigarettes; AND

             [(3)] (2)     [10.0] 17.5 cents for each cigarette in a package of more than 20
cigarettes[; and

             (4)    10.0 cents for each cigarette in a package of free sample cigarettes].

       (b)    (1)    Except as provided in paragraph (2) of this subsection, the tobacco tax
rate for other tobacco products is [30%] 53% of the wholesale price of the tobacco products.

             (2)   (i)    In this paragraph, “premium cigars” has the meaning stated in §
16.5–101 of the Business Regulation Article.

                     (ii)   Except as provided in subparagraph (iii) of this paragraph, the
tobacco tax rate for cigars is 70% of the wholesale price of the cigars.

                   (iii) The tobacco tax rate for premium cigars is 15% of the wholesale
price of the premium cigars.

       (b)    (1)    Except as provided in paragraph (2) of this subsection, the tobacco tax
rate for other tobacco products is [30%] 53% of the wholesale price of the tobacco products.

           (2)   (i)  In this paragraph, “PIPE TOBACCO” AND “premium cigars”
[has] HAVE the [meaning] MEANINGS stated in § 16.5–101 of the Business Regulation
Article.

                    (ii)   1.    Except      as     provided in [subparagraph (iii)]
SUBSUBPARAGRAPH 2 of this [paragraph] SUBPARAGRAPH, the tobacco tax rate for
cigars is 70% of the wholesale price of the cigars.

                    [(iii)] 2.  The tobacco tax rate for premium cigars is 15% of the
wholesale price of the premium cigars.

              (III) THE TOBACCO TAX RATE FOR PIPE TOBACCO IS 30% OF THE
WHOLESALE PRICE OF THE PIPE TOBACCO.

12–103.

      (a)    A rebuttable presumption exists that any cigarette [or], other tobacco product,
OR ELECTRONIC SMOKING DEVICE in the State is subject to the tobacco tax.

      (b)   Cigarettes [or], other tobacco products, OR ELECTRONIC SMOKING DEVICES
are contraband tobacco products if they:




                                          App. 14
     Case 1:21-cv-00410-DKC Document 29-1 Filed 06/15/21 Page 71 of 130




              (1)    are possessed or sold in the State in a manner that is not authorized
under this title or under Title 16 [or], Title 16.5, OR TITLE 16.7 of the Business Regulation
Article; or

              (2)    are transported by vehicle in the State by a person who does not have,
in the vehicle, the records required by § 16–219 or § 16.5–215 of the Business Regulation
Article for the transportation of cigarettes or other tobacco products.

      (c)   A person who possesses cigarettes [or], other tobacco products, OR
ELECTRONIC SMOKING DEVICES has the burden of proving that the cigarettes [or], other
tobacco products, OR ELECTRONIC SMOKING DEVICES are not subject to the tobacco tax.

12–104.

      (a)   “Consumer” means a person who possesses cigarettes [or], other tobacco
products, OR ELECTRONIC SMOKING DEVICES for a purpose other than selling or
transporting the cigarettes [or], other tobacco products, OR ELECTRONIC SMOKING
DEVICES.

      (b)    The tobacco tax does not apply to:

            (1)     cigarettes that a licensed wholesaler under Title 16 of the Business
Regulation Article is holding for sale outside the State or to a United States armed forces
exchange or commissary;

              (2)   other tobacco products that an other tobacco products wholesaler
licensed under Title 16.5 of the Business Regulation Article is holding for sale outside the
State or to a United States armed forces exchange or commissary; [or]

          (3) ELECTRONIC SMOKING DEVICES THAT AN ELECTRONIC SMOKING
DEVICES WHOLESALER LICENSED UNDER TITLE 16.7 OF THE BUSINESS
REGULATION ARTICLE IS HOLDING FOR SALE OUTSIDE THE STATE OR TO A UNITED
STATES ARMED FORCES EXCHANGE OR COMMISSARY; OR

             [(3)] (4)    cigarettes [or], other tobacco products, OR ELECTRONIC
SMOKING DEVICES that:

                    (i)   a consumer brings into the State:

                          1.     if the quantity brought from another state does not exceed
[other tobacco products having] a retail value of $100 FOR OTHER TOBACCO PRODUCTS
AND ELECTRONIC SMOKING DEVICES or 5 cartons of cigarettes; or




                                          App. 15
     Case 1:21-cv-00410-DKC Document 29-1 Filed 06/15/21 Page 72 of 130




                           2.     if the quantity brought from a United States armed forces
installation or reservation does not exceed [other tobacco products having] a retail value of
$100 FOR OTHER TOBACCO PRODUCTS AND ELECTRONIC SMOKING DEVICES or 5
cartons of cigarettes;

                     (ii)  a person is transporting by vehicle in the State if the person has,
in the vehicle, the records required by § 16–219 or § 16.5–215 of the Business Regulation
Article for the transportation of cigarettes or other tobacco products; or

                    (iii) are held in storage in a licensed storage warehouse on behalf of
a licensed cigarette manufacturer [or], an other tobacco products manufacturer, OR AN
ELECTRONIC SMOKING DEVICES MANUFACTURER.

       SECTION 2. AND BE IT FURTHER ENACTED, That the Laws of Maryland read
as follows:

                                 Article – Tax – General

12–105.

      (a)    The tobacco tax rate for cigarettes is:

             (1)    [$1.00 for each package of 10 or fewer cigarettes;

             (2)   $2.00] $4.00 $3.00 for each package of [at least 11 and not more than]
20 cigarettes; AND

             [(3)] (2)   [10.0] 20.0 15.0 cents for each cigarette in a package of more
than 20 cigarettes[; and

             (4)    10.0 cents for each cigarette in a package of free sample cigarettes].

      (b)    [(1) Except as provided in paragraph (2) of this subsection, the] THE
tobacco tax rate for other tobacco products is [30%] 86% 50% of the wholesale price of the
tobacco products.

             [(2) (i)    In this paragraph, “premium cigars” has the meaning stated in §
16.5–101 of the Business Regulation Article.

                    (ii)   Except as provided in subparagraph (iii) of this paragraph, the
tobacco tax rate for cigars is 70% of the wholesale price of the cigars.

                   (iii) The tobacco tax rate for premium cigars is 15% of the wholesale
price of the premium cigars.]




                                          App. 16
     Case 1:21-cv-00410-DKC Document 29-1 Filed 06/15/21 Page 73 of 130




     (C) THE TOBACCO TAX RATE FOR ELECTRONIC SMOKING DEVICES IS                         86%
OF THE WHOLESALE PRICE OF THE ELECTRONIC SMOKING DEVICES.

       SECTION 3. AND BE IT FURTHER ENACTED, That the Laws of Maryland read
as follows:

                                  Article – Tax – General

12–105.

       (a)    The tobacco tax rate for cigarettes is:

              (1)   [$1.00 for each package of 10 or fewer cigarettes;

             (2)    $2.00] $4.00 for each package of [at least 11 and not more than] 20
cigarettes; AND

              (3)   [10.0] 20.0 cents for each cigarette in a package of more than 20
cigarettes[; and

              (4)   10.0 cents for each cigarette in a package of free sample cigarettes].

       (b)    (1)   Except as provided in paragraph (2) of this subsection, the tobacco tax
rate for other tobacco products is [30%] 70% of the wholesale price of the tobacco products.

             (2)   (i)   In this paragraph, “premium cigars” has the meaning stated in §
16.5–101 of the Business Regulation Article.

                    (ii)   Except as provided in subparagraph (iii) of this paragraph, the
tobacco tax rate for cigars is 70% of the wholesale price of the cigars.

                   (iii) The tobacco tax rate for premium cigars is 15% of the wholesale
price of the premium cigars.

       SECTION 4. AND BE IT FURTHER ENACTED, That the Laws of Maryland read
as follows:

                                  Article – Tax – General

12–201.

      (a)     A manufacturer shall complete and file with the Comptroller a tobacco tax
return[:

            (1)   on or before the 15th day of the month that follows the month in which
the manufacturer distributes in the State free sample cigarettes of the manufacturer; and



                                           App. 17
      Case 1:21-cv-00410-DKC Document 29-1 Filed 06/15/21 Page 74 of 130




             (2)] ON A DATE if the Comptroller so specifies, by regulation[, on other
dates for each month in which the manufacturer does not distribute any sample cigarettes].

       (b)  A licensed other tobacco products manufacturer AND A LICENSED
ELECTRONIC SMOKING DEVICES MANUFACTURER shall file the information return that
the Comptroller requires.

      (c)   A licensed storage warehouse operator and a licensed other tobacco products
storage warehouse operator shall file the information return that the Comptroller requires.

12–202.

       (a)   A wholesaler shall complete and file with the Comptroller a tobacco tax return:

             (1)    for cigarettes:

                  (i)    on or before the 21st day of the month that follows the month in
which the wholesaler has the first possession, in the State, of unstamped cigarettes for
which tax stamps are required; and

                    (ii)   if the Comptroller so specifies, by regulation, on other dates for
each month in which the wholesaler does not have the first possession of any unstamped
cigarettes in the State; [and]

             (2)   for other tobacco products, on or before the 21st day of the month that
follows the month in which the wholesaler has possession of other tobacco products on
which the tobacco tax has not been paid; AND

          (3) FOR ELECTRONIC SMOKING DEVICES, ON OR BEFORE THE 21ST
DAY OF THE MONTH THAT FOLLOWS THE MONTH IN WHICH THE WHOLESALER HAS
POSSESSION OF ELECTRONIC SMOKING DEVICES ON WHICH THE TOBACCO TAX HAS
NOT BEEN PAID.

       (b)   Each return shall state the quantity of cigarettes or the wholesale price of
other tobacco products sold during the period that the return covers.

12–203.

       (a)   Each wholesaler shall:

             (1)    keep an invoice for each purchase of tax stamps;

             (2)    maintain a daily record of the tax stamps affixed to cigarette packages;
and




                                          App. 18
     Case 1:21-cv-00410-DKC Document 29-1 Filed 06/15/21 Page 75 of 130




            (3)   maintain a complete and accurate record of each sale of cigarettes [or],
other tobacco products, OR ELECTRONIC SMOKING DEVICES for resale outside of the
State.

      (b)    A wholesaler shall:

              (1)    keep the records required under subsection (a) of this section for a
period of 6 years or for a shorter period that the Comptroller authorizes; and

             (2)    allow the Comptroller to examine the records.

12–301.

      In this subtitle, “licensed wholesaler” means a wholesaler who is licensed under:

             (1)   Title 16, Subtitle 2 of the Business Regulation Article to act as a
wholesaler [or under];

             (2)   Title 16.5, Subtitle 2 of the Business Regulation Article to act as an
other tobacco products wholesaler;

          (3) TITLE 16.7, SUBTITLE 2 OF THE BUSINESS REGULATION ARTICLE
AS AN ELECTRONIC SMOKING DEVICES WHOLESALER DISTRIBUTOR; OR

             (4)    TITLE 16.7, SUBTITLE 2 OF THE BUSINESS REGULATION ARTICLE
AS AN ELECTRONIC SMOKING DEVICES WHOLESALER IMPORTER.

12–302.

       (a)   A manufacturer of sample cigarettes shall pay the tobacco tax on those
cigarettes distributed in the State without charge, in the manner that the Comptroller
requires by regulation, with the return that covers the period in which the manufacturer
distributed those cigarettes.

       (b)    The wholesaler who first possesses in the State unstamped cigarettes for
which tax stamps are required shall pay the tobacco tax on those cigarettes by buying and
affixing tax stamps.

       (c)    The tobacco tax on other tobacco products shall be paid by the wholesaler who
sells the other tobacco products to a retailer in the State.

       (d)    (1)   A licensed other tobacco products retailer or a licensed tobacconist shall
pay the tobacco tax on other tobacco products on which the tobacco tax has not been paid
by filing a quarterly tax return, with any supporting schedules, on forms provided by the
Comptroller on the following dates covering tax liabilities in the preceding quarter:



                                          App. 19
     Case 1:21-cv-00410-DKC Document 29-1 Filed 06/15/21 Page 76 of 130




                    (i)     January 21;

                    (ii)    April 21;

                    (iii)   July 21; and

                    (iv)    October 21.

              (2)    A licensed other tobacco products retailer or a licensed tobacconist
required to file a tax return under paragraph (1) of this subsection shall pay a tobacco tax
at the rate provided in § 12–105(b) of this title based on the invoice amount charged by the
licensed other tobacco products manufacturer, exclusive of any discount, trade allowance,
rebate, or other reduction.

        (e)   An out–of–state seller shall pay the tobacco tax on [pipe tobacco or premium
cigars] CIGARETTES, OTHER TOBACCO PRODUCTS, AND ELECTRONIC SMOKING
DEVICES CIGARETTES OR OTHER TOBACCO PRODUCTS on which the tobacco tax has
not been paid.

                                      Article – Education

5–219.

        (b)   There is The Blueprint for Maryland’s Future Fund.

        (f)   The Fund consists of:

             (1)   Revenue distributed to the Fund under §§ 2–4A–02, 2–605.1, and
2–1303 of the Tax – General Article;

              (2)   Money appropriated in the State budget for the Fund; and

              (3)   Any other money from any other source accepted for the benefit of the
Fund.

                                  Article – Tax – General

1–101.

        (a)   In this article the following words have the meanings indicated.

     (G–1) “DIGITAL ADVERTISING GROSS REVENUES TAX” MEANS THE TAX
IMPOSED UNDER TITLE 7.5 OF THIS ARTICLE.




                                           App. 20
     Case 1:21-cv-00410-DKC Document 29-1 Filed 06/15/21 Page 77 of 130




      (p)     (1)   “Person” means an individual, receiver, trustee, guardian, personal
representative, fiduciary, or representative of any kind and any partnership, firm,
association, corporation, or other entity.

           (2)     “Person”, unless expressly provided otherwise, does not include a
governmental entity or a unit or instrumentality of a governmental entity.

2–102.

      In addition to the duties set forth elsewhere in this article and in other articles of the
Code, the Comptroller shall administer the laws that relate to:

             (1)    the admissions and amusement tax;

             (2)    the alcoholic beverage tax;

             (3)    the boxing and wrestling tax;

             (4)    THE DIGITAL ADVERTISING GROSS REVENUES TAX;

             (5)    the income tax;

             [(5)] (6)     the Maryland estate tax;

             [(6)] (7)     the Maryland generation–skipping transfer tax;

             [(7)] (8)     the motor carrier tax;

             [(8)] (9)     the motor fuel tax;

             [(9)] (10)    the sales and use tax;

             [(10)] (11) the savings and loan association franchise tax; and

             [(11)] (12) the tobacco tax.

      SUBTITLE 4A. DIGITAL ADVERTISING GROSS REVENUES TAX REVENUE
                              DISTRIBUTION.

2–4A–01.

      FROM THE DIGITAL ADVERTISING GROSS REVENUES TAX REVENUE, THE
COMPTROLLER SHALL DISTRIBUTE EACH QUARTER THE AMOUNT NECESSARY TO
ADMINISTER THE DIGITAL ADVERTISING GROSS REVENUES TAX LAWS IN THE
PREVIOUS QUARTER TO AN ADMINISTRATIVE COST ACCOUNT.




                                           App. 21
    Case 1:21-cv-00410-DKC Document 29-1 Filed 06/15/21 Page 78 of 130




2–4A–02.

     AFTER MAKING THE DISTRIBUTION REQUIRED UNDER § 2–4A–01 OF THIS
SUBTITLE, THE COMPTROLLER SHALL DISTRIBUTE THE REMAINING DIGITAL
ADVERTISING GROSS REVENUES TAX REVENUE TO THE BLUEPRINT FOR
MARYLAND’S FUTURE FUND ESTABLISHED UNDER § 5–219 OF THE EDUCATION
ARTICLE.

             TITLE 7.5. DIGITAL ADVERTISING GROSS REVENUES TAX.
                SUBTITLE 1. DEFINITIONS; GENERAL PROVISIONS.

7.5–101.

     (A)     IN THIS TITLE THE FOLLOWING WORDS HAVE THE MEANINGS
INDICATED.

     (B) “ANNUAL GROSS REVENUES” MEANS INCOME OR REVENUE FROM ALL
SOURCES, BEFORE ANY EXPENSES OR TAXES, COMPUTED ACCORDING TO GENERALLY
ACCEPTED ACCOUNTING PRINCIPLES.

     (C)  “ASSESSABLE BASE” MEANS THE ANNUAL GROSS REVENUES DERIVED
FROM DIGITAL ADVERTISING SERVICES IN THE STATE.

     (D) “DIGITAL ADVERTISING SERVICES” INCLUDES ADVERTISEMENT
SERVICES ON A DIGITAL INTERFACE, INCLUDING ADVERTISEMENTS IN THE FORM OF
BANNER ADVERTISING, SEARCH ENGINE ADVERTISING, INTERSTITIAL ADVERTISING,
AND OTHER COMPARABLE ADVERTISING SERVICES.

     (E) “DIGITAL INTERFACE” MEANS ANY TYPE OF SOFTWARE, INCLUDING A
WEBSITE, PART OF A WEBSITE, OR APPLICATION, THAT A USER IS ABLE TO ACCESS.

      (F) “USER” MEANS AN INDIVIDUAL OR ANY OTHER PERSON WHO ACCESSES
A DIGITAL INTERFACE WITH A DEVICE.

7.5–102.

    (A) A TAX IS IMPOSED ON ANNUAL GROSS REVENUES OF A PERSON DERIVED
FROM DIGITAL ADVERTISING SERVICES IN THE STATE.

     (B)     (1)   FOR PURPOSES OF THIS TITLE, THE PART OF THE ANNUAL GROSS
REVENUES OF A PERSON DERIVED FROM DIGITAL ADVERTISING SERVICES IN THE
STATE SHALL BE DETERMINED USING AN APPORTIONMENT FRACTION:




                                    App. 22
    Case 1:21-cv-00410-DKC Document 29-1 Filed 06/15/21 Page 79 of 130




               (I ) THE NUMERATOR OF WHICH IS THE ANNUAL GROSS
REVENUES OF A PERSON DERIVED FROM DIGITAL ADVERTISING SERVICES IN THE
STATE; AND

               (II) THE DENOMINATOR OF WHICH IS THE ANNUAL GROSS
REVENUES OF A PERSON DERIVED FROM DIGITAL ADVERTISING SERVICES IN THE
UNITED STATES.

          (2) THE COMPTROLLER SHALL ADOPT REGULATIONS THAT
DETERMINE THE STATE FROM WHICH REVENUES FROM DIGITAL ADVERTISING
SERVICES ARE DERIVED.

7.5–103.

     THE DIGITAL ADVERTISING GROSS REVENUES TAX RATE IS:

           (1)2.5% OF THE ASSESSABLE BASE FOR A PERSON WITH GLOBAL
ANNUAL GROSS REVENUES OF $100,000,000 THROUGH $1,000,000,000;

         (2) 5% OF THE ASSESSABLE BASE FOR A PERSON WITH GLOBAL
ANNUAL GROSS REVENUES OF $1,000,000,001 THROUGH $5,000,000,000;

           (3)7.5% OF THE ASSESSABLE BASE FOR A PERSON WITH GLOBAL
ANNUAL GROSS REVENUES OF $5,000,000,001 THROUGH $15,000,000,000; AND

           (4)10% OF THE ASSESSABLE BASE FOR A PERSON WITH GLOBAL
ANNUAL GROSS REVENUES EXCEEDING $15,000,000,000.

                          SUBTITLE 2. RETURNS.

7.5–201.

     (A)  EACH PERSON THAT, IN A CALENDAR YEAR, HAS ANNUAL GROSS
REVENUES DERIVED FROM DIGITAL ADVERTISING SERVICES IN THE STATE OF AT
LEAST $1,000,000 SHALL COMPLETE, UNDER OATH, AND FILE WITH THE
COMPTROLLER A RETURN, ON OR BEFORE APRIL 15 THE NEXT YEAR.

     (B) (1) EACH PERSON THAT REASONABLY EXPECTS THE PERSON’S
ANNUAL GROSS REVENUES DERIVED FROM DIGITAL ADVERTISING SERVICES IN THE
STATE TO EXCEED $1,000,000 SHALL COMPLETE, UNDER OATH, AND FILE WITH THE
COMPTROLLER A DECLARATION OF ESTIMATED TAX, ON OR BEFORE APRIL 15 OF
THAT YEAR.




                                 App. 23
    Case 1:21-cv-00410-DKC Document 29-1 Filed 06/15/21 Page 80 of 130




          (2) A PERSON REQUIRED UNDER PARAGRAPH (1) OF THIS
SUBSECTION TO FILE A DECLARATION OF ESTIMATED TAX FOR A TAXABLE YEAR
SHALL COMPLETE AND FILE WITH THE COMPTROLLER A QUARTERLY ESTIMATED TAX
RETURN ON OR BEFORE JUNE 15, SEPTEMBER 15, AND DECEMBER 15 OF THAT YEAR.

     (C)   A PERSON REQUIRED TO FILE A RETURN UNDER THIS SECTION SHALL
FILE WITH THE RETURN AN ATTACHMENT THAT STATES ANY INFORMATION THAT THE
COMPTROLLER REQUIRES TO DETERMINE ANNUAL GROSS REVENUES DERIVED
FROM DIGITAL ADVERTISING SERVICES IN THE STATE.

7.5–202.

     A PERSON REQUIRED TO FILE A RETURN UNDER § 7.5–201 OF THIS SUBTITLE
SHALL MAINTAIN RECORDS OF DIGITAL ADVERTISING SERVICES PROVIDED IN THE
STATE AND THE BASIS FOR THE CALCULATION OF THE DIGITAL ADVERTISING GROSS
REVENUES TAX OWED.

                         SUBTITLE 3. TAX PAYMENT.

7.5–301.

     (A) EXCEPT AS PROVIDED IN SUBSECTION (B) OF THIS SECTION, EACH
PERSON REQUIRED TO FILE A RETURN UNDER § 7.5–201 OF THIS TITLE SHALL PAY
THE DIGITAL ADVERTISING GROSS REVENUES TAX WITH THE RETURN THAT COVERS
THE PERIOD FOR WHICH THE TAX IS DUE.

     (B)  A PERSON REQUIRED TO FILE ESTIMATED DIGITAL ADVERTISING GROSS
REVENUES TAX RETURNS UNDER § 7.5–201(B) OF THIS TITLE SHALL PAY:

          (1) AT LEAST 25% OF THE ESTIMATED DIGITAL ADVERTISING GROSS
REVENUES TAX SHOWN ON THE DECLARATION OR AMENDED DECLARATION FOR A
TAXABLE YEAR:

               (I )  WITH THE DECLARATION OR AMENDED DECLARATION THAT
COVERS THE YEAR; AND

               (II)   WITH EACH QUARTERLY RETURN FOR THAT YEAR; AND

          (2) ANY UNPAID DIGITAL ADVERTISING GROSS REVENUES TAX FOR
THE YEAR SHOWN ON THE PERSON’S RETURN THAT COVERS THAT YEAR WITH THE
RETURN.

13–402.




                                 App. 24
     Case 1:21-cv-00410-DKC Document 29-1 Filed 06/15/21 Page 81 of 130




       (a)   If a notice and demand for a return is made under § 13–303 of this title and
the person or governmental unit fails to file the return, the tax collector shall:

              (4)    for motor carrier tax:

                      (i)    compute the tax by using a miles per gallon factor based on the
use, in the State, of 40 gallons of motor fuel for each commercial motor vehicle in the person’s
fleet on each day during the period for which the return is not filed; and

                     (ii)   assess the tax due; [and]

              (5)    for public service company franchise tax:

                      (i)   estimate gross receipts from the best information in the possession
of the tax collector; and

                     (ii)   assess the tax due on the estimated gross receipts; AND

              (6)    FOR DIGITAL ADVERTISING GROSS REVENUES TAX:

                     (I )
                     ESTIMATE GROSS REVENUES FROM THE BEST INFORMATION
IN POSSESSION OF THE TAX COLLECTOR; AND

                     (II)   ASSESS THE TAX DUE ON THE ESTIMATED ASSESSABLE BASE.

13–602.

       (a)   Except as provided in subsections (b) and (c) of this section, a tax collector shall
assess interest on unpaid tax from the due date to the date on which the tax is paid if a
person who is required to estimate and pay DIGITAL ADVERTISING GROSS REVENUES
TAX, financial institution franchise tax, public service company franchise tax, or income tax
under § 7.5–301, § 8–210(b), § 8–405(b), or § 10–902 of this article:

              (1)    fails to pay an installment when due; or

              (2)    estimates a tax that is:

                    (i)   less than 90% of the tax required to be shown on the return for the
current taxable year; and

                    (ii)  less than 110% of the tax paid for the prior taxable year, reduced
by the credit allowed under § 10–703 of this article.

13–702.




                                              App. 25
     Case 1:21-cv-00410-DKC Document 29-1 Filed 06/15/21 Page 82 of 130




       (a)   Except as provided in subsections (b) and (c) of this section, a tax collector shall
assess a penalty not exceeding 25% of the amount underestimated, if a person who is required
to estimate and pay DIGITAL ADVERTISING GROSS REVENUES TAX, financial institution
franchise tax, public service company franchise tax, or income tax under § 7.5–301, §
8–210(b), § 8–405(b), or § 10–902 of this article:

             (1)    fails to pay an installment when due; or

             (2)    estimates a tax that is:

                    (i)   less than 90% of the tax required to be shown on the return for the
current taxable year; and

                    (ii)  less than 110% of the tax paid for the prior taxable year, reduced
by the credit allowed under § 10–703 of this article.

13–1001.

      (G)    A PERSON WHO IS REQUIRED TO FILE A DIGITAL ADVERTISING GROSS
REVENUES TAX RETURN AND WHO WILLFULLY FAILS TO FILE THE RETURN AS
REQUIRED UNDER TITLE 7.5 OF THIS ARTICLE IS GUILTY OF A MISDEMEANOR AND,
ON CONVICTION, IS SUBJECT TO A FINE NOT EXCEEDING $5,000 OR IMPRISONMENT
NOT EXCEEDING 5 YEARS OR BOTH.

13–1002.

     (b)  A person, including an officer of a corporation, who willfully files A FALSE
DIGITAL ADVERTISING GROSS REVENUES TAX RETURN, a false financial institution
franchise tax return, a false public service company franchise tax return, or a false income
tax return with the intent to evade the payment of tax due under this article is guilty of
perjury and, on conviction, is subject to the penalty for perjury.

      (c)    Subsections (a) and (b) of this section apply to the alcoholic beverage, DIGITAL
ADVERTISING GROSS REVENUES, financial institution franchise, public service company
franchise, and income taxes.

13–1101.

       (b)    An assessment of DIGITAL ADVERTISING GROSS REVENUES TAX, financial
institution franchise tax, public service company franchise tax, income tax, or estate tax may
be made at any time if:

             (1)    a false return is filed with the intent to evade the tax;

             (2)    a willful attempt is made to evade the tax;




                                            App. 26
     Case 1:21-cv-00410-DKC Document 29-1 Filed 06/15/21 Page 83 of 130




              (3)     a return is not filed as required under Title 7, TITLE 7.5, Title 8, or Title
10 of this article;

              (4)     an amended estate tax return is not filed as required under Title 7 of this
article;

              (5)     an incomplete return is filed; or

            (6)    a report of federal adjustment is not filed within the period required
under § 13–409 of this title.

       (c)   If a report of federal adjustment is filed within the time required under §
13–409 of this title, the tax collector shall assess the DIGITAL ADVERTISING GROSS
REVENUES TAX, financial institution franchise tax, public service company franchise tax,
income tax, or estate tax within 1 year after the date on which the tax collector receives the
report.

     (F) THE TOBACCO TAX ON ELECTRONIC SMOKING DEVICES SHALL BE PAID
BY THE WHOLESALER THAT SELLS ELECTRONIC SMOKING DEVICES TO A RETAILER
OR VAPE SHOP VENDOR IN THE STATE.

     (G) (1) A LICENSED ELECTRONIC SMOKING DEVICES RETAILER OR A
LICENSED VAPE SHOP VENDOR SHALL PAY THE TOBACCO TAX ON ELECTRONIC
SMOKING DEVICES ON WHICH THE TOBACCO TAX HAS NOT BEEN PAID BY FILING A
QUARTERLY TAX RETURN, WITH ANY SUPPORTING SCHEDULES, ON FORMS
PROVIDED BY THE COMPTROLLER ON THE FOLLOWING DATES COVERING TAX
LIABILITIES IN THE PRECEDING QUARTER:

                      (I)    JANUARY 21;

                      (II)   APRIL 21;

                      (III) JULY 21; AND

                      (IV)   OCTOBER 21.

           (2) A LICENSED ELECTRONIC SMOKING DEVICES RETAILER OR A
LICENSED VAPE SHOP VENDOR REQUIRED TO FILE A TAX RETURN UNDER
PARAGRAPH (1) OF THIS SUBSECTION SHALL PAY A TOBACCO TAX AT THE RATE
PROVIDED IN § 12–105(C) OF THIS TITLE BASED ON THE INVOICE AMOUNT CHARGED
BY THE LICENSED ELECTRONIC SMOKING DEVICES MANUFACTURER, EXCLUSIVE OF
ANY DISCOUNT, TRADE ALLOWANCE, REBATE, OR OTHER REDUCTION.

13–408.



                                             App. 27
     Case 1:21-cv-00410-DKC Document 29-1 Filed 06/15/21 Page 84 of 130




       (a)   If the Comptroller determines that a person has failed to keep the records of
out–of–state cigarette [or], other tobacco product, OR ELECTRONIC SMOKING DEVICE
sales required under § 12–203 of this article, the Comptroller shall:

               compute the tobacco tax as if the cigarettes [or], other tobacco products,
             (1)
OR ELECTRONIC SMOKING DEVICES were sold in the State; and

             (2)   assess the tax due.

       (b)    If the Comptroller determines that a person has possessed or transported
cigarettes [or], other tobacco products, OR ELECTRONIC SMOKING DEVICES on which the
tobacco tax has not been paid as required under Title 12 of this article, the Comptroller
shall assess the tobacco tax due.

13–825.

       (h)    (1)    The Comptroller may require a person subject to the tobacco tax to post
security for the tax in the following amounts:

                   (i)     for a manufacturer or wholesaler:

                           1.    $10,000[,]; plus

                           2.    the amount, if any, by which the tobacco tax due for any 1
month exceeds $10,000;

                   (ii)    for a subwholesaler or vending machine operator:

                           1.    $1,000[,]; plus

                         2.      the amount, if any, by which the tobacco tax due for any 1
month exceeds $1,000; [and]

                   (iii)   for an other tobacco products wholesaler:

                           1.    $5,000[,]; plus

                           2.    the amount, if any, by which the tobacco tax due for any 1
month exceeds $5,000; AND

               (IV) FOR AN ELECTRONIC SMOKING DEVICES WHOLESALER
DISTRIBUTOR OR AN ELECTRONIC SMOKING DEVICES WHOLESALER IMPORTER:

                           1.    $5,000; PLUS




                                          App. 28
       Case 1:21-cv-00410-DKC Document 29-1 Filed 06/15/21 Page 85 of 130




                           2.
                         THE AMOUNT, IF ANY, BY WHICH THE TOBACCO TAX
DUE FOR ANY 1 MONTH EXCEEDS $5,000.

              (2)   Except as provided in paragraph (5) of this subsection, the Comptroller
may exempt a person from posting security for the tobacco tax if the person is and has been
for the past 5 years:

                     (i)    licensed as required under § 16–202 of the Business Regulation
Article to act as a wholesaler [or], § 16.5–201 to act as an other tobacco products wholesaler,
§ 16.7–201 TO ACT AS AN ELECTRONIC SMOKING DEVICES WHOLESALER
DISTRIBUTOR, OR § 16.7–201 TO ACT AS AN ELECTRONIC SMOKING DEVICES
WHOLESALER IMPORTER; and

                  (ii)  1.    in continuous compliance with the tobacco tax laws, as
determined under paragraph (3) of this subsection; and

                          2.     in continuous compliance with the conditions of the
person’s security posted under this subsection.

             (3)   For purposes of paragraph (2) of this subsection, a person is in
continuous compliance with the tobacco tax laws for a period if the person has not, at any
time during that period:

                    (i)    failed to pay any tobacco tax or any tobacco tax assessment when
due;

                    (ii)   failed to file a tobacco tax return when due; or

                      (iii) otherwise violated any of the provisions of this title, Title 12 of
this article, or Title 16 [or], Title 16.5, OR TITLE 16.7 of the Business Regulation Article.

              (4)    (i)    An exemption granted under paragraph (2) of this subsection is
effective only to the extent that a person’s potential tobacco tax liability does not exceed an
amount determined by the Comptroller based on the person’s experience during the 5–year
compliance period under paragraph (2) of this subsection.

                  (ii)   The Comptroller may revoke an exemption granted to a person
under paragraph (2) of this subsection if the person at any time fails to be in continuous
compliance with the tobacco tax laws, as described in paragraph (3) of this subsection.

                     (iii) The Comptroller may reinstate an exemption revoked under
subparagraph (ii) of this paragraph if the person meets the requirements of paragraph (2)(i)
and (ii) of this subsection for a period of 2 years following the revocation.




                                           App. 29
     Case 1:21-cv-00410-DKC Document 29-1 Filed 06/15/21 Page 86 of 130




              (5)   The Comptroller may not exempt a person from posting a bond or other
security for the tobacco tax unless the Comptroller determines that the person is solvent
and financially able to pay the person’s potential tobacco tax liability.

              (6)   If a corporation is granted an exemption from posting a bond or other
security for the tobacco tax, any officer of the corporation who exercises direct control over
its fiscal management is personally liable for any tobacco tax, interest and penalties owed
by the corporation.

13–834.

      (a)    In this Part VI of this subtitle the following words have the meanings
indicated.

       (c)   “Contraband tobacco products” means cigarettes [or], other tobacco products,
OR ELECTRONIC SMOKING DEVICES, as defined in § 12–101 of this article:

             (1)    on which tobacco tax is not paid; and

             (2)   that are delivered, possessed, sold, or transported in the State in a
manner not authorized under Title 12 of this article or Title 16, TITLE 16.5, OR TITLE
16.7 of the Business Regulation Article.

13–836.

       (a)   (1)    If contraband alcoholic beverages or contraband tobacco products are
seized:

                  (i)   the Comptroller or police officer shall give a notice of seizure to
the person from whom the property is seized at the time of the seizure; and

                    (ii)   the Comptroller shall:

                         1.     where possible, give a notice of seizure to the registered
owner of a seized conveyance; and

                         2.     publish a notice of seizure of the conveyance in a
newspaper of general circulation in the county where the seizure occurred.

       (b)   (2)   A police officer who seizes any contraband tobacco products or
conveyance used to transport contraband tobacco products shall deliver the seized
cigarettes [or], other tobacco products, OR ELECTRONIC SMOKING DEVICES and
conveyance to the Comptroller.

13–837.




                                          App. 30
     Case 1:21-cv-00410-DKC Document 29-1 Filed 06/15/21 Page 87 of 130




       The owner or another person with an interest in seized property may file a claim for
the return of the property with the Comptroller within 30 days after:

             (1)
              the seizure of alcoholic beverages, cigarettes, other tobacco products,
ELECTRONIC SMOKING DEVICES, OR motor fuel or conveyances used to transport motor
fuel; or

              (2)    a notice of seizure of a conveyance used to transport alcoholic beverages,
cigarettes, [or] other tobacco products, OR ELECTRONIC SMOKING DEVICES is published.

13–839.

       (a)   If a person files a claim for return of seized alcoholic beverages, cigarettes,
other tobacco products, ELECTRONIC SMOKING DEVICES, or a conveyance used for their
transportation under § 13–837 of this subtitle, the Comptroller or the Comptroller’s
designee shall:

             (1)    promptly act on the request and hold an informal hearing;

           (2)  direct the return of alcoholic beverages, cigarettes, [or] other tobacco
        ,
products OR ELECTRONIC SMOKING DEVICES unless the Comptroller or Comptroller’s
designee has satisfactory proof that the person was not in compliance with any provisions
of Title 5 or Title 12 of this article at the time of seizure; and

             (3)    direct the return of the conveyance if the Comptroller or Comptroller’s
designee has satisfactory proof that the owner of the conveyance was not willfully evading
any provisions of Title 5 or Title 12 of this article at the time of seizure.

       (b)    The Comptroller or Comptroller’s designee shall grant or deny the application
for return of seized alcoholic beverages, cigarettes, other tobacco products, ELECTRONIC
SMOKING DEVICES, or a conveyance in accordance with subsection (a) of this section by
mailing the person a notice of final determination.

13–1014.

       (a)  (1)   A person who willfully possesses, sells, or attempts to sell unstamped
or improperly stamped cigarettes in the State in violation of Title 12 of this article is guilty
of a misdemeanor.

              (2)    If the number of unstamped or improperly stamped cigarettes that a
person possesses, sells, or attempts to sell is 30 cartons or less, the person on conviction is
subject to a fine not exceeding $500 or imprisonment not exceeding 3 months or both.

              (3)     If the number of unstamped or improperly stamped cigarettes that a
person possesses, sells, or attempts to sell is more than 30 cartons, the person on conviction
is subject to a fine not exceeding $1,000 or imprisonment not exceeding 1 year or both.



                                           App. 31
     Case 1:21-cv-00410-DKC Document 29-1 Filed 06/15/21 Page 88 of 130




       (b)     A person who willfully possesses, sells, or attempts to sell other tobacco
products on which the tobacco tax has not been paid in the State in violation of Title 12 of
this article is guilty of a misdemeanor and on conviction is subject to a fine not exceeding
$500 or imprisonment not exceeding 3 months or both.

     (C) A PERSON WHO WILLFULLY POSSESSES, SELLS, OR ATTEMPTS TO SELL
ELECTRONIC SMOKING DEVICES ON WHICH THE TOBACCO TAX HAS NOT BEEN PAID
IN THE STATE IN VIOLATION OF TITLE 12 OF THIS ARTICLE IS GUILTY OF A
MISDEMEANOR AND ON CONVICTION IS SUBJECT TO A FINE NOT EXCEEDING $500
OR IMPRISONMENT NOT EXCEEDING 3 MONTHS OR BOTH.

      [(c)] (D)     Each day that a violation under this section continues constitutes a
separate offense.

13–1015.

        (a)   A person who willfully ships, imports, sells into or within, or transports
within, this State cigarettes [or], other tobacco products, OR ELECTRONIC SMOKING
DEVICES on which the tobacco tax has not been paid in violation of Title 12 of this article
or § 16–219, § 16–222, § 16.5–215, or § 16.5–216 of the Business Regulation Article is guilty
of a felony and, on conviction, is subject to the penalties set forth in subsections (b) and (c)
of this section.

      (b)    (1)    For a first violation, a person is subject to a mandatory fine of $150 for
each carton of cigarettes [or], each package of other tobacco products, OR EACH PACKAGE
OF ELECTRONIC SMOKING DEVICES transported.

              (2)   For each subsequent violation, a person is subject to a mandatory fine
of $300 for each carton of cigarettes [or], each package of other tobacco products, OR EACH
PACKAGE OF ELECTRONIC SMOKING DEVICES transported.

       (c)    In addition to the mandatory fine set forth in subsection (b) of this section, for
a first or subsequent violation, a person may be subject to imprisonment not exceeding 2
years.

      SECTION 2. AND BE IT FURTHER ENACTED, That:

       (a)    As provided in § 12–105 of the Tax – General Article, as enacted by Section 1
of this Act, all electronic smoking devices used, possessed, or held in the State on or after
July 1, 2020, by any person for sale or use in the State shall be subject to the tax on
electronic smoking devices, as enacted by this Act.

       (b)    The Comptroller may provide an alternative method of assessing and
collecting the additional tax.




                                           App. 32
     Case 1:21-cv-00410-DKC Document 29-1 Filed 06/15/21 Page 89 of 130




     (c)    The revenue attributable to this requirement shall be remitted to the
Comptroller no later than September 30, 2020.

      SECTION 3. AND BE IT FURTHER ENACTED, That this Act shall take effect July
1, 2020.

      SECTION 5. AND BE IT FURTHER ENACTED, That:

       (a)    As provided in § 12–105 of the Tax – General Article, as enacted by Section 2
of this Act, all cigarettes and other tobacco products used, possessed, or held in the State
on or after July 1, 2020, by a wholesaler for sale in the State shall be subject to the tax on
cigarettes and other tobacco products as enacted by Section 2 of this Act. The revenue
attributable to this requirement shall be remitted to the Comptroller not later than
September 30, 2020.

       (b)    As provided in § 12–105 of the Tax – General Article, as enacted by Section 3
of this Act, all cigarettes and other tobacco products used, possessed, or held in the State
on or after July 1, 2021, by a wholesaler for sale in the State shall be subject to the tax on
cigarettes and other tobacco products as enacted by Section 3 of this Act. The revenue
attributable to this requirement shall be remitted to the Comptroller not later than
September 30, 2021.

       (c)    The Comptroller may provide an alternative method of assessing and
collecting the additional tax due under this section.

       SECTION 6. AND BE IT FURTHER ENACTED, That Section 3 of this Act shall take
effect July 1, 2021.

       SECTION 7. AND BE IT FURTHER ENACTED, That, except as provided in Section
6 of this Act, this Act shall take effect July 1, 2020. Section 2 of this Act shall remain
effective for a period of 1 year and, at the end of June 30, 2021, Section 2 of this Act shall
be abrogated and of no further force and effect.

      SECTION 3. AND BE IT FURTHER ENACTED, That:

              (1)    as provided in § 12–105 of the Tax – General Article, as enacted by
Section 1 of this Act, all cigarettes and other tobacco products used, possessed, or held in the
State on or after July 1, 2020, by any person for sale or use in the State shall be subject to
the tax on cigarettes and other tobacco products as enacted under Section 1 of this Act;

              (2)    the Comptroller may provide an alternative method of assessing and
collecting the additional tax; and

            (3)    the revenue attributable to this requirement shall be remitted to the
Comptroller no later than September 30, 2020.




                                           App. 33
     Case 1:21-cv-00410-DKC Document 29-1 Filed 06/15/21 Page 90 of 130




       SECTION 4. AND BE IT FURTHER ENACTED, That on or before December 31,
2020, the Comptroller’s Office shall report to the Senate Budget and Taxation Committee
and the House Committee on Ways and Means, in accordance with § 2–1257 of the State
Government Article, on the change in consumption of cigarettes, other tobacco products, and
electronic smoking devices in the State over the immediately preceding 12 months.

       SECTION 5. AND BE IT FURTHER ENACTED, That it is the intent of the General
Assembly that the Comptroller distribute, as necessary, the sales and use tax and tobacco
tax collected in fiscal year 2021 under Section 1 of this Act to:

             (1)    the expenditure accounts of the appropriate units of State government to
fund costs associated with the Coronavirus Disease 2019 (COVID–19); and

            (2)   the Revenue Stabilization Account established under § 7–311 of the State
Finance and Procurement Article.

        SECTION 6. AND BE IT FURTHER ENACTED, That Section 2 of this Act shall take
effect July 1, 2021, and shall be applicable to all taxable years beginning after December 31,
2020.

       SECTION 7. AND BE IT FURTHER ENACTED, That, except as provided in Section
6 of this Act, this Act shall take effect July 1, 2020.

Gubernatorial Veto Override, February 12, 2021.




                                          App. 34
     Case 1:21-cv-00410-DKC Document 29-1 Filed 06/15/21 Page 91 of 130




Chapter 669

                                        (Senate Bill 787)

AN ACT concerning

  Digital Advertising Gross Revenues Tax, Income, Sales and Use,– Exemption
   and Restriction and Tobacco Tax Taxes – Alterations and Implementation

FOR the purpose of exempting, from a certain tax on certain annual gross revenues derived
     from certain digital advertising services in the State, certain advertisement services
     on certain digital interfaces; prohibiting a person who derives gross revenues from
     digital advertising services in the State from passing on the cost of the tax to a
     certain customer in a certain manner; allowing, for a certain taxable year, a
     subtraction under the Maryland income tax for certain utility arrearages forgiven
     during that taxable year; altering certain terms governing the application of the sales
     and use tax to certain digital codes and certain digital products; requiring a certain
     marketplace facilitator, under certain circumstances, to collect the sales and use tax
     on certain sales of digital codes and digital products; exempting the sale or use of
     digital codes and digital products from the sales and use tax under certain
     circumstances; clarifying the application of certain provisions of law governing
     administration of the sales and use tax to certain sales of digital codes and digital
     products; altering the definition of “pass–through entity’s taxable income” for
     purposes of certain provisions of law concerning the State income tax imposed on
     certain pass–through entities; altering the date on which certain cigarettes and other
     tobacco products are required to be subject to a certain tax; altering the date by which
     certain revenue is required to be remitted to the Comptroller; altering the date by
     which the Comptroller’s Office must submit a certain report to certain committees of
     the General Assembly; repealing a certain statement of the intent of the General
     Assembly; altering the taxable years to which a certain tax on certain annual gross
     revenues derived from digital advertising services in the State applies; declaring the
     intent of the General Assembly; defining certain terms; making conforming changes;
     making technical corrections; providing for the application of certain provisions of
     this Act; providing for the application of this Act; making this Act subject to a certain
     contingency; an emergency measure; and generally relating to a tax on digital
     advertising gross revenues, the income tax, the sales and use tax, and the tobacco tax.

BY repealing and reenacting, with amendments,
      Article – Tax – General
      Section 2–1302.1, 11–101(b), (c–1), (c–3) through (c–5), (c–6)(1), (e–1), (h), (i), (j), (l)(1)
             and (2), (n), and (o), 11–102(a), and 11–217(b)
      Annotated Code of Maryland
      (2016 Replacement Volume and 2020 Supplement)
      (As enacted by Chapter 38 of the Acts of the General Assembly of 2021)

BY repealing and reenacting, with amendments,
      Article – Tax – General



                                             App. 35
     Case 1:21-cv-00410-DKC Document 29-1 Filed 06/15/21 Page 92 of 130




      Section 7.5–101
      Annotated Code of Maryland
      (2016 Replacement Volume and 2020 Supplement)
      (As enacted by Chapter ____ (H.B. 732 of the 2020 Regular Session) 37 of the Acts of
            the General Assembly of 2021)

BY repealing and reenacting, without amendments,
      Article – Tax – General
      Section 7.5–102(a)
      Annotated Code of Maryland
      (2016 Replacement Volume and 2020 Supplement)
      (As enacted by Chapter ____ (H.B. 732 of the 2020 Regular Session) 37 of the Acts of
             the General Assembly of 2021)

BY adding to
     Article – Tax – General
     Section 7.5–102(c)
     Annotated Code of Maryland
     (2016 Replacement Volume and 2020 Supplement)
     (As enacted by Chapter ____ (H.B. 732 of the 2020 Regular Session) 37 of the Acts of
            the General Assembly of 2021)

BY repealing and reenacting, without amendments,
      Article – Tax – General
      Section 10–207(a)
      Annotated Code of Maryland
      (2016 Replacement Volume and 2020 Supplement)

BY adding to
     Article – Tax – General
     Section 10–207(ll)
     Annotated Code of Maryland
     (2016 Replacement Volume and 2020 Supplement)

BY repealing and reenacting, without amendments,
      Article – Tax – General
      Section 11–101(a)
      Annotated Code of Maryland
      (2016 Replacement Volume and 2020 Supplement)
      (As enacted by Chapter 38 of the Acts of the General Assembly of 2021)

BY repealing and reenacting, with amendments,
      Article – Tax – General
      Section 11–204(a)(6), 11–208(b) and (c), 11–209, 11–210(b)(1), 11–214, 11–216(a),
             11–219(b), 11–220, 11–221(b) and (c), 11–227, 11–303, 11–401, 11–405, 11–408,
             11–501, 11–502.1, 11–701, 11–703, and 11–707




                                        App. 36
     Case 1:21-cv-00410-DKC Document 29-1 Filed 06/15/21 Page 93 of 130




      Annotated Code of Maryland
      (2016 Replacement Volume and 2020 Supplement)

BY repealing and reenacting, without amendments,
      Article – Tax – General
      Section 10–102.1(a)(1)
      Annotated Code of Maryland
      (2016 Replacement Volume and 2020 Supplement)
      (As enacted by Chapter 39 of the Acts of the General Assembly of 2021)

BY repealing and reenacting, with amendments,
      Article – Tax – General
      Section 10–102.1(a)(8)
      Annotated Code of Maryland
      (2016 Replacement Volume and 2020 Supplement)
      (As enacted by Chapter 39 of the Acts of the General Assembly of 2021)

BY repealing and reenacting, with amendments,
      Chapter 37 of the Acts of the General Assembly of 2021
      Section 3, 4, and 6

BY repealing
      Chapter 37 of the Acts of the General Assembly of 2021
      Section 5

      SECTION 1. BE IT ENACTED BY THE GENERAL ASSEMBLY OF MARYLAND,
That the Laws of Maryland read as follows:

                                Article – Tax – General

2–1302.1.

       After making the distributions required under §§ 2–1301 and 2–1302 of this subtitle,
of the sales and use tax collected:

            (1)    on short–term vehicle rentals under § 11–104(c) of this article the
Comptroller shall distribute:

                    (i)   45% to the Transportation Trust Fund established under § 3–216
of the Transportation Article; and

                   (ii)   the remainder to the Chesapeake and Atlantic Coastal Bays 2010
Trust Fund; and




                                         App. 37
     Case 1:21-cv-00410-DKC Document 29-1 Filed 06/15/21 Page 94 of 130




              (2)   on the sale or use of a digital product or DIGITAL code under Title 11 of
this article the Comptroller shall distribute 100% to The Blueprint for Maryland’s Future
Fund established under [§ 5–219] § 5–206 of the Education Article.

7.5–101.

      (a)    In this title the following words have the meanings indicated.

      (b)    “Annual gross revenues” means income or revenue from all sources, before any
expenses or taxes, computed according to generally accepted accounting principles.

      (c)    “Assessable base” means the annual gross revenues derived from digital
advertising services in the State.

      (D)  “BROADCAST ENTITY” MEANS AN ENTITY THAT IS PRIMARILY ENGAGED
IN THE BUSINESS OF OPERATING A BROADCAST TELEVISION OR RADIO STATION.

       [(d)] (E)    (1) “Digital advertising services” includes advertisement services on
a digital interface, including advertisements in the form of banner advertising, search
engine advertising, interstitial advertising, and other comparable advertising services.

             (2)    “DIGITAL
                         ADVERTISING SERVICES” DOES NOT INCLUDE
ADVERTISEMENT SERVICES ON DIGITAL INTERFACES OWNED OR OPERATED BY OR
OPERATED ON BEHALF OF A BROADCAST ENTITY OR NEWS MEDIA ENTITY.

       [(e)] (F)    “Digital interface” means any type of software, including a website, part
of a website, or application, that a user is able to access.

      (G)    (1)“NEWS MEDIA ENTITY” MEANS AN ENTITY ENGAGED PRIMARILY
IN THE BUSINESS OF NEWSGATHERING, REPORTING, OR PUBLISHING ARTICLES OR
COMMENTARY ABOUT NEWS, CURRENT EVENTS, CULTURE, OR OTHER MATTERS OF
PUBLIC INTEREST.

          (2) “NEWS MEDIA ENTITY” DOES NOT INCLUDE AN ENTITY THAT IS
PRIMARILY AN AGGREGATOR OR REPUBLISHER OF THIRD–PARTY CONTENT.

       [(f)] (H)    “User” means an individual or any other person who accesses a digital
interface with a device.

7.5–102.

      (a)    A tax is imposed on annual gross revenues of a person derived from digital
advertising services in the State.




                                          App. 38
     Case 1:21-cv-00410-DKC Document 29-1 Filed 06/15/21 Page 95 of 130




     (C) A PERSON WHO DERIVES GROSS REVENUES FROM DIGITAL
ADVERTISING SERVICES IN THE STATE MAY NOT DIRECTLY PASS ON THE COST OF
THE TAX IMPOSED UNDER THIS SECTION TO A CUSTOMER WHO PURCHASES THE
DIGITAL ADVERTISING SERVICES BY MEANS OF A SEPARATE FEE, SURCHARGE, OR
LINE–ITEM.

10–207.

       (a)    To the extent included in federal adjusted gross income, the amounts under
this section are subtracted from the federal adjusted gross income of a resident to determine
Maryland adjusted gross income.

    (LL) FOR A TAXABLE YEAR BEGINNING AFTER DECEMBER 31, 2020, BUT
BEFORE JANUARY 1, 2022, THE SUBTRACTION UNDER SUBSECTION (A) OF THIS
SECTION INCLUDES THE AMOUNT OF UTILITY ARREARAGES FORGIVEN DURING THE
TAXABLE YEAR, IF THE FORGIVENESS OF THE UTILITY ARREARAGES WAS OFFERED
THROUGH GRANTS PROVIDED TO UTILITIES IN ACCORDANCE WITH SECTIONS 9 AND
10 OF CHAPTER 39 OF THE ACTS OF THE GENERAL ASSEMBLY OF 2021.

11–101.

      (a)    In this title the following words have the meanings indicated.

      (b)    “Buyer” means a person who:

             (1)    acquires tangible personal property in a sale;

             (2)    obtains a taxable service in a sale; or

             (3)    acquires a DIGITAL CODE OR digital product in a sale.

       (c–1) “Customer tax address” means, with respect to a sale of a DIGITAL CODE OR
digital product:

             (1)    for a DIGITAL CODE OR digital product that is received by a buyer at
the business location of the vendor, the address of that business location;

              (2)   if item (1) of this subsection is not applicable and the primary use
location of the DIGITAL CODE OR digital product is known by the vendor, that primary use
location;

             (3)     if items (1) and (2) of this subsection are not applicable, the location
where the DIGITAL CODE OR digital product is received by the buyer, or by a donee of the
buyer that is identified by the buyer, if known to the vendor and maintained in the ordinary
course of the vendor’s business;




                                           App. 39
     Case 1:21-cv-00410-DKC Document 29-1 Filed 06/15/21 Page 96 of 130




             (4)    if items (1) through (3) of this subsection are not applicable, the location
indicated by an address for the buyer that is available from the business records of the
vendor that are maintained in the ordinary course of business of the vendor’s business, when
use of the address does not constitute bad faith;

             (5)    if items (1) through (4) of this subsection are not applicable, the location
indicated by an address for the buyer obtained during the consummation of the sale,
including the address of the buyer’s payment instrument, when use of the address does not
constitute bad faith; or

              (6)    if items (1) through (5) of this subsection are not applicable, including a
circumstance in which a vendor is without sufficient information to apply those items, one
of the following locations, as selected by the vendor, provided that the location is consistently
used by the vendor for all sales to which this item applies:

                     (i)    the location in the United States of the headquarters of the
vendor’s business;

                  (ii)  the location in the United States where the vendor has the greatest
number of employees; or

                    (iii) the location in the United States from which the vendor makes
digital products available for electronic transfer.

      (c–3) (1)      “Digital    code”   means   a   NUMBER,     SYMBOL,      ALPHANUMERIC
SEQUENCE, BARCODE, OR SIMILAR code that:

                     (i)    may be obtained by any means, including:

                            1.     in a tangible form, such as a card; or

                            2.     through e–mail; and

                     (ii)   provides a buyer with a right to obtain one or more digital
products.

            (2)   “Digital code” does not include a gift certificate or gift card with a
monetary value that may be redeemable for an item other than a digital product.

      (c–4) (1)     “Digital product” means a product that is obtained electronically by the
buyer or delivered by means other than tangible storage media through the use of technology
having electrical, digital, magnetic, wireless, optical, electromagnetic, or similar
capabilities.

             (2)     “Digital product” includes:




                                            App. 40
     Case 1:21-cv-00410-DKC Document 29-1 Filed 06/15/21 Page 97 of 130




                    (i)     a work that results from the fixation of a series of sounds that are
transferred electronically, including:

                          1.     prerecorded or live music or performances, readings of
books or other written materials, and speeches; and

                             2.   audio greeting cards sent by e–mail;

                  (ii)   a digitized sound file, such as a ring tone, that is downloaded onto
a device and may be used to alert the user of the device with respect to a communication;

                    (iii) a series of related images that, when shown in succession, impart
an impression of motion, together with any accompanying sounds that are transferred
electronically, including motion pictures, musical videos, news and entertainment
programs, live events, video greeting cards sent by e–mail, and video or electronic games;

                      (iv)   a book, generally known as an “e–book”, that is transferred
electronically; and

                    (v)   a newspaper, magazine, periodical, chat room discussion, weblog,
or any other similar product that is transferred electronically.

             (3)      “DIGITAL PRODUCT” DOES NOT INCLUDE:

                      (I )
                     PRERECORDED OR LIVE INSTRUCTION BY A PUBLIC,
PRIVATE, OR PAROCHIAL ELEMENTARY OR SECONDARY SCHOOL OR A PUBLIC OR
PRIVATE INSTITUTION OF HIGHER EDUCATION;

                      (II)
                        INSTRUCTION IN A SKILL OR PROFESSION IN A BUYER’S
CURRENT OR         PROSPECTIVE BUSINESS, OCCUPATION, OR TRADE IF THE
INSTRUCTION:

                             1.   IS NOT PRERECORDED; AND

                   2.   FEATURES AN INTERACTIVE ELEMENT BETWEEN THE
BUYER AND THE INSTRUCTOR OR OTHER BUYERS CONTEMPORANEOUS WITH THE
INSTRUCTION;

                (III) A SEMINAR, DISCUSSION, OR SIMILAR EVENT HOSTED BY A
NONPROFIT ORGANIZATION OR BUSINESS ASSOCIATION, IF THE SEMINAR,
DISCUSSION, OR EVENT:

                             1.   IS NOT PRERECORDED; AND




                                           App. 41
     Case 1:21-cv-00410-DKC Document 29-1 Filed 06/15/21 Page 98 of 130




                     2.  FEATURES AN INTERACTIVE ELEMENT BETWEEN THE
BUYER AND HOST OR OTHER BUYERS CONTEMPORANEOUS WITH THE SEMINAR,
DISCUSSION, OR EVENT; OR

               (IV) A PROFESSIONAL SERVICE OBTAINED ELECTRONICALLY OR
DELIVERED THROUGH THE USE OF TECHNOLOGY HAVING ELECTRICAL, DIGITAL,
MAGNETIC, WIRELESS, OPTICAL, ELECTROMAGNETIC, OR SIMILAR CAPABILITIES.

     (c–5) (1)  “End user” means any person [other than a] WHO RECEIVES OR
ACCESSES A DIGITAL CODE OR DIGITAL PRODUCT CODE FOR USE.

             (2) “END USER” DOES NOT INCLUDE ANY person who receives [by
contract] a DIGITAL CODE OR digital product [transferred electronically] for further
commercial broadcast, rebroadcast, transmission, retransmission, licensing, relicensing,
distribution, redistribution, or exhibition of the DIGITAL product[, in whole or in part, to
another person].

      (c–6) (1)     “Marketplace facilitator” means a person that:

                    (i)   facilitates a retail sale by a marketplace seller by listing or
advertising for sale in a marketplace tangible personal property, DIGITAL CODE, OR A
DIGITAL PRODUCT; and

                    (ii)  regardless of whether the person receives compensation or other
consideration in exchange for the person’s services, directly or indirectly through agreements
with third parties, collects payment from a buyer and transmits the payment to the
marketplace seller.

      (e–1) (1)      “Primary use location” means the street address representative of where
the buyer’s use of a DIGITAL CODE OR digital product will primarily occur, as determined
by:

                    (i)    the residential street address or a business street address of the
actual end user of the DIGITAL CODE OR digital product, including, if applicable, the
address of a donee of the buyer that is designated by the buyer; or

                  (ii)   if the buyer is not an individual, the location of the buyer’s
employees or equipment that makes use of the DIGITAL CODE OR digital product.

             (2)“Primary use location” does not include the location of a person who uses
a DIGITAL CODE OR digital product as the purchaser of a separate good or service from the
buyer.

      (h)    (1)    “Retail sale” means the sale of:




                                          App. 42
     Case 1:21-cv-00410-DKC Document 29-1 Filed 06/15/21 Page 99 of 130




                    (i)    tangible personal property;

                    (ii)   a taxable service; [or]

                    (III) A DIGITAL CODE; OR

                    [(iii)] (IV)   a digital product.

             (2)    “Retail sale” includes:

                     (i)    a sale of tangible personal property for use or resale in the form of
real estate by a builder, contractor, or landowner;

                   (ii)   except as provided in paragraph (3)(i) of this subsection, use of
tangible personal property as facilities, tools, tooling, machinery, or equipment, including
dies, molds, and patterns, even if the buyer intends to transfer title to the property before or
after that use;

                    (iii) a sale of a digital product that is sold with rights of permanent
use or sold with rights of less than permanent use to an end user;

                   (iv) a sale of a digital product that is sold with rights of use
conditioned on continued payment by the subscriber or buyer to an end user; and

                    (v)     a sale TO AN END USER of A DIGITAL CODE OR A subscription
to, access to, RECEIPT OF, OR streaming of A DIGITAL PRODUCT[, or the purchase of a
digital code for receiving or accessing digital products to an end user].

             (3)    “Retail sale” does not include:

                        (i)  a transfer of title to tangible personal property after its use as
facilities, tools, tooling, machinery, or equipment, including dies, molds, and patterns, if:

                           1.     at the time of purchase, the buyer is obligated, under the
terms of a written contract, to make the transfer; and

                          2.    the transfer is made for the same or greater consideration
to the person for whom the buyer manufactures goods or performs work;

                    (ii)   a sale of tangible personal property, A DIGITAL CODE, or a digital
product if the buyer intends to:

                          1.    resell the tangible personal property, DIGITAL CODE, or
digital product in the form that the buyer receives or is to receive the property , DIGITAL
CODE, or DIGITAL product;




                                            App. 43
    Case 1:21-cv-00410-DKC Document 29-1 Filed 06/15/21 Page 100 of 130




                         2.    use or incorporate the tangible personal property, DIGITAL
CODE, or digital product in a production activity as a material or part of other tangible
personal property or another digital product to be produced for sale; or

                           3.     transfer the tangible personal property, DIGITAL CODE, or
digital product as a part of a taxable service transaction; or

                     (iii) a sale of a taxable service if the buyer intends to resell the taxable
service in the form that the buyer receives or is to receive the service.

      (i)    (1)    “Sale” means a transaction for a consideration whereby:

               (i)    title TO or possession of property, A DIGITAL CODE, OR A
DIGITAL PRODUCT is transferred or is to be transferred absolutely or conditionally by any
means, including by lease, rental, royalty agreement, or grant of a license for use; or

                    (ii)    a person performs a service for another person.

              (2)   “Sale” does not include a transaction whereby an employee performs a
service for the employee’s employer.

       (j)    “Sale for use” means a sale in which tangible personal property, A DIGITAL
CODE, a digital product, or a taxable service that is consumed, possessed, stored, or used in
the State is acquired.

      (l)    (1)    “Taxable price” means the value, in money, of the consideration of any
kind that is paid, delivered, payable, or deliverable by a buyer to a vendor in the
consummation and complete performance of a sale without deduction for any expense or cost,
including the cost of:

                    (i)     any labor or service rendered;

                    (ii)    any material used; or

                    (iii)   any property, DIGITAL CODE, OR DIGITAL PRODUCT sold.

             (2)    “Taxable price” includes, for tangible personal property, A DIGITAL
CODE, or a digital product acquired by a sale for use in the State by the person who
assembles, fabricates, or manufactures the property or digital product, only the price of the
raw materials and component parts contained in the property or digital product.

       (n)     (1)   “Use” means an exercise of a right or power to use, consume, possess, or
store that is acquired by a sale for use of:

                    (i)     tangible personal property;




                                            App. 44
    Case 1:21-cv-00410-DKC Document 29-1 Filed 06/15/21 Page 101 of 130




                    (ii)   a taxable service; [or]

                    (III) A DIGITAL CODE; OR

                    [(iii)] (IV)   a digital product.

               (2)   “Use” includes an exercise of a right or power to use, consume, possess,
or store that is acquired by a sale for use of tangible personal property, A DIGITAL CODE, or
a digital product:

                    (i)    for use or resale in the form of real estate by a builder, contractor,
or landowner; or

                        (ii) except as provided in paragraph (3)(i) of this subsection, as
facilities, tools, tooling, machinery, or equipment, including dies, molds, and patterns, even
if the buyer intends to transfer title to the property, DIGITAL CODE, or digital product before
or after that use.

             (3)    “Use” does not include:

                        (i)  a transfer of title to tangible personal property after its use as
facilities, tools, tooling, machinery, or equipment, including dies, molds, and patterns, if:

                           1.     at the time of purchase, the buyer is obligated, under the
terms of a written contract, to make the transfer; and

                          2.    the transfer is made for the same or greater consideration
to the person for whom the buyer manufactures goods or performs work;

                    (ii)   an exercise of a right or power over tangible personal property, A
DIGITAL CODE, or a digital product acquired by a sale for use if the buyer intends to:

                          1.    resell the tangible personal property, DIGITAL CODE, or
digital product in the form that the buyer receives or is to receive the property , DIGITAL
CODE, or digital product;

                           2.    use or incorporate the tangible personal property or digital
product in a production activity as a material or part of other tangible personal property or
another digital product to be produced for sale; or

                           3.     transfer the tangible personal property, DIGITAL CODE, or
digital product as part of a taxable service transaction;




                                           App. 45
     Case 1:21-cv-00410-DKC Document 29-1 Filed 06/15/21 Page 102 of 130




                      (iii) an exercise of a right or power over a taxable service acquired by
a sale for use if the buyer intends to resell the taxable service in the form that the buyer
receives or is to receive the service;

                    (iv) an exercise of a right or power over a digital code to receive or
access a digital product;

                      (v)    an exercise of a right or power over a digital product acquired by
a sale for use if the buyer is not an end user; or

                   (vi) the use or transfer of a digital product or digital code by the
transferor and obtained by the end user free of charge.

        (o)      (1)    “Vendor” means a person who:

                        (i)     engages in the business of an out–of–state vendor, as defined in §
11–701 of this title;

                        (ii)    engages in the business of a retail vendor, as defined in § 11–701
of this title;

                        (iii)   holds a special license issued under § 11–707 of this title;

                        (iv)    is an accommodations intermediary;

                        (v)     is a short–term rental platform;

                        (vi)    engages in the business of a marketplace facilitator; or

                        (vii)   engages in the business of a marketplace seller.

               (2)    “Vendor” includes, for an out–of–state vendor, a salesman,
representative, peddler, or canvasser whom the Comptroller, for the efficient administration
of this title, elects to treat as an agent jointly responsible with the dealer, distributor,
employer, or supervisor:

                        (i)     under whom the agent operates; or

                 (ii)   from whom the agent obtains the tangible personal property, A
DIGITAL CODE, a digital product, or taxable service for sale.

11–102.

        (a)      Except as otherwise provided in this title, a tax is imposed on:

                 (1)    a retail sale in the State; and




                                               App. 46
    Case 1:21-cv-00410-DKC Document 29-1 Filed 06/15/21 Page 103 of 130




             (2)     a use, in the State, of tangible personal property, A DIGITAL CODE, a
digital product, or a taxable service.

11–204.

      (a)    The sales and use tax does not apply to:

              (6)    a sale of tangible personal property, A DIGITAL CODE, OR A DIGITAL
PRODUCT to a nonprofit parent–teacher association located in the State if the association
makes the purchase to contribute the property to a school to which a sale is exempt under
item (3) of this subsection or § 11–220 of this subtitle;

11–208.

     (b)  The sales and use tax does not apply to a sale of film, [or] video tape, OR A
DIGITAL PRODUCT for use only in television broadcasting by a television station that the
Federal Communications Commission licenses specifically to broadcast to a city or town
outside the State.

      (c)    The sales and use tax does not apply:

              (1)   to a sale of an aircraft, motor vehicle, railroad rolling stock, or vessel
that is used principally to cross State lines in interstate or foreign commerce;

             (2)     to a sale of a replacement part, [or] other tangible personal property, OR
A DIGITAL PRODUCT to be used physically in, on, or by a conveyance described in item (1)
of this subsection; or

                (3)   except for a rental, to a sale of a motor vehicle, other than a house or
office trailer, that will be titled or registered in another state.

11–209.

     (a)    The sales and use tax does not apply to a casual and isolated sale by a person
who regularly does not sell tangible personal property, A DIGITAL CODE, A DIGITAL
PRODUCT, or a taxable service if:

             (1)    the sale price is less than $1,000; and

             (2)    the sale is not made through an auctioneer or a dealer.

      (b)    The sales and use tax does not apply to a distribution of tangible personal
property, A DIGITAL CODE, OR A DIGITAL PRODUCT by:




                                           App. 47
    Case 1:21-cv-00410-DKC Document 29-1 Filed 06/15/21 Page 104 of 130




                (1)   a corporation or joint–stock company to its stockholders as a liquidating
distribution;

                (2)   a partnership to a partner; or

                (3)   a limited liability company to a member.

      (c)    (1)  The sales and use tax does not apply to a transfer of tangible personal
property, A DIGITAL CODE, OR A DIGITAL PRODUCT:

                  (i)        under a reorganization within the meaning of § 368(a) of the
Internal Revenue Code;

                   (ii)  on organization of a corporation or joint–stock company, to the
corporation or company principally in consideration for the issuance of its stock;

                    (iii) to a partnership only as a contribution to its capital or in
consideration for a partnership interest in the partnership; or

                    (iv) to a limited liability company only as a capital contribution or in
consideration for an interest in the limited liability company.

              (2)    For a transfer that would qualify as a casual and isolated sale under
subsection (a) of this section if the sale price limitation were disregarded, the amount of
liability transferred to or assumed by a corporation, joint–stock company, partnership, or
limited liability company shall be excluded from the consideration transferred by the
corporation, joint–stock company, partnership, or limited liability company in exchange for
the tangible personal property, DIGITAL CODE, OR DIGITAL PRODUCT to determine
whether the transfer is made:

                    (i)    principally in consideration for the issuance of stock of a
corporation or joint–stock company;

                    (ii)  only as a contribution to the capital of a partnership or in
consideration for a partnership interest; or

                    (iii) only as a capital contribution to a limited liability company or in
consideration for an interest in a limited liability company.

11–210.

      (b)       The sales and use tax does not apply to a sale of:

             (1)    tangible personal property, A DIGITAL CODE, OR A DIGITAL PRODUCT
used directly and predominantly in a production activity at any stage of operation on the
production activity site from the handling of raw material or components to the movement




                                             App. 48
    Case 1:21-cv-00410-DKC Document 29-1 Filed 06/15/21 Page 105 of 130




of the finished product, if the tangible personal property, DIGITAL CODE, OR DIGITAL
PRODUCT is not installed so that it becomes real property;

11–214.

      The sales and use tax does not apply to use of tangible personal property, A DIGITAL
CODE, A DIGITAL PRODUCT, or a taxable service that:

             (1)    a nonresident:

                    (i)     acquires   before   the   property,   DIGITAL      CODE,   DIGITAL
PRODUCT, or service enters the State; and

                    (ii)    uses:

                           1.    for personal enjoyment or use or for a use that the
Comptroller specifies by regulation, other than for a business purpose; or

                           2.     in a presentation or in conjunction with a presentation of
an exhibit, show, sporting event, or other public performance or display; and

             (2)    does not remain in the State for more than 30 days.

11–216.

      (a)    The sales and use tax does not apply to:

             (1)    a sale for use of tangible personal property, A DIGITAL CODE, OR A
DIGITAL PRODUCT that:

                    (i)     is bought outside this State;

                    (ii)    is intended solely for use in another state; and

                    (iii)   is stored in this State pending shipment to another state;

              (2)   a sale of tangible personal property to a person obligated under a
contract to incorporate that property into real property located in another state where the
purchase or use of that property would not be subject to a sales tax, use tax, or similar tax;
or

              (3)    except for that portion of the purchase price allocable to intended viewing
in this State, a sale of a series of images stored on video tape or in other optical or digital
forms or electronic signals generated from these images to a cable or other nonbroadcast
television network, if the images are intended for viewing by television viewers located
outside the State.



                                           App. 49
    Case 1:21-cv-00410-DKC Document 29-1 Filed 06/15/21 Page 106 of 130




11–217.

     (b)  The sales and use tax does not apply to a sale of tangible personal property, A
DIGITAL CODE, or a digital product for use or consumption in research and development.

11–219.

      (b)    The sales and use tax does not apply to a sale of custom computer software,
REGARDLESS OF THE METHOD TRANSFERRED OR ACCESSED, OR [services] A SERVICE
relating to [procedures and programs] CUSTOM COMPUTER SOFTWARE that:

             (1)    WOULD otherwise [are] BE taxable under this title;

             (2)    [are] IS to be used by a specific person;

             (3)    (i)    [are] IS created for that person; or

                    (ii) [contain] CONTAINS standard or proprietary routines [that
incorporate] REQUIRING significant creative input to customize, CONFIGURE, OR MODIFY
the procedures and programs [for that person] THAT ARE NECESSARY TO PERFORM THE
FUNCTIONS REQUIRED FOR THE SOFTWARE TO OPERATE AS INTENDED; and

            (4)    do not constitute a program, procedure, or documentation that is mass
produced and sold to:

                    (i)    the general public; or

                  (ii) persons [associated] ENGAGED in a trade, profession, or
industry, EXCEPT AS PROVIDED IN ITEM (3) OF THIS SUBSECTION.

11–220.

      (a)    The sales and use tax does not apply to a sale to the State or a political
subdivision of the State.

       (b)     The exemption under subsection (a) of this section may not be construed to
exempt any sale of tangible personal property, A DIGITAL CODE, OR A DIGITAL PRODUCT,
otherwise taxable under this title, to a contractor to be used under a contract with the State
or a political subdivision of the State for construction, repair, or alteration of real property.

11–221.

    (b)   If a person who buys tangible personal property, A DIGITAL CODE, A DIGITAL
PRODUCT, or a taxable service in a retail sale pays the sales and use tax when the retail




                                            App. 50
    Case 1:21-cv-00410-DKC Document 29-1 Filed 06/15/21 Page 107 of 130




sale is made, the person is not required to pay the tax again when the person uses that
tangible personal property, DIGITAL CODE, DIGITAL PRODUCT, or taxable service in the
State.

       (c)    (1)    To the extent that a buyer pays another state a tax on a sale or gross
receipts from a sale of tangible personal property, A DIGITAL CODE, A DIGITAL PRODUCT,
or a taxable service that the buyer acquires before the property, DIGITAL CODE, DIGITAL
PRODUCT, or service enters this State, the sales and use tax does not apply to use of the
property or service in this State.

              (2)   If the tax paid to another state is less than the sales and use tax, the
buyer shall pay the difference between the sales and use tax and the amount paid to the other
state in accordance with the formula under § 11–303(b) of this title.

11–227.

      (a)    (1)    In this section the following words have the meanings indicated.

             (2)  (i)     “Film production activity” means the production or
postproduction of film or video projects including feature films, television projects,
commercials, corporate films, infomercials, music videos, or other projects for which the
producer or production company will be compensated, and which are intended for
nationwide commercial distribution.

                   (ii)    “Film production activity” includes               the   production   or
postproduction of digital, animation, and multimedia projects.

                    (iii)   “Film production activity” does not include:

                        1.     production       or     postproduction   of    student   films   or
noncommercial personal videos; or

                          2.     any activity not necessary to and undertaken directly and
exclusively for the making of a master film, tape, or image.

              (3)    “Tangible personal property, A DIGITAL CODE, A DIGITAL PRODUCT,
or a taxable service used directly in connection with a film production activity” includes:

                    (i)     camera equipment and supplies;

                    (ii)    film and tape;

                    (iii)   lighting and stage equipment and supplies;

                    (iv)    sound equipment and supplies;




                                             App. 51
      Case 1:21-cv-00410-DKC Document 29-1 Filed 06/15/21 Page 108 of 130




                    (v)     recording equipment and supplies;

                    (vi)    costumes, wardrobes, and materials to construct them;

                    (vii)   props, scenery, and materials to construct them;

                    (viii) design supplies and equipment;

                    (ix)    drafting supplies and equipment;

                    (x)     special effects supplies and equipment;

                    (xi)    short–term vehicle rentals; and

                  (xii) fabrication, printing, or production of scripts, storyboards,
costumes, wardrobes, props, scenery, or special effects.

     (b)  The sales and use tax does not apply to a sale of tangible personal property, A
DIGITAL CODE, A DIGITAL PRODUCT, or a taxable service used directly in connection with
a film production activity by a film producer or production company certified by the
Department of Commerce under Title 6, Subtitle 2 of the Economic Development Article.

11–303.

       (a)   A buyer is allowed a depreciation allowance as an adjustment to taxable price
if:

              (1)    tangible personal property, A DIGITAL CODE, A DIGITAL PRODUCT, or
a taxable service is acquired before the tangible personal property, DIGITAL CODE, OR
DIGITAL PRODUCT is brought into the State for use in the State or before the taxable service
is used in the State; and

             (2)    the use first occurs in another state or federal jurisdiction.

      (b)    The allowance under subsection (a) of this section for each full year that follows
the date of purchase is 10% of the taxable price paid to acquire the tangible personal
property, DIGITAL CODE, DIGITAL PRODUCT, or taxable service.

11–401.

      (a)    A vendor is a trustee for the State and is liable for the collection of the sales
and use tax for and on account of the State.

      (b)    A vendor has the same rights to collect the sales and use tax from a buyer and
the same rights regarding the nonpayment of the sales and use tax by a buyer that the vendor




                                           App. 52
    Case 1:21-cv-00410-DKC Document 29-1 Filed 06/15/21 Page 109 of 130




would have if the sales and use tax were a part of the purchase price of the tangible personal
property, DIGITAL CODE, DIGITAL PRODUCT, or taxable service at the time of the sale.

11–405.

    A vendor who sells tangible personal property, A DIGITAL CODE, A DIGITAL
PRODUCT, or a taxable service through a vending or other self–service machine:

               (1)   shall pay the sales and use tax to the Comptroller; and

               (2)   may not collect the sales and use tax from the buyer as a separately
stated item.

11–408.

      (a)     If a buyer is required under Subtitle 2 of this title or by regulation to provide a
vendor with evidence of an exemption, the vendor may not recognize the exemption unless
the buyer, before the sale is consummated, provides the vendor with:

               (1)   evidence that the buyer has an exemption certificate; or

               (2)   the evidence that the Comptroller requires by regulation.

      (b)     (1)    Except as provided in paragraph (3) of this subsection, the duty of a
vendor to collect the sales and use tax from a buyer is waived if the buyer provides the vendor
with a signed resale certificate that:

                     (i)    is in the form that the Comptroller requires by regulation;

                     (ii)   states the name and address of the buyer;

                   (iii)    1.    provides the Maryland sales and use tax registration
number of the buyer; or

                             2.  for the sale of an antique or used collectible, provides a
sales and use tax registration number of another state and states that the buyer is an
out–of–state vendor who does not engage in the business of an out–of–state vendor, as defined
in § 11–701 of this title; and

                     (iv)
                       contains a statement to the effect that the tangible personal
property, DIGITAL CODE, DIGITAL PRODUCT, or taxable service is bought for the purpose
of resale.

              (2)  (i)    If a buyer provides a resale certificate with a sales and use tax
registration number of another state as provided under paragraph (1)(iii)2 of this subsection,




                                            App. 53
    Case 1:21-cv-00410-DKC Document 29-1 Filed 06/15/21 Page 110 of 130




the buyer shall also provide a copy of a sales and use tax registration license issued to the
buyer from that state.

                  (ii) If a buyer is from a state without a sales and use tax, that buyer
shall provide a copy of a trader’s license from that state or a comparable type of
identification.

            (3)   (i)     A vendor may not accept a resale certificate if the vendor knows
or should know that the sale is not for the purpose of resale.

                       (ii)   A vendor may not accept a resale certificate for a cash, check, or
credit card sale if:

                              1.    the taxable price is less than $200; and

                        2.      the tangible personal property, DIGITAL CODE, DIGITAL
PRODUCT, or taxable service is not delivered by the vendor directly to the buyer’s retail place
of business.

              (4)      A vendor shall obtain a resale certificate from a buyer:

                       (i)    before the sale is consummated; or

                    (ii)   if the vendor receives a notice of the Comptroller’s intent to assess
sales and use tax for failure to obtain a proper resale certificate, within 60 days after the
date on which the notice is mailed.

             (5)   If the vendor fails to obtain the resale certificate as required, the
Comptroller’s assessment under paragraph (4)(ii) of this subsection is final.

       (c)     If the taxable price is less than $200 for a cash, check, or credit card sale or sale
for use that is not a retail sale and the tangible personal property, DIGITAL CODE, DIGITAL
PRODUCT, or taxable service is not delivered by the vendor directly to the buyer’s retail place
of business:

             (1)   the sales and use tax shall be paid when the sale is made or when the
use becomes taxable; and

            (2)    the buyer who pays the sales and use tax may file a claim for a refund
with the Comptroller.

11–501.

       (a)    A buyer who fails to pay the sales and use tax on a purchase or use subject to
the tax to the vendor as required in § 11–403 of this title or to a marketplace facilitator as
required in § 11–403.1 of this title or who is required by regulation to file a return for a




                                             App. 54
    Case 1:21-cv-00410-DKC Document 29-1 Filed 06/15/21 Page 111 of 130




purchase or use subject to the tax shall complete, under oath, and file with the Comptroller
a sales and use tax return:

            (1)    on or before the 20th day of the month that follows the month in which
the buyer makes that purchase or use; and

              (2)   for other periods and on other dates that the Comptroller specifies, by
regulation, including periods in which the buyer does not make any purchase or use subject
to the sales and use tax.

      (b)    The return shall state for the period that the return covers:

               the total value of the tangible personal property, DIGITAL CODE,
             (1)
DIGITAL PRODUCT, or taxable service that is subject to the sales and use tax; and

             (2)    the sales and use tax due.

11–502.1.

     (a)    Each marketplace facilitator shall complete, under oath, and file with the
Comptroller a sales and use tax return:

            (1)     on or before the 20th day of the month that follows the month in which
a marketplace seller makes any retail sale or sale for use through the marketplace facilitator;
and

              (2)   for other periods and on other dates that the Comptroller specifies by
regulation, including periods in which a marketplace seller does not make any retail sale or
sale for use through the marketplace facilitator.

      (b)    A return shall state, for the period that the return covers:

             (1)    for a marketplace facilitator facilitating a retail sale or a sale for use:

                   (i)    the marketplace facilitator’s gross revenues from the sales of
marketplace sellers that the marketplace facilitator has facilitated and delivered in the
State;

                     (ii) the taxable price of sales of those marketplace sellers on which the
sales and use tax is computed; and

                    (iii)   the sales and use tax due; and

             (2)    for a marketplace facilitator facilitating a sale for use:




                                           App. 55
    Case 1:21-cv-00410-DKC Document 29-1 Filed 06/15/21 Page 112 of 130




               (i)    the total value of the tangible personal property, DIGITAL CODE,
DIGITAL PRODUCT, or taxable service sold by marketplace sellers the use of which became
subject to the sales and use tax; and

                    (ii)   the sales and use tax due.

        (c)   If the Comptroller approves, a marketplace facilitator engaging in more than
one business in which the marketplace facilitator facilitates retail sales or sales for use may
file a consolidated return covering the activities of the businesses.

11–701.

      (a)    In this subtitle the following words have the meanings indicated.

       (b)   (1)    “Engage in the business of an out–of–state vendor” means to sell or
deliver tangible personal property or a taxable service for use in the State OR A DIGITAL
PRODUCT OR DIGITAL CODE TO A CUSTOMER TAX ADDRESS IN THE STATE.

             (2)    “Engage in the business of an out–of–state vendor” includes:

                     (i)    permanently or temporarily maintaining, occupying, or using any
office, sales or sample room, or distribution, storage, warehouse, or other place for the sale
of tangible personal property, A DIGITAL CODE, A DIGITAL PRODUCT, or a taxable service
directly or indirectly through an agent or subsidiary;

                    (ii)  having an agent, canvasser, representative, salesman, or solicitor
operating in the State for the purpose of delivering, selling, or taking orders for tangible
personal property, A DIGITAL CODE, A DIGITAL PRODUCT, or a taxable service; or

                    (iii) entering the State on a regular basis to provide service or repair
for tangible personal property OR A DIGITAL PRODUCT.

       (c)   (1)    “Engage in the business of a retail vendor” means to sell or deliver
tangible personal property, A DIGITAL CODE, A DIGITAL PRODUCT, or a taxable service in
the State.

             (2)     “Engage in the business of a retail vendor” includes liquidating a
business that sells tangible personal property, A DIGITAL CODE, A DIGITAL PRODUCT, or
a taxable service, when the liquidator holds out to the public that the business is conducted
by the liquidator.

      (d)    (1)    “License” means a license issued by the Comptroller:

                    (i)    to engage in the business of an out–of–state vendor;




                                           App. 56
     Case 1:21-cv-00410-DKC Document 29-1 Filed 06/15/21 Page 113 of 130




                     (ii)    to engage in the business of a retail vendor; or

                     (iii)   to engage in the business of a marketplace facilitator.

              (2)    “License” includes a special license issued under § 11–707 of this
subtitle.

11–703.

        An applicant for a license to engage in the business of an out–of–state vendor, to
engage in the business of a retail vendor, or to engage in the business of a marketplace
facilitator shall submit an application to the Comptroller:

             (1)    for each place of business in the State where the applicant sells tangible
personal property, A DIGITAL CODE, A DIGITAL PRODUCT, or a taxable service;

               (2)   if the applicant has no fixed place of business and sells from 1 or more
vehicles, for each vehicle; or

               (3)   if the applicant has no fixed place of business and does not sell from a
vehicle, for the place designated as the address to which notices are to be mailed.

11–707.

       (a)    The Comptroller may issue a special license to an applicant who:

              (1)    is not required to be licensed as an out–of–state vendor or a retail vendor;

              (2)    operates out of the State and sells tangible personal property, A DIGITAL
CODE, A DIGITAL PRODUCT, or a taxable service for use in the State; and

            (3)    submits to the Comptroller an application on the form that the
Comptroller requires.

      (b)    While it is effective, a special license authorizes the licensee to collect the sales
and use tax.

                               Chapter 37 of the Acts of 2021

       SECTION 3. AND BE IT FURTHER ENACTED, That:

              (1)   as provided in § 12–105 of the Tax – General Article, as enacted by
Section 1 of this Act, all cigarettes and other tobacco products used, possessed, or held in
the State on or after [July 1, 2020] MARCH 14, 2021, by any person for sale or use in the
State shall be subject to the tax on cigarettes and other tobacco products as enacted under
Section 1 of this Act;




                                            App. 57
    Case 1:21-cv-00410-DKC Document 29-1 Filed 06/15/21 Page 114 of 130




              (2)    the Comptroller may provide an alternative method of assessing and
collecting the additional tax; and

            (3)    the revenue attributable to this requirement shall be remitted to the
Comptroller no later than [September 30, 2020] JUNE 13, 2021.

      SECTION 4. AND BE IT FURTHER ENACTED, That on or before December 31,
[2020] 2021, the Comptroller’s Office shall report to the Senate Budget and Taxation
Committee and the House Committee on Ways and Means, in accordance with § 2–1257 of
the State Government Article, on the change in consumption of cigarettes, other tobacco
products, and electronic smoking devices in the State over the immediately preceding 12
months.

      [SECTION 5. AND BE IT FURTHER ENACTED, That it is the intent of the General
Assembly that the Comptroller distribute, as necessary, the sales and use tax and tobacco
tax collected in fiscal year 2021 under Section 1 of this Act to:

              (1)   the expenditure accounts of the appropriate units of State government
to fund costs associated with the Coronavirus Disease 2019 (COVID–19); and

            (2)   the Revenue Stabilization Account established under § 7–311 of the
State Finance and Procurement Article.]

      SECTION 6. AND BE IT FURTHER ENACTED, That Section 2 of this Act shall be
applicable to all taxable years beginning after December 31, [2020] 2021.

       SECTION 2. AND BE IT FURTHER ENACTED, That this Act shall be applicable to
all taxable years beginning after December 31, 2020.

       SECTION 3. AND BE IT FURTHER ENACTED, That this Act shall take effect July
1, 2021, contingent on the taking effect of Chapter ____ (H.B. 732 of 2020 Regular Session)
of the Acts of the General Assembly of 2021, and if Chapter ____ (H.B. 732 of the 2020
Regular Session) does not become effective, this Act, with no further action required by the
General Assembly, shall be null and void.

       SECTION 2. AND BE IT FURTHER ENACTED, That the Laws of Maryland read
as follows:

                                 Article – Tax – General

10–102.1.

      (a)    (1)   In this section the following words have the meanings indicated.




                                         App. 58
    Case 1:21-cv-00410-DKC Document 29-1 Filed 06/15/21 Page 115 of 130




            (8)   “Pass–through entity’s taxable income” means the portion of a
pass–through entity’s income under the federal Internal Revenue Code, CALCULATED
WITHOUT REGARD TO ANY DEDUCTION FOR TAXES BASED ON NET INCOME THAT ARE
IMPOSED BY ANY STATE OR POLITICAL SUBDIVISION OF A STATE, that is derived from
or reasonably attributable to the trade or business of the pass–through entity in this State.

       SECTION 3. AND BE IT FURTHER ENACTED, That the General Assembly declares
that this Act conforms the provisions of the Tax – General Article, as enacted by Section 1 of
this Act, to reflect the intent of the General Assembly at the time of the enactment of Chapters
37 and 38 of the Acts of the General Assembly of 2021.

      SECTION 4. AND BE IT FURTHER ENACTED, That Section 2 of this Act shall be
applicable to all taxable years beginning after December 31, 2019.

      SECTION 2. 5. AND BE IT FURTHER ENACTED, That this Act is an emergency
measure, is necessary for the immediate preservation of the public health or safety, has
been passed by a yea and nay vote supported by three–fifths of all the members elected to
each of the two Houses of the General Assembly, and shall take effect from the date it is
enacted.

Enacted under Article II, § 17(c) of the Maryland Constitution, May 30, 2021.




                                           App. 59
          Case 1:21-cv-00410-DKC Document 29-1 Filed 06/15/21 Page 116 of 130



    47 USC 151: Purposes of chapter; Federal Communications Commission created
    Text contains those laws in effect on March 11, 2021

    From Title 47-TELECOMMUNICATIONSCHAPTER 5-WIRE OR RADIO
    COMMUNICATIONSUBCHAPTER I-GENERAL PROVISIONS

§151. Purposes of chapter; Federal Communications Commission created
       For the purpose of regulating interstate and foreign commerce in communication by wire
    and radio so as to make available, so far as possible, to all the people of the United States,
    without discrimination on the basis of race, color, religion, national origin, or sex, a rapid,
    efficient, Nation-wide, and world-wide wire and radio communication service with
    adequate facilities at reasonable charges, for the purpose of the national defense, for the
    purpose of promoting safety of life and property through the use of wire and radio
    communications, and for the purpose of securing a more effective execution of this policy
    by centralizing authority heretofore granted by law to several agencies and by granting
    additional authority with respect to interstate and foreign commerce in wire and radio
    communication, there is created a commission to be known as the "Federal
    Communications Commission", which shall be constituted as hereinafter provided, and
    which shall execute and enforce the provisions of this chapter.
    (June 19, 1934, ch. 652, title I, §1, 48 Stat. 1064 ; May 20, 1937, ch. 229, §1, 50 Stat. 189
    ; Pub. L. 104–104, title I, §104, Feb. 8, 1996, 110 Stat. 86 .)



EDITORIAL NOTES
REFERENCES IN TEXT
     This chapter, referred to in text, was in the original "this Act", meaning act June 19,
   1934, ch. 652, 48 Stat. 1064 , known as the Communications Act of 1934, which is
   classified principally to this chapter. For complete classification of this Act to the Code,
   see section 609 of this title and Tables.
AMENDMENTS
      1996-Pub. L. 104–104 inserted ", without discrimination on the basis of race, color,
   religion, national origin, or sex," after "to all the people of the United States".
      1937-Act May 20, 1937, inserted "for the purpose of promoting safety of life and
    property through the use of wire and radio communication".



STATUTORY NOTES AND RELATED SUBSIDIARIES
EXTENSION OF INTERNET TAX FREEDOM ACT



                                               App. 60
         Case 1:21-cv-00410-DKC Document 29-1 Filed 06/15/21 Page 117 of 130



       Pub. L. 114–113, div. E, title VI, §633, Dec. 18, 2015, 129 Stat. 2471 , provided that:
    "Sections 1101(a) and 1104(a)(2)(A) of the Internet Tax Freedom Act (title XI of division
    C of Public Law 105–277; 47 U.S.C. 151 note) shall be applied by substituting 'October
    1, 2016' for 'October 1, 2015'."
MORATORIUM ON INTERNET TAXES
     Pub. L. 105–277, div. C, title XI, Oct. 21, 1998, 112 Stat. 2681–719 , as amended by
  Pub. L. 107–75, §2, Nov. 28, 2001, 115 Stat. 703 ; Pub. L. 108–435, §§2–6A, Dec. 3,
  2004, 118 Stat. 2615–2618 ; Pub. L. 110–108, §§2–6, Oct. 31, 2007, 121 Stat. 1024–1026
  ; Pub. L. 113–235, div. E, title VI, §624, Dec. 16, 2014, 128 Stat. 2377 ; Pub. L. 114–
  125, title IX, §922, Feb. 24, 2016, 130 Stat. 281 , provided that:
"SEC. 1100. SHORT TITLE.
      "This title may be cited as the 'Internet Tax Freedom Act'.
"SEC. 1101. MORATORIUM.
      "(a) Moratorium.-No State or political subdivision thereof may impose any of the
   following taxes:
                  "(1) Taxes on Internet access.
                  "(2) Multiple or discriminatory taxes on electronic commerce.
      "(b) Preservation of State and Local Taxing Authority.-Except as provided in this
    section, nothing in this title shall be construed to modify, impair, or supersede, or authorize
    the modification, impairment, or superseding of, any State or local law pertaining to
    taxation that is otherwise permissible by or under the Constitution of the United States or
    other Federal law and in effect on the date of enactment of this Act [Oct. 21, 1998].
       "(c) Liabilities and Pending Cases.-Nothing in this title affects liability for taxes accrued
    and enforced before the date of enactment of this Act, nor does this title affect ongoing
    litigation relating to such taxes.
      "(d) Exception to Moratorium.-
                  "(1) In general.-Subsection (a) shall also not apply in the case of any person
             or entity who knowingly and with knowledge of the character of the material, in
             interstate or foreign commerce by means of the World Wide Web, makes any
             communication for commercial purposes that is available to any minor and that
             includes any material that is harmful to minors unless such person or entity has
             restricted access by minors to material that is harmful to minors-
                       "(A) by requiring use of a credit card, debit account, adult access code,
                or adult personal identification number;
                       "(B) by accepting a digital certificate that verifies age; or
                       "(C) by any other reasonable measures that are feasible under available
                technology.



                                               App. 61
Case 1:21-cv-00410-DKC Document 29-1 Filed 06/15/21 Page 118 of 130



        "(2) Scope of exception.-For purposes of paragraph (1), a person shall not be
   considered to [be] making a communication for commercial purposes of material
   to the extent that the person is-
             "(A) a telecommunications carrier engaged in the provision of a
     telecommunications service;
             "(B) a person engaged in the business of providing an Internet access
     service;
             "(C) a person engaged in the business of providing an Internet
     information location tool; or
             "(D) similarly engaged in the transmission, storage, retrieval, hosting,
     formatting, or translation (or any combination thereof) of a communication
     made by another person, without selection or alteration of the communication.
        "(3) Definitions.-In this subsection:
             "(A) By means of the world wide web.-The term 'by means of the World
     Wide Web' means by placement of material in a computer server-based file
     archive so that it is publicly accessible, over the Internet, using hypertext
     transfer protocol, file transfer protocol, or other similar protocols.
             "(B) Commercial purposes; engaged in the business.-
                  "(i) Commercial purposes.-A person shall be considered to make a
        communication for commercial purposes only if such person is engaged in
        the business of making such communications.
                  "(ii) Engaged in the business.-The term 'engaged in the business'
        means that the person who makes a communication, or offers to make a
        communication, by means of the World Wide Web, that includes any
        material that is harmful to minors, devotes time, attention, or labor to such
        activities, as a regular course of such person's trade or business, with the
        objective of earning a profit as a result of such activities (although it is not
        necessary that the person make a profit or that the making or offering to make
        such communications be the person's sole or principal business or source of
        income). A person may be considered to be engaged in the business of
        making, by means of the World Wide Web, communications for commercial
        purposes that include material that is harmful to minors, only if the person
        knowingly causes the material that is harmful to minors to be posted on the
        World Wide Web or knowingly solicits such material to be posted on the
        World Wide Web.
             "(C) Internet.-The term 'Internet' means collectively the myriad of
     computer and telecommunications facilities, including equipment and
     operating software, which comprise the interconnected world-wide network of
     networks that employ the Transmission Control Protocol/Internet Protocol, or
     any predecessor or successor protocols to such protocol, to communicate
     information of all kinds by wire or radio.




                                   App. 62
   Case 1:21-cv-00410-DKC Document 29-1 Filed 06/15/21 Page 119 of 130



                 "(D) Internet access service.-The term 'Internet access service' means a
         service that enables users to access content, information, electronic mail, or
         other services offered over the Internet and may also include access to
         proprietary content, information, and other services as part of a package of
         services offered to consumers. The term 'Internet access service' does not
         include telecommunications services, except to the extent such services are
         purchased, used, or sold by a provider of Internet access to provide Internet
         access.
                 "(E) Internet information location tool.-The term 'Internet information
         location tool' means a service that refers or links users to an online location on
         the World Wide Web. Such term includes directories, indices, references,
         pointers, and hypertext links.
                 "(F) Material that is harmful to minors.-The term 'material that is
         harmful to minors' means any communication, picture, image, graphic image
         file, article, recording, writing, or other matter of any kind that is obscene or
         that-
                       "(i) the average person, applying contemporary community
            standards, would find, taking the material as a whole and with respect to
            minors, is designed to appeal to, or is designed to pander to, the prurient
            interest;
                       "(ii) depicts, describes, or represents, in a manner patently offensive
            with respect to minors, an actual or simulated sexual act or sexual contact,
            an actual or simulated normal or perverted sexual act, or a lewd exhibition of
            the genitals or post-pubescent female breast; and
                       "(iii) taken as a whole, lacks serious literary, artistic, political, or
            scientific value for minors.
                 "(G) Minor.-The term 'minor' means any person under 17 years of age.
                 "(H) Telecommunications carrier; telecommunications service.-The
         terms 'telecommunications carrier' and 'telecommunications service' have the
         meanings given such terms in section 3 of the Communications Act of 1934
         (47 U.S.C. 153).
"(e) Additional Exception to Moratorium.-
            "(1) In general.-Subsection (a) shall also not apply with respect to an Internet
       access provider, unless, at the time of entering into an agreement with a customer
       for the provision of Internet access services, such provider offers such customer
       (either for a fee or at no charge) screening software that is designed to permit the
       customer to limit access to material on the Internet that is harmful to minors.
            "(2) Definitions.-In this subsection:
                 "(A) Internet access provider.-The term 'Internet access provider' means
         a person engaged in the business of providing a computer and communications
         facility through which a customer may obtain access to the Internet, but does



                                         App. 63
         Case 1:21-cv-00410-DKC Document 29-1 Filed 06/15/21 Page 120 of 130



              not include a common carrier to the extent that it provides only
              telecommunications services.
                      "(B) Internet access services.-The term 'Internet access services' means
              the provision of computer and communications services through which a
              customer using a computer and a modem or other communications device may
              obtain access to the Internet, but does not include telecommunications services
              provided by a common carrier.
                      "(C) Screening software.-The term 'screening software' means software
              that is designed to permit a person to limit access to material on the Internet
              that is harmful to minors.
                 "(3) Applicability.-Paragraph (1) shall apply to agreements for the provision
            of Internet access services entered into on or after the date that is 6 months after
            the date of enactment of this Act [Oct. 21, 1998].
"SEC. 1102. ADVISORY COMMISSION ON ELECTRONIC COMMERCE.
      "(a) Establishment of Commission.-There is established a commission to be known as
   the Advisory Commission on Electronic Commerce (in this title referred to as the
   'Commission'). The Commission shall-
                 "(1) be composed of 19 members appointed in accordance with subsection
            (b), including the chairperson who shall be selected by the members of the
            Commission from among themselves; and
                 "(2) conduct its business in accordance with the provisions of this title.
      "(b) Membership.-
               "(1) In general.-The Commissioners shall serve for the life of the
            Commission. The membership of the Commission shall be as follows:
                       "(A) 3 representatives from the Federal Government, comprised of the
               Secretary of Commerce, the Secretary of the Treasury, and the United States
               Trade Representative (or their respective delegates).
                       "(B) 8 representatives from State and local governments (one such
               representative shall be from a State or local government that does not impose a
               sales tax and one representative shall be from a State that does not impose an
               income tax).
                       "(C) 8 representatives of the electronic commerce industry (including
               small business), telecommunications carriers, local retail businesses, and
               consumer groups, comprised of-
                           "(i) 5 individuals appointed by the Majority Leader of the Senate;
                           "(ii) 3 individuals appointed by the Minority Leader of the Senate;
                           "(iii) 5 individuals appointed by the Speaker of the House of
                 Representatives; and




                                            App. 64
     Case 1:21-cv-00410-DKC Document 29-1 Filed 06/15/21 Page 121 of 130



                       "(iv) 3 individuals appointed by the Minority Leader of the House
              of Representatives.
              "(2) Appointments.-Appointments to the Commission shall be made not later
         than 45 days after the date of the enactment of this Act [Oct. 21, 1998]. The
         chairperson shall be selected not later than 60 days after the date of the enactment
         of this Act.
              "(3) Vacancies.-Any vacancy in the Commission shall not affect its powers,
         but shall be filled in the same manner as the original appointment.
  "(c) Acceptance of Gifts and Grants.-The Commission may accept, use, and dispose of
gifts or grants of services or property, both real and personal, for purposes of aiding or
facilitating the work of the Commission. Gifts or grants not used at the expiration of the
Commission shall be returned to the donor or grantor.
  "(d) Other Resources.-The Commission shall have reasonable access to materials,
resources, data, and other information from the Department of Justice, the Department of
Commerce, the Department of State, the Department of the Treasury, and the Office of the
United States Trade Representative. The Commission shall also have reasonable access to
use the facilities of any such Department or Office for purposes of conducting meetings.
  "(e) Sunset.-The Commission shall terminate 18 months after the date of the enactment
of this Act [Oct. 21, 1998].
  "(f) Rules of the Commission.-
              "(1) Quorum.-Nine members of the Commission shall constitute a quorum
         for conducting the business of the Commission.
              "(2) Meetings.-Any meetings held by the Commission shall be duly noticed
         at least 14 days in advance and shall be open to the public.
              "(3) Opportunities to testify.-The Commission shall provide opportunities for
         representatives of the general public, taxpayer groups, consumer groups, and
         State and local government officials to testify.
             "(4) Additional rules.-The Commission may adopt other rules as needed.
  "(g) Duties of the Commission.-
              "(1) In general.-The Commission shall conduct a thorough study of Federal,
         State and local, and international taxation and tariff treatment of transactions
         using the Internet and Internet access and other comparable intrastate, interstate
         or international sales activities.
             "(2) Issues to be studied.-The Commission may include in the study under
         subsection (a)-
                  "(A) an examination of-


                                         App. 65
     Case 1:21-cv-00410-DKC Document 29-1 Filed 06/15/21 Page 122 of 130



                        "(i) barriers imposed in foreign markets on United States providers
              of property, goods, services, or information engaged in electronic commerce
              and on United States providers of telecommunications services; and
                        "(ii) how the imposition of such barriers will affect United States
              consumers, the competitiveness of United States citizens providing property,
              goods, services, or information in foreign markets, and the growth and
              maturing of the Internet;
                   "(B) an examination of the collection and administration of consumption
           taxes on electronic commerce in other countries and the United States, and the
           impact of such collection on the global economy, including an examination of
           the relationship between the collection and administration of such taxes when
           the transaction uses the Internet and when it does not;
                   "(C) an examination of the impact of the Internet and Internet access
           (particularly voice transmission) on the revenue base for taxes imposed under
           section 4251 of the Internal Revenue Code of 1986 [26 U.S.C. 4251];
                   "(D) an examination of model State legislation that-
                        "(i) would provide uniform definitions of categories of property,
              goods, service, or information subject to or exempt from sales and use taxes;
              and
                        "(ii) would ensure that Internet access services, online services, and
              communications and transactions using the Internet, Internet access service,
              or online services would be treated in a tax and technologically neutral
              manner relative to other forms of remote sales;
                   "(E) an examination of the effects of taxation, including the absence of
           taxation, on all interstate sales transactions, including transactions using the
           Internet, on retail businesses and on State and local governments, which
           examination may include a review of the efforts of State and local governments
           to collect sales and use taxes owed on in-State purchases from out-of-State
           sellers; and
                   "(F) the examination of ways to simplify Federal and State and local
           taxes imposed on the provision of telecommunications services.
              "(3) Effect on the communications act of 1934.-Nothing in this section shall
         include an examination of any fees or charges imposed by the Federal
         Communications Commission or States related to-
                   "(A) obligations under the Communications Act of 1934 (47 U.S.C. 151
           et seq.); or
                   "(B) the implementation of the Telecommunications Act of 1996 [Pub.
           L. 104–104, see Short Title of 1996 Amendment note set out under section 609
           of this title] (or of amendments made by that Act).
  "(h) National Tax Association Communications and Electronic Commerce Tax Project.-
The Commission shall, to the extent possible, ensure that its work does not undermine the




                                          App. 66
           Case 1:21-cv-00410-DKC Document 29-1 Filed 06/15/21 Page 123 of 130



      efforts of the National Tax Association Communications and Electronic Commerce Tax
      Project.
 "SEC. 1103. REPORT.
       "Not later than 18 months after the date of the enactment of this Act [Oct. 21, 1998], the
    Commission shall transmit to Congress for its consideration a report reflecting the results,
    including such legislative recommendations as required to address the findings of the
    Commission's study under this title. Any recommendation agreed to by the Commission
    shall be tax and technologically neutral and apply to all forms of remote commerce. No
    finding or recommendation shall be included in the report unless agreed to by at least two-
    thirds of the members of the Commission serving at the time the finding or
    recommendation is made.
 "SEC. 1104. GRANDFATHERING OF STATES THAT TAX INTERNET ACCESS.
       "(a) Pre-October 1998 Taxes.-
                    "(1) In general.-Section 1101(a) does not apply to a tax on Internet access
               that was generally imposed and actually enforced prior to October 1, 1998, if,
               before that date-
                         "(A) the tax was authorized by statute; and
                         "(B) either-
                              "(i) a provider of Internet access services had a reasonable
                    opportunity to know, by virtue of a rule or other public proclamation made
                    by the appropriate administrative agency of the State or political subdivision
                    thereof, that such agency has interpreted and applied such tax to Internet
                    access services; or
                              "(ii) a State or political subdivision thereof generally collected such
                    tax on charges for Internet access.
                    "(2) Termination.-
                          "(A) In general.-Except as provided in subparagraph (B), this subsection
                   shall not apply after June 30, 2020.
                          "(B) State telecommunications service tax.-
                               "(i) Date for termination.-This subsection shall not apply after
                     November 1, 2006, with respect to a State telecommunications service tax
                     described in clause (ii).
                               "(ii) Description of tax.-A State telecommunications service tax
                     referred to in subclause (i) is a State tax-
"(I) enacted by State law on or after October 1, 1991, and imposing a tax on telecommunications
       service; and
"(II) applied to Internet access through administrative code or regulation issued on or after
       December 1, 2002.
                     "(3) Exception.-Paragraphs (1) and (2) shall not apply to any State that has,
                 more than 24 months prior to the date of enactment of this paragraph [Oct. 31,



                                                App. 67
   Case 1:21-cv-00410-DKC Document 29-1 Filed 06/15/21 Page 124 of 130



       2007], enacted legislation to repeal the State's taxes on Internet access or issued
       a rule or other proclamation made by the appropriate agency of the State that such
       State agency has decided to no longer apply such tax to Internet access.
"(b) Pre-November 2003 Taxes.-
            "(1) In general.-Section 1101(a) does not apply to a tax on Internet access
       that was generally imposed and actually enforced as of November 1, 2003, if, as
       of that date, the tax was authorized by statute and-
                "(A) a provider of Internet access services had a reasonable opportunity
         to know by virtue of a public rule or other public proclamation made by the
         appropriate administrative agency of the State or political subdivision thereof,
         that such agency has interpreted and applied such tax to Internet access
         services; and
                "(B) a State or political subdivision thereof generally collected such tax
         on charges for Internet access.
           "(2) Termination.-This subsection shall not apply after November 1, 2005.
"(c) Application of Definition.-
           "(1) In general.-Effective as of November 1, 2003-
                 "(A) for purposes of subsection (a), the term 'Internet access' shall have
         the meaning given such term by section 1104(5) of this Act, as enacted on
         October 21, 1998; and
                 "(B) for purposes of subsection (b), the term 'Internet access' shall have
         the meaning given such term by section 1104(5) of this Act as enacted on
         October 21, 1998, and amended by section 2(c) of the Internet Tax
         Nondiscrimination Act (Public Law 108–435).
            "(2) Exceptions.-Paragraph (1) shall not apply until June 30, 2008, to a tax
       on Internet access that is-
                 "(A) generally imposed and actually enforced on telecommunications
         service purchased, used, or sold by a provider of Internet access, but only if the
         appropriate administrative agency of a State or political subdivision thereof
         issued a public ruling prior to July 1, 2007, that applied such tax to such service
         in a manner that is inconsistent with paragraph (1); or
                 "(B) the subject of litigation instituted in a judicial court of competent
         jurisdiction prior to July 1, 2007, in which a State or political subdivision is
         seeking to enforce, in a manner that is inconsistent with paragraph (1), such tax
         on telecommunications service purchased, used, or sold by a provider of
         Internet access.
            "(3) No inference.-No inference of legislative construction shall be drawn
       from this subsection or the amendments to section 1105(5) made by the Internet
       Tax Freedom Act Amendments Act of 2007 [Pub. L. 110–108] for any period



                                        App. 68
            Case 1:21-cv-00410-DKC Document 29-1 Filed 06/15/21 Page 125 of 130



                prior to June 30, 2008, with respect to any tax subject to the exceptions described
                in subparagraphs (A) and (B) of paragraph (2).
 "SEC. 1105. DEFINITIONS.
       "For the purposes of this title:
                     "(1) Bit tax.-The term 'bit tax' means any tax on electronic commerce
                expressly imposed on or measured by the volume of digital information
                transmitted electronically, or the volume of digital information per unit of time
                transmitted electronically, but does not include taxes imposed on the provision of
                telecommunications.
                     "(2) Discriminatory tax.-The term 'discriminatory tax' means-
                           "(A) any tax imposed by a State or political subdivision thereof on
                    electronic commerce that-
                                "(i) is not generally imposed and legally collectible by such State or
                      such political subdivision on transactions involving similar property, goods,
                      services, or information accomplished through other means;
                                "(ii) is not generally imposed and legally collectible at the same rate
                      by such State or such political subdivision on transactions involving similar
                      property, goods, services, or information accomplished through other means,
                      unless the rate is lower as part of a phase-out of the tax over not more than a
                      5-year period;
                                "(iii) imposes an obligation to collect or pay the tax on a different
                      person or entity than in the case of transactions involving similar property,
                      goods, services, or information accomplished through other means;
                                "(iv) establishes a classification of Internet access service providers
                      or online service providers for purposes of establishing a higher tax rate to
                      be imposed on such providers than the tax rate generally applied to providers
                      of similar information services delivered through other means; or
                           "(B) any tax imposed by a State or political subdivision thereof, if-
                                "(i) the sole ability to access a site on a remote seller's out-of-State
                      computer server is considered a factor in determining a remote seller's tax
                      collection obligation; or
                                "(ii) a provider of Internet access service or online services is
                      deemed to be the agent of a remote seller for determining tax collection
                      obligations solely as a result of-
"(I) the display of a remote seller's information or content on the out-of-State computer server of
       a provider of Internet access service or online services; or
"(II) the processing of orders through the out-of-State computer server of a provider of Internet
       access service or online services.
                      "(3) Electronic commerce.-The term 'electronic commerce' means any
                 transaction conducted over the Internet or through Internet access, comprising the



                                                  App. 69
Case 1:21-cv-00410-DKC Document 29-1 Filed 06/15/21 Page 126 of 130



   sale, lease, license, offer, or delivery of property, goods, services, or information,
   whether or not for consideration, and includes the provision of Internet access.
       "(4) Internet.-The term 'Internet' means collectively the myriad of computer
   and telecommunications facilities, including equipment and operating software,
   which comprise the interconnected world-wide network of networks that employ
   the Transmission Control Protocol/Internet Protocol, or any predecessor or
   successor protocols to such protocol, to communicate information of all kinds by
   wire or radio.
       "(5) Internet access.-The term 'Internet access'-
             "(A) means a service that enables users to connect to the Internet to
     access content, information, or other services offered over the Internet;
             "(B) includes the purchase, use or sale of telecommunications by a
     provider of a service described in subparagraph (A) to the extent such
     telecommunications are purchased, used or sold-
                 "(i) to provide such service; or
                 "(ii) to otherwise enable users to access content, information or
        other services offered over the Internet;
             "(C) includes services that are incidental to the provision of the service
     described in subparagraph (A) when furnished to users as part of such service,
     such as a home page, electronic mail and instant messaging (including voice-
     and video-capable electronic mail and instant messaging), video clips, and
     personal electronic storage capacity;
             "(D) does not include voice, audio or video programming, or other
     products and services (except services described in subparagraph (A), (B), (C),
     or (E)) that utilize Internet protocol or any successor protocol and for which
     there is a charge, regardless of whether such charge is separately stated or
     aggregated with the charge for services described in subparagraph (A), (B), (C),
     or (E); and
             "(E) includes a homepage, electronic mail and instant messaging
     (including voice- and video-capable electronic mail and instant messaging),
     video clips, and personal electronic storage capacity, that are provided
     independently or not packaged with Internet access.
        "(6) Multiple tax.-
             "(A) In general.-The term 'multiple tax' means any tax that is imposed
     by one State or political subdivision thereof on the same or essentially the same
     electronic commerce that is also subject to another tax imposed by another State
     or political subdivision thereof (whether or not at the same rate or on the same
     basis), without a credit (for example, a resale exemption certificate) for taxes
     paid in other jurisdictions.
             "(B) Exception.-Such term shall not include a sales or use tax imposed
     by a State and 1 or more political subdivisions thereof on the same electronic



                                    App. 70
Case 1:21-cv-00410-DKC Document 29-1 Filed 06/15/21 Page 127 of 130



     commerce or a tax on persons engaged in electronic commerce which also may
     have been subject to a sales or use tax thereon.
             "(C) Sales or use tax.-For purposes of subparagraph (B), the term 'sales
     or use tax' means a tax that is imposed on or incident to the sale, purchase,
     storage, consumption, distribution, or other use of tangible personal property
     or services as may be defined by laws imposing such tax and which is measured
     by the amount of the sales price or other charge for such property or service.
        "(7) State.-The term 'State' means any of the several States, the District of
   Columbia, or any commonwealth, territory, or possession of the United States.
       "(8) Tax.-
              "(A) In general.-The term 'tax' means-
                   "(i) any charge imposed by any governmental entity for the purpose
         of generating revenues for governmental purposes, and is not a fee imposed
         for a specific privilege, service, or benefit conferred; or
                   "(ii) the imposition on a seller of an obligation to collect and to
         remit to a governmental entity any sales or use tax imposed on a buyer by a
         governmental entity.
              "(B) Exception.-Such term does not include any franchise fee or similar
      fee imposed by a State or local franchising authority, pursuant to section 622
      or 653 of the Communications Act of 1934 (47 U.S.C. 542, 573), or any other
      fee related to obligations or telecommunications carriers under the
      Communications Act of 1934 (47 U.S.C. 151 et seq.).
         "(9) Telecommunications.-The term 'telecommunications' means
   'telecommunications' as such term is defined in section 3(43) of the
   Communications Act of 1934 (47 U.S.C. 153(43) [now 153(50)]) and
   'telecommunications service' as such term is defined in section 3(46) of such Act
   (47 U.S.C. 153(46) [now 153(53)]), and includes communications services (as
   defined in section 4251 of the Internal Revenue Code of 1986 (26 U.S.C. 4251)).
       "(10) Tax on internet access.-
            "(A) In general.-The term 'tax on Internet access' means a tax on Internet
     access, regardless of whether such tax is imposed on a provider of Internet
     access or a buyer of Internet access and regardless of the terminology used to
     describe the tax.
            "(B) General exception.-The term 'tax on Internet access' does not
     include a tax levied upon or measured by net income, capital stock, net worth,
     or property value.
            "(C) Specific exception.-
                 "(i) Specified taxes.-Effective November 1, 2007, the term 'tax on
       Internet access' also does not include a State tax expressly levied on
       commercial activity, modified gross receipts, taxable margin, or gross




                                   App. 71
            Case 1:21-cv-00410-DKC Document 29-1 Filed 06/15/21 Page 128 of 130



                      income of the business, by a State law specifically using one of the foregoing
                      terms, that-
"(I) was enacted after June 20, 2005, and before November 1, 2007 (or, in the case of a State
       business and occupation tax, was enacted after January 1, 1932, and before January 1,
       1936);
"(II) replaced, in whole or in part, a modified value-added tax or a tax levied upon or measured
       by net income, capital stock, or net worth (or, is a State business and occupation tax that
       was enacted after January 1, 1932 and before January 1, 1936);
"(III) is imposed on a broad range of business activity; and
"(IV) is not discriminatory in its application to providers of communication services, Internet
       access, or telecommunications.
                                "(ii) Modifications.-Nothing in this subparagraph shall be construed
                      as a limitation on a State's ability to make modifications to a tax covered by
                      clause (i) of this subparagraph after November 1, 2007, as long as the
                      modifications do not substantially narrow the range of business activities on
                      which the tax is imposed or otherwise disqualify the tax under clause (i).
                                "(iii) No inference.-No inference of legislative construction shall be
                      drawn from this subparagraph regarding the application of subparagraph (A)
                      or (B) to any tax described in clause (i) for periods prior to November 1,
                      2007.
 "SEC. 1106. ACCOUNTING RULE.
       "(a) In General.-If charges for Internet access are aggregated with and not separately
    stated from charges for telecommunications or other charges that are subject to taxation,
    then the charges for Internet access may be subject to taxation unless the Internet access
    provider can reasonably identify the charges for Internet access from its books and records
    kept in the regular course of business.
        "(b) Definitions.-In this section:
                     "(1) Charges for internet access.-The term 'charges for Internet access' means
                all charges for Internet access as defined in section 1105(5).
                     "(2) Charges for telecommunications.-The term 'charges for
                telecommunications' means all charges for telecommunications, except to the
                extent such telecommunications are purchased, used, or sold by a provider of
                Internet access to provide Internet access or to otherwise enable users to access
                content, information or other services offered over the Internet.
 "SEC. 1107. EFFECT ON OTHER LAWS.
       "(a) Universal Service.-Nothing in this Act [probably means "this title"] shall prevent
    the imposition or collection of any fees or charges used to preserve and advance Federal
    universal service or similar State programs-




                                                 App. 72
         Case 1:21-cv-00410-DKC Document 29-1 Filed 06/15/21 Page 129 of 130



                 "(1) authorized by section 254 of the Communications Act of 1934 (47
             U.S.C. 254); or
                  "(2) in effect on February 8, 1996.
      "(b) 911 and E–911 Services.-Nothing in this Act [probably means "this title"] shall
    prevent the imposition or collection, on a service used for access to 911 or E–911 services,
    of any fee or charge specifically designated or presented as dedicated by a State or political
    subdivision thereof for the support of 911 or E–911 services if no portion of the revenue
    derived from such fee or charge is obligated or expended for any purpose other than support
    of 911 or E–911 services.
      "(c) Non-Tax Regulatory Proceedings.-Nothing in this Act [probably means "this title"]
    shall be construed to affect any Federal or State regulatory proceeding that is not related to
    taxation.
"[SEC. 1108. REPEALED. PUB. L. 110–108, §5(B), OCT. 31, 2007, 121 STAT. 1026 ]
"SEC. 1109. EXCEPTION FOR TEXAS MUNICIPAL ACCESS LINE FEE.
      "Nothing in this Act [probably means "this title"] shall prohibit Texas or a political
   subdivision thereof from imposing or collecting the Texas municipal access line fee
   pursuant to Texas Local Govt. Code Ann. ch. 283 (Vernon 2005) and the definition of
   access line as determined by the Public Utility Commission of Texas in its 'Order Adopting
   Amendments to Section 26.465 As Approved At The February 13, 2003 Public Hearing',
   issued March 5, 2003, in Project No. 26412."
       [ Pub. L. 110–108, §7, Oct. 31, 2007, 121 Stat. 1027 , provided that: "This Act [enacting
    provisions set out as a note under section 609 of this title and amending title XI of div. C
    of Pub. L. 105–277, set out above], and the amendments made by this Act, shall take effect
    on November 1, 2007, and shall apply with respect to taxes in effect as of such date or
    thereafter enacted, except as provided in section 1104 of the Internet Tax Freedom Act
    [title XI of div. C of Pub. L. 105–277] (47 U.S.C. 151 note)."]
      [ Pub. L. 108–435, §8, Dec. 3, 2004, 118 Stat. 2619 , provided that: "The amendments
    made by this Act [amending title XI of div. C of Pub. L. 105–277, set out above] take effect
    on November 1, 2003."]
STYLISTIC CONSISTENCY
      Pub. L. 104–104, title I, §101(c), Feb. 8, 1996, 110 Stat. 79 , provided that: "The Act
   [Communications Act of 1934 (47 U.S.C. 151 et seq.)] is amended so that-
                  "(1) the designation and heading of each title of the Act shall be in the form
             and typeface of the designation and heading of this title of this Act [110 Stat. 61];
             and




                                              App. 73
         Case 1:21-cv-00410-DKC Document 29-1 Filed 06/15/21 Page 130 of 130



                  "(2) the designation and heading of each part of each title of the Act shall be
             in the form and typeface of the designation and heading of part I of title II of the
             Act [110 Stat. 61], as amended by subsection (a)."
STUDY OF TELECOMMUNICATIONS AND INFORMATION GOALS
     Pub. L. 97–259, title II, §202, Sept. 13, 1982, 96 Stat. 1099 , required the National
   Telecommunications and Information Administration to conduct a comprehensive study of
   the long-range international telecommunications and information goals of the United States
   and the policies and the strategies needed to achieve these goals, with a review of these
   policies, and provided the Administration would not make public information regarding
   usage or traffic patterns which would damage United States commercial interests.
COMMISSION ON GOVERNMENTAL USE OF INTERNATIONAL TELECOMMUNICATIONS
      Act July 29, 1954, ch. 647, 68 Stat. 587 , established the Commission on Governmental
   Use of International Telecommunications to examine, study and report on the objectives,
   operations, and effectiveness of information programs with respect to the prompt
   development of techniques, methods, and programs for greatly expanded and far more
   effective operations in this vital area of foreign policy through the use of foreign
   telecommunications. The Commission was required to make a report of its findings and
   recommendations on or before Dec. 31, 1954, and the Commission ceased to exist 90 days
   after submission of its report to the Congress.
COMMUNICATION PRIVILEGES TO PARTICIPANTS IN WORLD TELECOMMUNICATION
   CONFERENCES
     Act May 13, 1947, ch. 51, 61 Stat. 83 , provided that nothing in this chapter, or in any
   other provision of law should be construed to prohibit United States communication
   common carriers from rendering free communication services to official participants in the
   world telecommunications conferences which were held in the United States in 1947.


EXECUTIVE DOCUMENTS
EXECUTIVE ORDER NO. 10460
     Ex. Ord. No. 10460, eff. June 18, 1953, 18 F.R. 3513, as amended by Ex. Ord. No.
   10773, eff. July 1, 1958, 23 F.R. 5061; Ex. Ord. No. 10782, eff. Sept. 8, 1958, 23 F.R.
   6971, which related to the performance of telecommunication functions by Director of the
   Office of Civil and Defense Mobilization, was revoked by section 4 of Ex. Ord. No. 10995,
   eff. Feb. 16, 1962, 27 F.R. 1519.




                                             App. 74
